    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 1 of 141 PageID #: 14870
                                                                                       1



09:09:15    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3   SOLAS OLED LTD.,                  )(    CIVIL ACTION NO.
                                                  )(    2:19-CV-152-JRG
            4       PLAINTIFF,                    )(
                                                  )(
            5       VS.                           )(
                                                  )(
            6   SAMSUNG DISPLAY CO., LTD.,        )(
                SAMSUNG ELECTRONICS CO.,          )(    MARSHALL, TEXAS
            7   LTD., SAMSUNG ELECTRONICS         )(    MARCH 1, 2021
                AMERICA, INC.,                    )(    9:38 A.M.
            8                                     )(
                    DEFENDANTS.                   )(
            9

           10             TRANSCRIPT OF VOIR DIRE OF THE JURY PANEL

           11             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           12                  UNITED STATES CHIEF DISTRICT JUDGE

           13

           14   APPEARANCES:

           15   FOR THE PLAINTIFFS:

           16   MR. MARC FENSTER
                MR. REZA MIRZAIE
           17   MR. ADAM S. HOFFMAN
                MR. NEIL A. RUBIN
           18   MR. JACOB R. BUCZKO
                MR. JAMES S. TSUEI
           19   RUSS AUGUST & KABAT
                12424 Wilshire Boulevard, 12th Floor
           20   Los Angeles, CA 90025

           21   MR. T. JOHN WARD, JR.
                MS. CLAIRE ABERNATHY HENRY
           22   MS. ANDREA L. FAIR
                WARD, SMITH & HILL, PLLC
           23   1507 Bill Owens Parkway
                Longview, TX 75604
           24

           25
Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 2 of 141 PageID #: 14871
                                                                                   2



      1   FOR THE DEFENDANTS:

      2   MS. MELISSA R. SMITH
          GILLAM & SMITH, LLP
      3   303 South Washington Avenue
          Marshall, TX 75670
      4

      5   MR. JEFFREY H. LERNER
          MR. JARED R. FRISCH
      6   MR. DANIEL E. VALENCIA
          MR. DANIEL W. CHO
      7   MR. TAREK J. AUSTIN
          MR. ERIC T. O'BRIEN
      8   MR. DAVID J. CHO
          MR. JORDAN V. HILL
      9   COVINGTON & BURLING LLP
          One CityCenter
     10   850 Tenth Street, NW
          Washington, DC 20001-4956
     11

     12   MR. ROBERT T. HASLAM
          COVINGTON & BURLING LLP
     13   3000 El Camino Real
          5 Palo Alto Square, 10th Floor
     14   Palo Alto, CA 94306-2112

     15

     16

     17

     18   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
     19                         United States District Court
                                Eastern District of Texas
     20                         Marshall Division
                                100 E. Houston
     21                         Marshall, Texas 75670
                                (903) 923-7464
     22

     23
          (Proceedings recorded by mechanical stenography, transcript
     24   produced on a CAT system.)

     25
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 3 of 141 PageID #: 14872
                                                                                       3



09:25:20    1                        P R O C E E D I N G S

09:25:20    2           COURT SECURITY OFFICER:        All rise.

09:27:56    3           THE COURT:     Be seated, please.

09:38:48    4           Good morning, ladies and gentlemen.           Thank you all

09:39:05    5   for being here.

09:39:05    6           My name is Rodney Gilstrap, and I am the Chief

09:39:12    7   United States District Judge for the United States District

09:39:14    8   Court for the Eastern District of Texas.

09:39:14    9           I have lived in Marshall, Texas, since 1981.             I

09:39:21   10   practiced law in this area for 30 years.          After 30 years of

09:39:28   11   practicing law, I was nominated by the President to this

09:39:31   12   position, and I was confirmed and became a U.S. District

09:39:36   13   Judge in 2011.

09:39:37   14           I have a confession to make to all of you.             I was

09:39:41   15   not born in Texas.     But I got here as fast as I could.

09:39:45   16           I was born in Florida, and I came to Texas to go

09:39:50   17   to law school at Baylor -- to go to college, rather, and

09:39:54   18   then law school at Baylor University.

09:39:56   19           And I am married and I have two grown children,

09:40:04   20   and my wife owns and operates a retail floral business here

09:40:09   21   in Marshall.

09:40:09   22           Now, I tell you all these things about myself

09:40:11   23   because in a few minutes, I'm going to ask each of you to

09:40:14   24   give me the same kind of information about yourselves, and

09:40:17   25   I think you're entitled to know as much about me as I'm
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 4 of 141 PageID #: 14873
                                                                                       4



09:40:20    1   about to find out from each of you all.

09:40:23    2           We are about to engage in the selection of a jury

09:40:26    3   in a civil case involving allegations of patent

09:40:29    4   infringement.

09:40:31    5           However, before we go any further, I'd like to

09:40:35    6   briefly mention some of the health and safety precautions

09:40:38    7   that we're going to be taking during this trial.            All of

09:40:41    8   you are aware that we're in a national and international

09:40:44    9   pandemic.   That's why I prepared a separate letter to each

09:40:49   10   of you all that went out with your summons outlining

09:40:53   11   generally some of the precautions and procedures that we're

09:40:56   12   going to implement today.

09:40:58   13           There are some additional safeguards that I'll be

09:41:01   14   implementing as we go forward with jury selection and then

09:41:04   15   with the trial of this case, and I'll go over those with

09:41:08   16   you -- some of them now and some of them as we get to them

09:41:12   17   as part of the process.

09:41:13   18           Eight of you are going to be selected to serve as

09:41:16   19   jurors in this case, and each member of the jury, when you

09:41:20   20   appear tomorrow, will have your temperature taken as you

09:41:25   21   enter the courthouse and you'll have your temperature taken

09:41:28   22   each day during the trial as you enter the courthouse.

09:41:31   23           Once the eight of you are seated in the jury box

09:41:35   24   as the jury in this case, I'm going to ask you to consider

09:41:43   25   doing one of two things for me.        I'm going to ask that you
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 5 of 141 PageID #: 14874
                                                                                       5



09:41:46    1   consider replacing your masks with a plastic face shield.

09:41:52    2   And if you are uncomfortable with that, we have clear masks

09:41:58    3   to replace the masks that you have on now that you can't

09:42:03    4   see through.

09:42:04    5           Let me explain, ladies and gentlemen, it's very

09:42:06    6   important that the lawyers and the Court be able to see the

09:42:11    7   entirety of your face if you're on this jury.           Every lawyer

09:42:14    8   wants to know if what he or she is trying to get across is

09:42:17    9   hitting home or if it's going over your head.           And when 50

09:42:20   10   percent or more of your face is covered up with a mask,

09:42:25   11   they can't tell.     And so for them to properly try this

09:42:27   12   case, counsel for both of the parties, all the parties,

09:42:31   13   they need a clear view of each juror's face.

09:42:33   14           Understanding, though, that you may not be

09:42:37   15   comfortable having no facial protection, we've acquired

09:42:41   16   either these face shields or clear face masks.           If you'd

09:42:45   17   like to wear both of them, that's fine.          But I'm going to

09:42:48   18   ask the eight of you that are selected as jurors, once

09:42:51   19   you're in the jury box and seated and sworn, that you take

09:42:55   20   whatever kind of masks you've got on now, and I see

09:42:58   21   everything under the rainbow out there, and replace it with

09:43:01   22   something that's clear and see-through so that the jury and

09:43:04   23   the Court can have a -- excuse me, so that the lawyers and

09:43:07   24   the Court can have a clear view of your face as we go

09:43:11   25   through the trial.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 6 of 141 PageID #: 14875
                                                                                       6



09:43:12    1              That's part of why I've taken my mask off.          I want

09:43:16    2   you to be able to see me as I speak to you.

09:43:18    3              And so you'll understand, the rule for counsel in

09:43:20    4   this case is they're to remain masked, except when a member

09:43:25    5   of a trial team goes to the podium to address you or to

09:43:29    6   address me, in which case when they go to the podium,

09:43:32    7   they'll remove their mask.

09:43:34    8              When they leave the podium, they'll put their mask

09:43:38    9   back on.     That way when they're talking to you, you'll see

09:43:41   10   their entire face, and when they're talking to me, I'll see

09:43:44   11   their entire face.     And, hopefully, we'll see the eight of

09:43:48   12   you on the jury the entire trial, see the entirety of your

09:43:51   13   faces.     So keep that in mind, if you will.

09:43:53   14              Also, when we select the eight of you that will

09:43:57   15   serve as the jury, and that selection process is complete,

09:44:01   16   we're going to space you in the jury box so that there's a

09:44:04   17   vacant chair between you.

09:44:06   18              We'll put the first four of you on the front row

09:44:06   19   with an empty seat between each of you and the second four

09:44:10   20   of you on the back row with an empty seat between each of

09:44:13   21   you.     And if you'll stay in those particular places, once

09:44:16   22   you get there throughout the trial; in other words, if

09:44:19   23   you're the first person on the far end of the front row,

09:44:22   24   you should always be the first person on the far end of the

09:44:25   25   front row throughout the trial.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 7 of 141 PageID #: 14876
                                                                                       7



09:44:26    1           It's not like assigned seats in grade school, but

09:44:32    2   it's important for me to know that Ms. Jones or Mr. Smith,

09:44:36    3   or whoever you are that's in the first chair, is always the

09:44:39    4   person that's in the first chair.        So stay in those same

09:44:42    5   positions as we go through the process.

09:44:44    6           Also, you need to know that I've ordered that the

09:44:47    7   jury box, the jury room, the restrooms that are adjacent to

09:44:52    8   and a part of the jury room are going to be deep cleaned

09:44:56    9   every evening after we recess for the day.          So those are

09:44:59   10   going to be thoroughly and completely sanitized each day.

09:45:04   11           Also, ladies and gentlemen, those of you that end

09:45:05   12   up on this jury, the Court is going to provide lunches for

09:45:08   13   you each day.     You're not going to be required to leave the

09:45:10   14   courthouse and go find a lunch or bring lunch or worry

09:45:13   15   about that.     The Court's going to provide box lunches for

09:45:17   16   each member of the jury each day during lunch throughout

09:45:21   17   the trial.

09:45:22   18           That will allow us to keep a shorter lunch break

09:45:26   19   and move the trial along more promptly.          It will also

09:45:29   20   ensure that you don't have to get out and move around the

09:45:33   21   community and be worried about coming in contact with

09:45:36   22   anything you shouldn't.      You'll be in this building each

09:45:40   23   day from the time you enter in the morning until the time I

09:45:42   24   release you to go home each night.

09:45:44   25           And don't worry about lunch.          It will be provided
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 8 of 141 PageID #: 14877
                                                                                       8



09:45:48    1   for you by the Court.

09:45:51    2           Also, you can't see it, but on either side of the

09:45:54    3   courtroom, in this far corner next to the end of the jury

09:45:58    4   box and next to this door on the other wall, there are two

09:46:01    5   new industrial air filter -- air filtration systems,

09:46:07    6   portable air filtration systems that are up and running.

09:46:10    7   They look like small, white refrigerators.          But they are

09:46:14    8   filtering the air throughout the courtroom, and they'll

09:46:17    9   continue to do that throughout the trial.

09:46:18   10           There will probably be some other precautions that

09:46:21   11   I haven't mentioned now, and I'll mention those to you as

09:46:24   12   we go through the rest of the trial.         All of this is so

09:46:28   13   that we can ensure a fair and impartial and a safe trial.

09:46:31   14   But I want to make you aware of these things.

09:46:33   15           Also, ladies and gentlemen, if you'll indulge me

09:46:37   16   for just a minute, at this point, I want to briefly review

09:46:41   17   with each of you how we came to have our American civil

09:46:44   18   jury trial system.

09:46:45   19           If you go back in ancient history and if you turn

09:46:50   20   to the Pentateuch, the first five books in the Old

09:46:53   21   Testament, you'll see that the ancient Hebrew nation

09:46:56   22   empaneled juries to determine questions of property

09:46:59   23   ownership and property value.

09:47:01   24           You'll also find in ancient history that the

09:47:04   25   ancient Greeks used a jury system, and they began using a
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 9 of 141 PageID #: 14878
                                                                                       9



09:47:08    1   jury system about 1500 BC.      The Romans used a jury system,

09:47:15    2   which they, like many things, copied from the ancient

09:47:18    3   Greeks, and it was the Romans who brought the jury trial

09:47:22    4   system to what is now England when they conquered that

09:47:26    5   island in the fourth century AD.

09:47:29    6              And from that time forward, a jury trial system

09:47:32    7   was in place on the island that is known as Great Britain

09:47:36    8   or England from that time forward.        And after eight hundred

09:47:42    9   years of use of a jury trial system brought to that island

09:47:46   10   by the Romans, jury trials were used throughout that

09:47:48   11   country.

09:47:49   12              However, in about the 12th century, a tyrannical

09:47:55   13   king came to the throne of Great Britain named King John,

09:48:00   14   and King John set about trying to discontinue and prevent

09:48:03   15   his citizens and nobles from using a jury trial system.

09:48:06   16   And there were many other disputes between King John and

09:48:09   17   his nobles.    And those disputes, including this dispute

09:48:14   18   over the jury trial, led to the verge of the civil war.

09:48:18   19              That civil war, however, was averted by a written

09:48:22   20   agreement compromising and settling all these disputes that

09:48:25   21   the king entered into with his nobles.         It was signed at a

09:48:29   22   place in England known as Runnymede, and the document that

09:48:32   23   resolved these disputes and continued the right to trial by

09:48:39   24   jury in England was known as the Magna Carta.           I'm sure all

09:48:42   25   of you have heard of the Magna Carta.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 10 of 141 PageID #: 14879
                                                                                        10



09:48:44    1            In fact, ladies and gentlemen, you might be

09:48:47    2   interested to know that 28 of our 50 United States have

09:48:53    3   written into their own state constitutions the exact

09:48:57    4   language from the Magna Carta that guarantees the right to

09:49:01    5   trial by jury.

09:49:01    6            So you can see that the right to trial by jury was

09:49:07    7   an established and known right when our founding fathers

09:49:13    8   came to these shores in North America as British colonists,

09:49:19    9   and, in fact, they brought the jury trial system with them

09:49:21   10   from England.    And that jury trial system flourished in

09:49:24   11   this country for over a hundred years.

09:49:26   12            However, along came another tyrannical king to the

09:49:31   13   throne of Great Britain.      This time his name was

09:49:36   14   King George, III.     And to some extent like King John,

09:49:40   15   King George, III, became embroiled in ongoing, wide-ranging

09:49:45   16   disputes with his colonists here in America.           However, this

09:49:50   17   time it did lead to a war.       It led to the American

09:49:54   18   Revolution.

09:49:54   19            In fact, if you look at the Declaration of

09:49:57   20   Independence written by Thomas Jefferson, which outlines

09:50:00   21   the various complaints, disputes, and issues requiring in

09:50:04   22   the minds of our forefathers that they separate from Great

09:50:09   23   Britain, King George, III's attempts to prevent and

09:50:14   24   frustrate the right to trial by jury is spelled out in the

09:50:16   25   Declaration of Independence as one of the reasons
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 11 of 141 PageID #: 14880
                                                                                        11



09:50:19    1   necessitating our revolution and our separation from

09:50:23    2   England as a separate and independent country.

09:50:26    3            So it should be no surprise to you that after the

09:50:35    4   American Revolution was ended and we adopted the governing

09:50:39    5   document for our country, the Constitution of the United

09:50:43    6   States, that the right to trial by jury would be a part of

09:50:46    7   that document.

09:50:46    8            And in fact -- excuse me, in fact, ladies and

09:50:50    9   gentlemen, the right to trial by jury in a civil case is

09:50:55   10   protected in our United States Constitution.           It is a part

09:50:58   11   of the first 10 amendments to that Constitution known as

09:51:02   12   the Bill of Rights.

09:51:03   13            It is the Seventh Amendment to the U.S.

09:51:06   14   Constitution which guarantees the right to every American

09:51:09   15   citizen to resolve their disputes in civil matters with a

09:51:12   16   jury, just as we're going to do in this trial.

09:51:14   17            And the Bill of Rights, including the Seventh

09:51:18   18   Amendment, was ratified in 1791.        That means for well over

09:51:23   19   200 years, every American citizen has had this guaranteed

09:51:27   20   constitutional right to resolve their civil disputes

09:51:31   21   through a jury trial such as we're going to have in this

09:51:34   22   case.

09:51:35   23            So by being here this morning, ladies and

09:51:37   24   gentlemen, and part of why I wanted to go through this

09:51:39   25   brief historical review with you, is to let you know that
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 12 of 141 PageID #: 14881
                                                                                        12



09:51:42    1   by you being here this morning in a very real and tangible

09:51:46    2   sense, you are doing your part as American citizens to

09:51:51    3   preserve, protect, and defend the rights of our

09:51:56    4   Constitution, in this case, particularly the Seventh

09:51:59    5   Amendment and the right to trial by jury in a civil case.

09:52:01    6            I always tell citizens who appear for jury duty,

09:52:05    7   as you have this morning, that in my personal opinion, jury

09:52:09    8   service is the second highest form of public service that

09:52:13    9   any American citizen can render to our country.            Of course,

09:52:17   10   in my view, the highest form of public service for any

09:52:21   11   American citizen are those young men and women who serve in

09:52:25   12   our armed forces.

09:52:27   13            Now, I want you to understand that when the

09:52:29   14   lawyers address you this morning, and they're going to do

09:52:32   15   that shortly, they're going to ask you various questions.

09:52:36   16   And you should understand that they are not seeking to

09:52:40   17   inquire unduly into your personal affairs.

09:52:43   18            Said another way, ladies and gentlemen, they're

09:52:46   19   not trying to be nosy.      They're trying to gather relevant

09:52:49   20   information for purposes of properly selecting a jury that

09:52:53   21   will be fair and impartial to hear the evidence in this

09:52:56   22   case and to return a verdict.

09:52:57   23            So they're entitled to ask the questions that they

09:53:01   24   will ask you.    But please understand, they're not trying to

09:53:07   25   pry.   They're trying to carry out their required obligation
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 13 of 141 PageID #: 14882
                                                                                        13



09:53:10    1   as part of the Court process to secure a fair and an

09:53:13    2   impartial jury.

09:53:14    3            The other thing for you to remember about these

09:53:16    4   questions that will be asked later in the process is that

09:53:21    5   there are no wrong answers, as long as the answers you give

09:53:24    6   to the questions asked are full, complete, and truthful.

09:53:27    7   As long as your response is full, complete, and truthful,

09:53:30    8   there are no wrong answers to any of the questions you'll

09:53:34    9   be asked.

09:53:35   10            I don't know if it will happen today, I want you

09:53:38   11   to know it rarely does, but every once in a great while,

09:53:42   12   somebody on a jury panel is asked a question that they

09:53:45   13   believe in their own minds is so personal or so private

09:53:48   14   that they're not comfortable in answering that before

09:53:52   15   everybody on this panel.

09:53:54   16            If that should occur -- again, I don't think it's

09:53:56   17   likely, it's a rarity -- but if it should occur today, you

09:54:00   18   always have the option of saying in response to that

09:54:02   19   question:   I'd like to discuss that with Judge Gilstrap.

09:54:06   20   And if that's your answer, I'll provide a time and an

09:54:09   21   opportunity to answer that question outside of the presence

09:54:12   22   of everybody else on the panel.

09:54:14   23            But, as I say, ladies and gentlemen, that doesn't

09:54:17   24   come up very often, but I want you to know that it does

09:54:23   25   exist.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 14 of 141 PageID #: 14883
                                                                                        14



09:54:23    1            Excuse me.

09:54:26    2            Now, the trial in this case is going to begin

09:54:29    3   later today after we've selected, sworn, and seated the

09:54:32    4   jury in this case.     And it's my best estimate that it will

09:54:36    5   take all of the rest of this week to try this case.             That

09:54:41    6   would put us from March the 1st through March the 5th.

09:54:46    7            There is a small chance we could possibly go over

09:54:49    8   into Monday of next week, which would be the 8th.             I don't

09:54:53    9   think we will, but it's possible.         These are not

09:54:56   10   guarantees.     These are my best estimates.        But I'm

09:54:58   11   confident that it will take the remainder of this week to

09:55:01   12   try the case.

09:55:02   13            So if any of you have a surgical procedure that

09:55:06   14   you are scheduled to undergo this week or a member of your

09:55:11   15   immediate family that's depending on you has a surgical

09:55:14   16   procedure to be undertaken this week, if you have -- you

09:55:19   17   know, this used to be a common thing pre-pandemic, but I

09:55:23   18   would've used to say if you had prepaid vacation tickets

09:55:27   19   that can't be refunded -- not many of us are taking

09:55:30   20   vacations these days -- but if you have travel plans that

09:55:33   21   are paid and non-refundable, if you have something that is

09:55:36   22   seriously an impediment to you being available to be here

09:55:43   23   for the entirety of this trial over this week, then that's

09:55:45   24   something I need to know about.

09:55:46   25            If that's the case and if that applies to any of
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 15 of 141 PageID #: 14884
                                                                                        15



09:55:50    1   you, would you raise your hands and let me make a note of

09:55:52    2   it?

09:55:52    3            Okay.   No. 6.

09:55:55    4            Anybody else?     If I see any other hands?         Just

09:55:58    5   that one.

09:55:59    6            Okay.   Thank you.

09:56:01    7            At this time, I'm going to call for announcements

09:56:06    8   in the case of Solas OLED Limited versus Samsung Display

09:56:12    9   Company, Limited; Samsung Electronics Company, Limited; and

09:56:16   10   Samsung Electronics America, Inc.         This is Civil Case No.

09:56:20   11   2:19-CV-152.

09:56:23   12            And, counsel, as you give your announcements from

09:56:26   13   the podium, please identify yourself and the members of

09:56:29   14   your trial team that are present with you.

09:56:31   15            We'll begin with the Plaintiff.          What says the

09:56:33   16   Plaintiff?

09:56:34   17            MR. WARD:    Johnny Ward for the Plaintiff, Solas.

09:56:40   18   And we are ready to proceed.

09:56:41   19            The only other member of our trial team in the

09:56:45   20   courtroom right now is Mr. Marc Fenster.          Do you want me to

09:56:49   21   introduce the other members of my trial team that are not

09:56:53   22   in my courtroom, Your Honor?

09:56:54   23            THE COURT:     Why don't you introduce the other two

09:56:56   24   gentlemen that are at the table with you.

09:56:59   25            MR. WARD:    Sure.    Seated at the table is Mr. Gerry
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 16 of 141 PageID #: 14885
                                                                                        16



09:57:03    1   Padian.   He's CEO of Solas.      And Mr. Robert Hirschhorn

09:57:06    2   from Argyle, Texas.     He's an attorney helping me with jury

09:57:09    3   selection.

09:57:09    4             THE COURT:    All right.     Thank you, Mr. Ward.

09:57:12    5             What's the announcement from the Defendants?

09:57:14    6             MR. HASLAM:    Good morning, Your Honor.        Bob Haslam

09:57:17    7   for the Samsung Defendants.       With me is Melissa Smith and

09:57:24    8   Allison Wang.

09:57:28    9             THE COURT:    All right.

09:57:28   10             MR. HASLAM:    And we're ready to go.

09:57:30   11             THE COURT:    Thank you, sir.

09:57:30   12             As I've told you, ladies and gentlemen, this is a

09:57:32   13   patent case arising under the patent laws of the United

09:57:37   14   States.   And what the Plaintiff is claiming in this case is

09:57:40   15   that three of its patents were infringed by the Defendants,

09:57:44   16   and it's seeking money damages because of that alleged

09:57:46   17   infringement.

09:57:49   18             The Defendants deny that they infringe any of the

09:57:52   19   Plaintiff's patents, and they contend that two of those

09:57:55   20   three patents are invalid.

09:57:56   21             Now, what I've just told you is a very shorthand,

09:58:01   22   informal layman's version of what's at issue in this case.

09:58:05   23   I know that all of you have seen the video prepared by the

09:58:08   24   Federal Judicial Center on patent cases.          And having seen

09:58:11   25   that, you know more about patent cases than most people do
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 17 of 141 PageID #: 14886
                                                                                        17



09:58:15    1   when they appear for jury service in a case like this.

09:58:17    2              As I mentioned, the lawyers on both sides are

09:58:22    3   going to question the entirety of the panel in a few

09:58:24    4   minutes.    That is so they can gather relevant information,

09:58:28    5   exercise their peremptory challenges as afforded by the

09:58:32    6   Court, and complete the process of selecting eight of you

09:58:35    7   to serve as the jury in this case.

09:58:37    8              Again, ladies and gentlemen, as long as the

09:58:40    9   answers you give to any question you're going to be asked

09:58:42   10   today are full, complete, and truthful, there will be no

09:58:46   11   wrong answers.

09:58:46   12              As I said earlier, the lawyers are entitled to ask

09:58:50   13   the questions that they will ask you for purposes of doing

09:58:54   14   what the law requires them to do.

09:58:56   15              If anyone should ask an improper question in my

09:59:00   16   view, I will certainly stop the lawyer.          But I want you to

09:59:04   17   understand, ladies and gentlemen, these are very

09:59:06   18   experienced trial teams on both sides.          I do not expect

09:59:08   19   that to happen.    They're well familiar with the rules of

09:59:12   20   the Court, the Federal Rules of Civil Procedure, and the

09:59:14   21   other documents governing the trial of this case.             So I do

09:59:17   22   not expect there to be any improper questions that are

09:59:19   23   asked.

09:59:20   24              One thing I do want to call your attention to

09:59:24   25   before the lawyers address you, because it's possible that
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 18 of 141 PageID #: 14887
                                                                                        18



09:59:27    1   some of them may ask you about your ability to do this, and

09:59:32    2   that is I want to discuss with you the burden of proof.

09:59:34    3              In a patent case such as this, the jury that's

09:59:39    4   selected will be called upon to apply -- or may be called

09:59:43    5   upon to apply two different burdens of proof.

09:59:47    6              The jury may apply a burden of proof known as the

09:59:50    7   preponderance of the evidence.        And I'll say that again,

09:59:55    8   the preponderance of the evidence.         As well as a second

10:00:00    9   burden of proof known as clear and convincing evidence.

10:00:02   10   And I'll repeat that, clear and convincing evidence.

10:00:08   11              Now, when responding to any lawyer's question

10:00:12   12   about your ability to apply the burden of proof in this

10:00:14   13   case, I need to instruct you that when a party has the

10:00:18   14   burden of proof on any claim or defense by a preponderance

10:00:22   15   of the evidence, it means that the jury must be persuaded

10:00:27   16   by the credible or believable evidence that that claim or

10:00:30   17   defense is more probably true than not true.           Let me say

10:00:36   18   that again, more probably true than not true.

10:00:38   19              Sometimes this is talked about as being the

10:00:43   20   greater weight and degree of credible testimony.

10:00:47   21              Let me give you what I hope will be a helpful

10:00:51   22   example.    I think every one of you in the courtroom can see

10:00:53   23   in front of me and in front of our court reporter a statue

10:00:58   24   of the Lady of Justice.      She's blindfolded.       She holds

10:01:04   25   lowered at her right side the sword of justice.            She holds
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 19 of 141 PageID #: 14888
                                                                                        19



10:01:08    1   raised at her left side the Scales of Justice.            And those

10:01:12    2   scales are balanced equal, identical.          And that's where the

10:01:14    3   parties start off in this case, equal and identical, in the

10:01:20    4   same position.

10:01:22    5            Over the course of the trial, evidence is going to

10:01:24    6   be presented to the jury.       And for purposes of this

10:01:26    7   example, think about the Plaintiff's evidence will go on

10:01:29    8   one side of those scales, and the Defendants' evidence will

10:01:31    9   go on the other side of those scales.

10:01:35   10            And if the party -- after all the evidence has

10:01:38   11   been presented, if the party who has the burden of proof by

10:01:43   12   a preponderance of the evidence, when the jury considers

10:01:47   13   the evidence on both sides of the scale, if the scale tips

10:01:50   14   in favor of the party, if their side has the most evidence

10:01:56   15   even if it tips ever so slightly in their direction, then

10:01:59   16   they've met their burden of proof of a preponderance of the

10:02:01   17   evidence.

10:02:02   18            Remember, more probably true than not true, the

10:02:09   19   greater weight and degree of credible testimony.

10:02:12   20            Now, where a party in a case like this has the

10:02:19   21   second burden of proof, clear and convincing evidence, that

10:02:28   22   means that the jury must have an abiding conviction that

10:02:30   23   the truth of the party's factual contentions are highly

10:02:35   24   probable.

10:02:36   25            Let me say that again.        This applies to clear and
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 20 of 141 PageID #: 14889
                                                                                        20



10:02:39    1   convincing evidence, the other burden of proof I mentioned

10:02:42    2   to you.     In that case, the jury must have an abiding

10:02:46    3   conviction that the truth of the party's factual

10:02:49    4   contentions are highly probable.        That's a higher standard

10:02:55    5   than the first burden of proof, the preponderance of the

10:02:58    6   evidence.

10:02:58    7             If we return to the same example, and throughout

10:03:02    8   the trial the parties start off equal, those scales are

10:03:06    9   balanced, the Plaintiff puts their evidence on one side,

10:03:08   10   the Defendant puts their evidence on the other side, and

10:03:11   11   the jury is asked to determine who is right.

10:03:15   12             If the party who has a burden of proof by clear

10:03:18   13   and convincing evidence has their part of the scale that

10:03:22   14   tips and tips more than ever so slightly, it must

10:03:26   15   definitely tip in their favor, then they've met the burden

10:03:32   16   of clear and convincing evidence.         Clear and convincing

10:03:33   17   evidence is a higher burden of proof than the preponderance

10:03:38   18   of the evidence.

10:03:38   19             However, ladies and gentlemen, you should not

10:03:42   20   confuse either of these two burdens of proof with a third

10:03:47   21   burden of proof that I'm sure you've all heard about on

10:03:51   22   television, in the movies, in the media, and that is what's

10:03:56   23   called beyond a reasonable doubt.

10:03:57   24             Beyond a reasonable doubt is the burden of proof

10:04:00   25   applied in a criminal case.       It has no application
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 21 of 141 PageID #: 14890
                                                                                        21



10:04:03    1   whatsoever in a civil case like this.

10:04:06    2            Clear and convincing evidence is not as high a

10:04:11    3   burden as beyond a reasonable doubt, but it is a higher

10:04:15    4   burden of proof than the preponderance of the evidence.

10:04:16    5            I give you these instructions in case some of the

10:04:22    6   lawyers on either side ask you as a part of this jury

10:04:25    7   selection process about your ability to apply both of those

10:04:30    8   burdens of proof, the preponderance of the evidence and

10:04:33    9   clear and convincing evidence, to the evidence and

10:04:36   10   testimony that you will hear in this trial.

10:04:38   11            Now, ladies and gentlemen, before the lawyers

10:04:42   12   address you, I'm going to ask each of you all to give me

10:04:47   13   the same information about yourselves that I gave you about

10:04:49   14   myself when I came out this morning.

10:04:53   15            You should see both on the screens in front of you

10:04:56   16   and you should have copies -- laminated copies there among

10:05:01   17   you -- nine specific questions.        I'd like each of you to

10:05:06   18   answer those nine specific questions out loud for my

10:05:09   19   benefit and for everyone in the courtroom's benefit.

10:05:12   20            Let me explain to you how we're going to do this.

10:05:15   21   These two gentlemen are Court Security Officers.            They'll

10:05:19   22   be in the gallery amongst you with two separate handheld

10:05:22   23   microphones.    Those handheld microphones have been

10:05:26   24   disinfected and cleaned.

10:05:28   25            Whenever we start this process, we'll start
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 22 of 141 PageID #: 14891
                                                                                        22



10:05:32    1   with -- we'll start with Panel Member No. 1, Mr. Sellers.

10:05:38    2            And when we do that, they will hand you a handheld

10:05:41    3   microphone, Mr. Sellers.

10:05:44    4            When you get that, I'm going to ask you to stand

10:05:46    5   up.   I'm going to ask you to pull your mask down or take it

10:05:50    6   off so that everyone can see the entirety of your face and

10:05:53    7   then use that handheld microphone and answer the question.

10:05:55    8            Let me remind everybody.        This is a big room with

10:05:59    9   a lot of people in it.      And if you don't hold that

10:06:01   10   microphone close, I will not hear, the lawyers will not

10:06:05   11   hear, the Court staff will not hear your answers to these

10:06:09   12   questions.   So be sure, take advantage of, and use that

10:06:12   13   handheld microphone.

10:06:12   14            Now, after you've finished answering those nine

10:06:16   15   questions, you should hand the microphone back to the Court

10:06:21   16   Security Officer, you should raise your mask, and you

10:06:23   17   should have a seat.

10:06:24   18            And we'll do that with everyone on the panel.

10:06:26   19   You'll stand, you'll be hand -- held -- handed, rather, a

10:06:30   20   handheld microphone.      Take your mask off or lower it,

10:06:33   21   answer the questions, hand the microphone back, raise your

10:06:37   22   mask or put it back on, and have a seat.

10:06:39   23            And, ladies and gentlemen, after we get through

10:06:42   24   going through the entire panel with these nine questions,

10:06:45   25   later in the process, the lawyers are going to have an
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 23 of 141 PageID #: 14892
                                                                                        23



10:06:49    1   opportunity to ask you individualized questions.            And if at

10:06:54    2   that point in the process one of the lawyers should ask you

10:06:56    3   a specific question, you'll answer in the very same way.

10:06:59    4            You'll stand up, you'll wait until you get the

10:07:02    5   handheld microphone, don't start answering until we can

10:07:04    6   amplify your voice and everybody can hear it.            Lower your

10:07:08    7   mask, use the handheld microphone, and answer the question,

10:07:11    8   hand the microphone back, raise your mask, and have a seat.

10:07:15    9            The reason we're using two handheld microphones is

10:07:20   10   after everyone -- after anyone uses one microphone, a clean

10:07:25   11   one will be used for the next person, and the first

10:07:28   12   microphone will be wiped down and disinfected again.             That

10:07:31   13   way nobody is going to have held and used a handheld

10:07:36   14   microphone that hasn't been disinfected and cleaned

10:07:40   15   before -- or after anyone else has used it.           And that's why

10:07:43   16   we're using both of them and both gentlemen -- both Court

10:07:46   17   Security Officers are out there among you.

10:07:47   18            So, with that, ladies and gentlemen, we'll start

10:07:49   19   with Mr. Sellers, Panel Member No. 1.          We'll bring you a

10:07:54   20   handheld microphone, Mr. Sellers.         And if you'll stand,

10:07:57   21   remove your mask, use the microphone, and answer those nine

10:08:00   22   questions for us, sir.

10:08:02   23            JUROR SELLERS:      My name is Glen Sellers.        And I

10:08:05   24   live in Harleton, Texas, about 15, 20 miles from here.

10:08:09   25   I've got two boys.     And I retired, but I used to work for
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 24 of 141 PageID #: 14893
                                                                                        24



10:08:18    1   Railserve over in Longview working on locomotives

10:08:23    2   electrically.

10:08:23    3            THE COURT:     What was the name of the company, sir?

10:08:26    4            JUROR SELLERS:      Railserve, Inc.

10:08:29    5            THE COURT:     Thank you.

10:08:29    6            JUROR SELLERS:      I worked there for 12 years, and

10:08:31    7   my educational background, I quit school in the 10th grade

10:08:33    8   but got a GED.

10:08:36    9            My wife's name is Sharon.        She's retired.      She

10:08:42   10   used to work for the forestry service.

10:08:45   11            And I've had small claims court and grand jury

10:08:50   12   duty.

10:08:50   13            THE COURT:     Thank you very much, Mr. Sellers.           If

10:08:53   14   you'll hand the microphone back to the Court Security

10:08:55   15   Officer, raise your mask, and have a seat, and we'll go to

10:08:58   16   Panel Member No. 2, Ms. Hirzel.

10:09:03   17            I hope I said that right.

10:09:05   18            JUROR HIRZEL:     Yes, it's Hirzel.

10:09:08   19            I'm from Queen City.        I have two children.      Place

10:09:15   20   of employment, I am retired, but I have worked for retail

10:09:19   21   for 30 -- 36 years.

10:09:22   22            THE COURT:     Any particular retailer, ma'am?

10:09:24   23            JUROR HIRZEL:     Walmart.

10:09:25   24            THE COURT:     Okay.

10:09:28   25            JUROR HIRZEL:     Have a high school education.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 25 of 141 PageID #: 14894
                                                                                        25



10:09:31    1            My husband's name is John.         And he's retired also

10:09:36    2   from the BOP.    He retired as an associate warden.

10:09:42    3            THE COURT:     BOP means Bureau of Prisons.

10:09:44    4            JUROR HIRZEL:     Bureau of Prisons, sorry.

10:09:48    5            THE COURT:     That's okay.

10:09:51    6            JUROR HIRZEL:     And let's see, he worked there for

10:09:54    7   35 years.

10:09:54    8            THE COURT:     Have you had any prior jury service?

10:09:56    9            JUROR HIRZEL:     No.

10:09:57   10            THE COURT:     Okay.    Thank you very much, ma'am.          If

10:09:59   11   you'll hand the microphone back, raise your mask, and have

10:10:02   12   a seat, and we'll go to Panel Member No. 3.

10:10:04   13            Mr. Preston.

10:10:05   14            JUROR PRESTON:      Good morning.

10:10:09   15            THE COURT:     Good morning.

10:10:11   16            JUROR PRESTON:      My name is Larry Preston.        I live

10:10:13   17   in Gilmer, Texas.     I have two children.       I work for MSC

10:10:19   18   Industrial Supply Company, outside sales.           Have been there

10:10:24   19   25 years.    I have a high school education.

10:10:28   20            My spouse's name is Kathy.         Happily married 38

10:10:33   21   years.   She is retired.     She was an office manager.         She

10:10:38   22   worked there for 11 years.

10:10:41   23            I have been called to jury before, but in both

10:10:45   24   cases, they were settled before we made it to the

10:10:48   25   courtroom.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 26 of 141 PageID #: 14895
                                                                                        26



10:10:48    1            THE COURT:     And what kind of office did your wife

10:10:50    2   work in as an office manager?

10:10:53    3            JUROR PRESTON:      She worked at an oil agency that

10:10:56    4   reported all the production numbers to the Railroad

10:10:59    5   Commission.

10:10:59    6            THE COURT:     Thank you very much, sir.

10:11:01    7            JUROR PRESTON:      Yes, sir.    Thank you.

10:11:02    8            THE COURT:     All right.     Next is Panel Member

10:11:05    9   No. 44, Ms. Skinner.

10:11:06   10            JUROR SKINNER:      My name is Jennifer Skinner.         I

10:11:15   11   live in Marshall.     I have three kids.       I am the financial

10:11:19   12   secretary at Emmanuel Baptist Church, and I've done that

10:11:23   13   for two years.     I was a high school graduate of Marshall.

10:11:28   14            My spouse's name is Jason, and he is an outside

10:11:32   15   salesman for Tech Line.      He's done that for a year.

10:11:37   16            And I have no prior jury service.

10:11:39   17            THE COURT:     Thank you, Ms. Skinner.

10:11:42   18            Next is Panel Member No. 5, Mr. Walker.

10:11:48   19            JUROR WALKER:     My name is Eric Walker.        I have two

10:11:53   20   children.     I work at Republic Elite for eight years.          I

10:12:02   21   have a high school education.

10:12:03   22            My spouse's name is Camellia Williams.           She worked

10:12:08   23   for Jordan Home Health Service for 12 years.

10:12:11   24            And this is my first time.

10:12:14   25            THE COURT:     Thank you, sir.      If you'll have a
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 27 of 141 PageID #: 14896
                                                                                        27



10:12:19    1   seat, put your mask back up.

10:12:20    2            Mr. Preston, I'm going to have to ask you to put

10:12:23    3   your mask back on.

10:12:24    4            And then we'll go to Panel Member No. 6,

10:12:27    5   Ms. Falls.

10:12:28    6            JUROR FALLS:     My name is Lorie Falls.        I live in

10:12:31    7   rural Jefferson.     I have two grown children.        I've been

10:12:35    8   married for 38 years.      I'm unemployed right now.        I've got

10:12:39    9   a GED.

10:12:41   10            My husband's name is William, and he works at

10:12:44   11   Texarkana Aluminum.     I can't say that.       And he's been there

10:12:48   12   for a year.

10:12:49   13            And I don't have any other experience.

10:12:52   14            THE COURT:     Ma'am, what was your work experience

10:12:54   15   before you became --

10:12:56   16            JUROR FALLS:     Walmart.

10:12:57   17            THE COURT:     Okay.

10:12:58   18            JUROR FALLS:     Walmart maintenance.

10:12:59   19            THE COURT:     All right.     Thank you.    Please have a

10:13:02   20   seat.

10:13:03   21            That will bring us to Panel Member No. 7,

10:13:06   22   Ms. Titterington.

10:13:07   23            JUROR TITTERINGTON:       Thank you, sir.      And good job

10:13:09   24   on the pronunciation.      Most people muddle that.

10:13:12   25            My name is Katherine Titterington.          And I live in
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 28 of 141 PageID #: 14897
                                                                                        28



10:13:16    1   Marshall, again, because I actually graduated from Marshall

10:13:19    2   High School and then moved away.

10:13:21    3            I have two living children, three deceased

10:13:25    4   children.    I work at HCSC, which is a customer service call

10:13:31    5   center, and coming up on three years employment there.              I

10:13:36    6   graduated from Marshall High School, and then I got a

10:13:39    7   liberal arts degree; two years at Panola College with an

10:13:44    8   Associate's of science and then two years at UT Austin for

10:13:47    9   the Bachelor of Arts in history with a minor in music.

10:13:52   10            I am divorced.

10:13:53   11            And I have no prior jury service.

10:13:55   12            THE COURT:     All right.     Thank you very much,

10:13:56   13   ma'am.

10:13:57   14            Next is Panel Member No. 8, Ms. Carpenter.

10:14:02   15            JUROR CARPENTER:      Yes, my name is Brenda

10:14:06   16   Carpenter.    I live in Pittsburg, Texas.        I got one

10:14:09   17   daughter.    I'm not working now, but I used to be a

10:14:12   18   housekeeping -- working at cleaning church.           I worked there

10:14:18   19   probably about a year.      High school.     I finished -- I

10:14:23   20   didn't finish school.      11th grade.

10:14:26   21            My husband's name is Daniel Carpenter.           And my

10:14:29   22   spouse, he works at Pilgrim's.        He's a truck driver.       He's

10:14:36   23   been there one year at the feed mill.

10:14:39   24            And I haven't served no jury duty.

10:14:44   25            THE COURT:     No prior jury service.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 29 of 141 PageID #: 14898
                                                                                        29



10:14:46    1            JUROR CARPENTER:       No.

10:14:47    2            THE COURT:     Thank you, ma'am.      If you'll have a

10:14:49    3   seat and replace your mask, we'll go on to Panel Member

10:14:53    4   No. 9.

10:14:53    5            JUROR HUX:     Good morning.

10:14:53    6            THE COURT:     Good morning.

10:14:55    7            JUROR HUX:     I'm Felecia Hux and I'm from Gilmore,

10:15:00    8   Texas.   I have two children, a boy and a girl.           I'm

10:15:02    9   employed at Gilmer National Bank in mortgage lending, and

10:15:06   10   I've been there for 33 years.         I have some college.

10:15:08   11            My spouse's name is Gary Gipson.          He's employed by

10:15:13   12   CDRE, and he does commercial air-conditioning.

10:15:16   13            And I have actually served on jury duty in the

10:15:20   14   federal court about 20 years ago.

10:15:22   15            THE COURT:     20 years ago?     Is that here in this

10:15:24   16   courtroom?

10:15:25   17            JUROR HUX:     It was in this courtroom.        It was a

10:15:28   18   civil case.

10:15:28   19            THE COURT:     Do you remember what the case was

10:15:29   20   about?

10:15:30   21            JUROR HUX:     It was a Workers' Comp.

10:15:31   22            THE COURT:     Okay.    Not a patent case.

10:15:32   23            JUROR HUX:     It was not a patent case, correct.

10:15:34   24            THE COURT:     Thank you, Ms. Hux.

10:15:35   25            All right.     That will bring us to Panel Member
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 30 of 141 PageID #: 14899
                                                                                         30



10:15:37    1   No. 10, Ms. Anderson.

10:15:40    2              JUROR ANDERSON:      My name is Shani Anderson.       I

10:15:44    3   live in Lone Star, Texas.        I have three children.       My place

10:15:48    4   of employment is Walmart.        I've been there five months.            I

10:15:51    5   have some college.

10:15:52    6              My spouse's name is Carl.      He's employed at Worley

10:15:58    7   and he's an electrician, and he's been there 17 years.

10:16:01    8              And I have zero prior jury services.

10:16:04    9              THE COURT:   Okay.     Thank you, Ms. Anderson.

10:16:06   10              Next is Panel Member No. 11, Ms. Stewart.

10:16:09   11              JUROR STEWART:    Hi, my name is Rose Stewart.            I

10:16:13   12   live in Marshall, Texas.        I have no children.      Three dogs,

10:16:16   13   one cat.    Employed at DFW Airport for 34 years.

10:16:23   14              THE COURT:   What did you do at DFW Airport, ma'am?

10:16:28   15              JUROR STEWART:    Passenger service, emergency

10:16:32   16   response, DART, TRE, a little bit of everything, moved

10:16:37   17   around a lot.

10:16:38   18              THE COURT:   You're retired now?

10:16:39   19              JUROR STEWART:    Yes.

10:16:40   20              THE COURT:   Okay.

10:16:41   21              JUROR STEWART:    Finished college, Bachelor's of

10:16:47   22   Science, social work and history.

10:16:49   23              THE COURT:   And, ma'am, two things.        Number one,

10:16:51   24   where did you go to college; and, number two, would you

10:16:53   25   hold the mic --
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 31 of 141 PageID #: 14900
                                                                                        31



10:16:55    1            JUROR STEWART:      Texas Woman's University.

10:16:57    2            THE COURT:     Hold the microphone a little closer.

10:17:04    3            JUROR STEWART:      Texas Woman's University.

10:17:04    4            THE COURT:     Thank you.

10:17:04    5            JUROR STEWART:      Spouse's name, Anthony.        Worked at

10:17:05    6   Minyard's grocery store in Dallas.         Truck driver for 35

10:17:11    7   years.

10:17:13    8            Prior jury service, yes, criminal court, Dallas.

10:17:20    9   And one case was dismissed.        They came to terms.      And one

10:17:25   10   was found guilty.

10:17:26   11            THE COURT:     All right.     Ever served in a jury in a

10:17:30   12   civil case?

10:17:31   13            JUROR STEWART:      No.

10:17:32   14            THE COURT:     Thank you very much, ma'am.

10:17:33   15            Next is Panel Member No. 12, Mr. Talton.            If

10:17:49   16   you'll take your mask off, please, sir, or pull it down.

10:17:52   17   Thank you.

10:17:52   18            JUROR TALTON:     My name is Ervin Talton.         My home,

10:17:58   19   I live in Douglasville, Texas.        I have two boys, both of

10:18:05   20   them truck drivers.     And I work at Lone Star Steel for 30

10:18:11   21   years, and I was a heavy-duty operator on machinery.

10:18:16   22            THE COURT:     Hold the microphone a little closer,

10:18:18   23   Mr. Talton.

10:18:21   24            JUROR TALTON:     I worked at Lone Star Steel.           I was

10:18:23   25   a heavy-duty operator for 30 years.         And I finished in the
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 32 of 141 PageID #: 14901
                                                                                        32



10:18:30    1   12th grade.

10:18:31    2            And my spouse's name is Diane Talton.           She works

10:18:35    3   for Evergreen Presbyterian where she retrains "underminded"

10:18:43    4   peoples that go back to living on their own.

10:18:47    5            And I served on one jury.        It was concerned a

10:18:55    6   death in a wreck.

10:18:55    7            THE COURT:     Tell me what that jury involved?

10:18:57    8            JUROR TALTON:     Involved a wreck -- a death and a

10:19:03    9   wreck.

10:19:03   10            THE COURT:     A death and a wreck, thank you, sir.

10:19:05   11   And how long has your wife worked at her place of

10:19:09   12   employment?

10:19:10   13            JUROR TALTON:     She worked 25 years.

10:19:11   14            THE COURT:     Thank you very much, Mr. Talton.          If

10:19:13   15   you'll have a seat, sir, pull your mask back up, we'll go

10:19:17   16   to Panel Member No. 13, Mr. Hoover.

10:19:20   17            JUROR HOOVER:     My name is David Hoover.         I live in

10:19:25   18   Harleton, Texas.     I have two daughters and a son.          I work

10:19:28   19   at East Texas Baptist University, and I teach history.

10:19:33   20   I've worked there for -- be 15 years in May.           I graduated

10:19:38   21   from high school in Oklahoma.        Went to Southeastern

10:19:43   22   Oklahoma State for my Bachelor's and Oklahoma State for my

10:19:45   23   Master's and for my Ph.D.

10:19:51   24            My wife's name is Jenny.        She also works at ETBU,

10:19:56   25   also teaches history.      She's worked there full time for six
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 33 of 141 PageID #: 14902
                                                                                        33



10:20:00    1   years now, taught adjunct before that.          And I've never

10:20:03    2   served on a jury.

10:20:04    3             THE COURT:    All right.     Thank you, Dr. Hoover.

10:20:06    4             Next is Panel Member No. 14, Ms. Russell.

10:20:12    5             JUROR RUSSELL:     Okay.   My name is Jill Russell.           I

10:20:15    6   live in Marshall, Texas.      I have two grown children.         I'm

10:20:19    7   semi-retired.    My previous employment was with Canterra

10:20:25    8   Resources as an oil and gas accountant.          Was there over 25

10:20:30    9   years.    I have a college degree from Stephen F. Austin with

10:20:35   10   graduate work at UT and at ETBU.        I have a CPA certificate.

10:20:41   11             I am divorced.

10:20:43   12             I served on a jury once in the county of Harrison

10:20:47   13   County.

10:20:47   14             THE COURT:    What kind of jury was that, ma'am?          Do

10:20:50   15   you remember anything about the case?

10:20:52   16             JUROR RUSSELL:     It had to do with a car wreck.

10:20:54   17             THE COURT:    All right.

10:20:56   18             JUROR RUSSELL:     And that's all I remember.

10:20:57   19             THE COURT:    Thank you.

10:20:58   20             All right.    Next is Mr. Storey, No. 15.

10:21:03   21             JUROR STOREY:    My name is Richard Storey.         I live

10:21:06   22   in Queen City, Texas.      I have four children.       Employee, I

10:21:10   23   work for Cooper Tire & Rubber Company.          Been there 19

10:21:14   24   years.    High school graduate.

10:21:19   25             My spouse's name, Charlotte Storey.          She's a nurse
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 34 of 141 PageID #: 14903
                                                                                        34



10:21:25    1   at the jail in Texarkana, state.

10:21:30    2              No prior jury.

10:21:32    3              THE COURT:   All right, sir.      Thank you.

10:21:37    4              All right.   Next is Ms. Caraway, No. 16.

10:21:41    5              JUROR CARAWAY:    Good morning.     My name is Kimberly

10:21:43    6   Caraway.     I have four children.     Three in college.       I

10:21:46    7   currently am self-employed.        I'm a consultant, writer, and

10:21:50    8   publisher.     I have worked in that position, per se, for

10:21:54    9   about three years.

10:21:55   10              I have a double major in writing and

10:22:01   11   communications from Sam Houston State University.             I have

10:22:04   12   two Master's degrees in educational administration and

10:22:11   13   secondary education from Stephen F. Austin, and I also have

10:22:14   14   a doctorate in educational leadership from Stephen F.

10:22:19   15   Austin.

10:22:19   16              My husband's name is Rodney.       And he has worked 16

10:22:23   17   years in the oil and gas industry in fracturing service.

10:22:26   18              And I have no prior jury experience.         I've never

10:22:30   19   been picked.

10:22:31   20              THE COURT:   All right.     Thank you, Dr. Caraway.

10:22:33   21              Next is No. 17, Mr. Smigiel.

10:22:43   22              JUROR SMIGIEL:    Smigiel, yes, sir.

10:22:43   23              THE COURT:   Smigiel.

10:22:43   24              JUROR SMIGIEL:    My name is William Smigiel.           I've

10:22:46   25   got two boys.     I'm from Gilmer, Texas.       I work for Trinity
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 35 of 141 PageID #: 14904
                                                                                        35



10:22:55    1   Rail.    I'm a supervisor -- a production supervisor.           I've

10:23:00    2   worked there for 23 years.       I graduated high school, got

10:23:03    3   some college.

10:23:04    4             My wife's name is Lala.       She's a nurse for

10:23:08    5   Christus Good -- Good Shepherd Home Health.           And she's

10:23:14    6   worked there for a year.

10:23:15    7             Prior service -- prior jury service, I served on a

10:23:18    8   criminal case in Upshur County.

10:23:20    9             THE COURT:    All right, sir.      How long ago was

10:23:21   10   that?

10:23:23   11             JUROR SMIGIEL:     That would probably be close to

10:23:25   12   about 10 years ago.

10:23:26   13             THE COURT:    Thank you very much, sir.

10:23:27   14             Okay.   Next is No. 18, Mr. Johnson.

10:23:31   15             JUROR DAVID JOHNSON:      My name is David Johnson.           I

10:23:35   16   live in Hallsville, Texas.       I've been there for about four

10:23:40   17   years.    And I have one child.      My place of employment is DJ

10:23:47   18   Johnson Design & Build.      I'm owner and president.         We build

10:23:50   19   custom homes and offices.       I've worked there for a little

10:23:54   20   over 20 years.

10:23:56   21             I have a college degree in industrial design.

10:24:00   22   Went to Kilgore and LeTourneau.        And I have a certificate

10:24:06   23   in aviation for flight lessons.        Not using it anymore.

10:24:09   24             My spouse's name is Jennifer.        And she is my

10:24:12   25   business partner and CFO.       She's been there for about 18
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 36 of 141 PageID #: 14905
                                                                                        36



10:24:18    1   years.

10:24:18    2            And I have no prior service.

10:24:19    3            THE COURT:     All right.     Thank you, Mr. Johnson.

10:24:21    4            Next is No. 19, Ms. Conley.

10:24:30    5            JUROR CONLEY:     I'm Danielle Conley.        I live in

10:24:35    6   Longview.   I've been there all my life.         I have two

10:24:37    7   children.   I work at School of Little Children in Longview.

10:24:40    8   I work in the nursery.      How long?     I've worked there for

10:24:43    9   about 13 years now.     I have a high school diploma.

10:24:47   10            My husband's name is Michael.         He works at Jet

10:24:50   11   Business Systems.     He's a service technician, and he's been

10:24:54   12   there for about seven years.

10:24:55   13            And I have no prior jury service.

10:24:57   14            THE COURT:     All right.     Thank you, ma'am.

10:24:59   15            Next is No. 20, Mr. Gibson.

10:25:04   16            JUROR GIBSON:     Good morning.      I'm Ricky Gibson,

10:25:06   17   live in Gilmer, Texas.      Got two children.       I worked -- I'm

10:25:11   18   retired from Texas Eastman.       Worked there for 28 years.

10:25:15   19   High school education.

10:25:16   20            I'm divorced.     And I've been on -- served on two

10:25:19   21   juries -- two criminal cases, criminal assault.

10:25:22   22            THE COURT:     Where were those, sir?

10:25:24   23            JUROR GIBSON:     In Gilmer.

10:25:26   24            THE COURT:     How long ago -- best guess?

10:25:28   25            JUROR GIBSON:     Four and probably 10 years.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 37 of 141 PageID #: 14906
                                                                                        37



10:25:30    1            THE COURT:     All right.        Thank you, Mr. Gibson.

10:25:32    2   Mr. Gibson, do you have a mask, sir?

10:25:34    3            JUROR GIBSON:     No, sir.

10:25:36    4            THE COURT:     Well, we will get you one.          You need

10:25:38    5   to wear one.

10:25:42    6            Can I get one of the Court Security Officers to

10:25:44    7   get a mask?     You're doing that?

10:25:48    8            COURT SECURITY OFFICER:           I just called for one,

10:25:50    9   Judge.

10:25:50   10            THE COURT:     Okay.     Good.     If you'll take it to him

10:25:52   11   as soon as it gets here.

10:25:54   12            In the meantime, we'll go on with Panel Member

10:25:57   13   No. 21, Mr. Wentzell.

10:25:59   14            JUROR WENTZELL:        My name is Robert Wentzell, and I

10:26:02   15   live in Longview, Texas.        I have several grown children.

10:26:05   16   I'm retired and previously over-the-road truck driver, 20

10:26:10   17   years.   I have a high school diploma and some college.

10:26:12   18            Spouse's name is Jeanne.           She's retired also, was

10:26:14   19   an RN.   She was there about 22, 23 years.          And no prior

10:26:23   20   jury service.

10:26:24   21            THE COURT:     All right, sir.        Thank you.

10:26:25   22            Next is Panel Member No. 22, Ms. Howard.

10:26:33   23            JUROR HOWARD:     My name is Kasey Howard.          I live in

10:26:36   24   Hallsville, Texas.     I have one child.        I work at ABC Auto

10:26:41   25   Distribution in Longview.        I've been there for eight
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 38 of 141 PageID #: 14907
                                                                                          38



10:26:44    1   months.

10:26:46    2             I never been on a jury duty.

10:26:48    3             THE COURT:     All right, ma'am.     Thank you.

10:26:49    4             Just a minute.     Let's make sure Mr. Gibson gets

10:27:00    5   that mask.

10:27:01    6             And, Mr. Preston, you're going to have to pull

10:27:03    7   that mask up and leave it up.         It doesn't do any good

10:27:07    8   around your neck.      These precautions are for everybody's

10:27:11    9   safety, and everybody's going to have to follow them.

10:27:15   10             All right.     Next is No. 23, Mr. Donley.

10:27:15   11             JUROR DONLEY:     My name is Noah Kyle Donley.         I

10:27:19   12   live in Atlanta, Texas.      I have one child on the way.            My

10:27:23   13   place of employment is Graphic Packaging International.

10:27:25   14   I'm a process manager in power plant operations.            I've

10:27:26   15   worked there for 10 years.       I have a high school education

10:27:30   16   at Queen City High School.

10:27:32   17             I'm not married, but my significant other is

10:27:36   18   Lauren Bean.    Her place of employment is Northeast Texas

10:27:41   19   Community Service in Linden, Texas.         She's worked there for

10:27:45   20   years.    She's a case manager.

10:27:47   21             And I have one prior jury service, and it was

10:27:49   22   grand jury in Linden, Texas, Cass County.

10:27:52   23             THE COURT:     All right.    Thank you, Mr. Donley.

10:27:54   24             Next is No. 24, Mr. Jones.

10:27:57   25             JUROR JONES:     Samuel Jones.     I live here in
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 39 of 141 PageID #: 14908
                                                                                        39



10:28:01    1   Marshall, Texas.       I have four kids.     I work for Trendsetter

10:28:05    2   Construction, been there five years.

10:28:06    3              My wife's name Arnetta.        She works for the State

10:28:10    4   of Texas as a CPS officer.       She's been there two years.

10:28:13    5              And no prior jury service.

10:28:14    6              THE COURT:     All right, Mr. Jones.     Thank you.

10:28:19    7              Next is No. 25, Mr. Davis.

10:28:22    8              JUROR DAVIS:     Good morning.

10:28:22    9              THE COURT:     Good morning.

10:28:23   10              JUROR DAVIS:     My name is Larry Davis.      I live in

10:28:26   11   Gladewater, Texas.       I have two kids.     Currently work for

10:28:29   12   East Texas Machine Works where I'm a customer account

10:28:33   13   manager.    I've been there right at two years now.           I

10:28:35   14   graduated from Longview High School.          And I do have some

10:28:38   15   college courses from Kilgore College, also.

10:28:40   16              My spouse's name is Lynn Davis.        She is retired.

10:28:43   17   She was a Gladewater Independent School teacher, worked

10:28:47   18   there for 45 years.

10:28:50   19              I did serve on a jury service in Gregg County

10:28:52   20   probably about 25 years ago on a criminal case.

10:28:55   21              THE COURT:     In state court?

10:28:58   22              JUROR DAVIS:     Yes, sir.

10:28:59   23              THE COURT:     Thank you, sir.

10:29:01   24              All right.     Next is No. 26, Mr. Hill.

10:29:04   25              MR. HILL:    My name is Phillip Hill.       I live just
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 40 of 141 PageID #: 14909
                                                                                        40



10:29:09    1   outside of Atlanta, Texas.       I have no children.       I'm a

10:29:12    2   shift leader and a lead operator at a biofuel plant in

10:29:16    3   Hooks, Texas, alternative fuel placement.           Been there a

10:29:18    4   little over two years.      I graduated from Queen City High

10:29:21    5   School.

10:29:22    6             Spouse's name is Brittany.        She's a kitchen staff

10:29:25    7   at a nursing home called Golden Villa in Atlanta.             She's

10:29:32    8   been there probably about eight years.

10:29:33    9             And I attended jury selection for a domestic

10:29:36   10   violence case in Linden, Texas, about two years ago, but I

10:29:39   11   was not selected for the jury.

10:29:40   12             THE COURT:    All right.     Thank you, Mr. Hill.

10:29:42   13             Next is No. 27, Ms. Johnson.

10:29:45   14             JUROR DONNA JOHNSON:       My name is Donna Johnson.          I

10:30:00   15   have two children, one living, one deceased.           I work for

10:30:03   16   Edward Jones Investments in Gilmer.         I've worked there for

10:30:09   17   19 years.   I have an Associate degree from Kilgore College

10:30:19   18   in business administration.

10:30:21   19             My husband's name is Paul Johnson, and we've been

10:30:23   20   married for 34 years.      He works for ETEX Telephone Company,

10:30:30   21   and he is a fiber optics specialist.         He's worked there for

10:30:36   22   22 years.

10:30:37   23             I have been called for jury duty three times, but

10:30:44   24   I've never been picked for a jury.

10:30:46   25             THE COURT:    And do you live in Gilmer, ma'am?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 41 of 141 PageID #: 14910
                                                                                        41



10:30:49    1            JUROR DONNA JOHNSON:       Yes, I live in Gilmer.        I'm

10:30:51    2   sorry.

10:30:51    3            THE COURT:     That's all right.      Thank you very

10:30:53    4   much.

10:30:53    5            All right.     Next is Panel Member No. 28,

10:30:59    6   Ms. Rosenbalm.

10:31:00    7            JUROR ROSENBALM:      Good morning.      My name is Tina

10:31:03    8   Rosenbalm.   I live in Gilmer.       I have two adult children.

10:31:09    9   I have several jobs.      First, I work as coordinator of

10:31:14   10   competitive events at the East Texas State Fair in Tyler.

10:31:19   11   I also have rental property that me and my husband manage.

10:31:24   12   And I also grow cut flowers and sell to florists.             So I

10:31:29   13   wanted you to hear that, Judge.

10:31:36   14            Let's see, I've worked at the East Texas State

10:31:40   15   Fair for three years, and we've had rental property for

10:31:46   16   probably 17 years.     I graduated from Tarleton State

10:31:54   17   University with a degree in agriculture education.             And I

10:31:59   18   did used to teach agriculture in the high school level.

10:32:03   19            My spouse's name is Edwin Rosenbalm, and he owns

10:32:08   20   Benchmark Foundation Repair, and has owned that business

10:32:12   21   for 28 years.

10:32:17   22            And I've never served on a jury before.

10:32:20   23            THE COURT:     Thank you, Ms. Rosenbalm.

10:32:22   24            Next is No. 29, Ms. Hawkins.

10:32:27   25            JUROR HAWKINS:      My name is Dara Hawkins, and I
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 42 of 141 PageID #: 14911
                                                                                        42



10:32:30    1   live in Mt. Pleasant, Texas.       I have one child.       And I'm

10:32:34    2   currently unemployed, but I did work for an online gifting

10:32:38    3   company called Gift Services.         I worked there for about two

10:32:42    4   years.     I have a high school diploma and some college.

10:32:48    5              My spouse's name is Isaiah, and he works for Union

10:32:53    6   Pacific Railroad.       He's worked there for about three years.

10:32:56    7   And I have no prior jury service.

10:32:57    8              THE COURT:    All right.    Thank you very much.

10:32:59    9              Next is Panel Member No. 30, Mr. Endsley.

10:33:05   10              JUROR ENDSLEY:    My name is Roger Endsley.        I live

10:33:13   11   in a little place called Bivens, Texas, which is south of

10:33:17   12   Atlanta.     I have two adult children.      And I'm currently

10:33:24   13   working as a transport officer for the Bowie County

10:33:31   14   Sheriff's Office.

10:33:31   15              And I'm also retired from the Federal Bureau of

10:33:36   16   Prisons in Texarkana for 31 years.         I have a high school

10:33:39   17   education and some college.

10:33:41   18              My spouse's name is Diane, and she works for the

10:33:45   19   First National Bank of Hughes Springs as a loan processor,

10:33:50   20   and she's worked there about 28 years.          And I've never been

10:33:55   21   picked for any jury service.

10:33:57   22              THE COURT:    All right.    Thank you, Mr. Endsley.

10:33:59   23              Next is Panel Member No. 31, Ms. Butler.

10:34:06   24              JUROR BUTLER:    My name is Reba Butler, and I live

10:34:09   25   in Linden, Texas.       I have two sons.    And I work for Elara
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 43 of 141 PageID #: 14912
                                                                                        43



10:34:17    1   Caring.     It's a skilled home health agency, and I'm a

10:34:20    2   clinical team manager.

10:34:22    3             THE COURT:    What's the name of it again, ma'am?

10:34:26    4             JUROR BUTLER:    Elara Caring.

10:34:26    5             THE COURT:    Okay.

10:34:29    6             JUROR BUTLER:    And I've been there nine years, and

10:34:30    7   have a degree in applied science, certification as a

10:34:33    8   registered nurse.

10:34:36    9             My husband is Kelly Butler, and he works for

10:34:40   10   Windstream Communications, and he's been there for 10

10:34:44   11   years.

10:34:44   12             And no prior jury service.

10:34:46   13             THE COURT:    Thank you, Ms. Butler.

10:34:47   14             Next is Panel Member No. 32, Ms. Kirkpatrick.

10:34:52   15             JUROR KIRKPATRICK:      My name is Debora Kirkpatrick.

10:34:55   16   I live in Pittsburg, Texas.       I have four children, two --

10:34:58   17   two of them are stepkids and two birth kids.           I work at

10:35:02   18   Cardiovascular Associates in Tyler.         I've worked there 26

10:35:08   19   years.    I have a business education, Tyler School of

10:35:11   20   Business.

10:35:11   21             My spouse's name is Donny Kirkpatrick.          He works

10:35:15   22   at Eastex Trucking Company, and he's worked there 30-plus

10:35:20   23   years.

10:35:21   24             And I've had one jury service for age

10:35:23   25   discrimination when I was young.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 44 of 141 PageID #: 14913
                                                                                        44



10:35:25    1              THE COURT:     Where was that, ma'am?

10:35:27    2              JUROR KIRKPATRICK:     Henderson, Texas.

10:35:29    3              THE COURT:     And tell me what you do at

10:35:31    4   Cardiovascular Associates.

10:35:33    5              JUROR HOWARD:     I am the support supervisor over

10:35:36    6   the front office.

10:35:39    7              THE COURT:     All right.   Thank you very much.

10:35:40    8              Next is No. 33, Mr. Moses.

10:35:46    9              JUROR MOSES:     My name is Rocky Moses.      I have six

10:35:50   10   kids, four of my own, two adopted.         I work in Texarkana at

10:35:53   11   Jack Yates Drywall.       Got a GED.

10:35:57   12              My wife's name is Jenice.      She's a stay-at-home

10:36:02   13   mom.

10:36:02   14              And no jury.

10:36:03   15              THE COURT:     What's the name of your employment,

10:36:06   16   sir?

10:36:06   17              JUROR MOSES:     Jack Yates Drywall.

10:36:10   18              THE COURT:     Thank you very much, Mr. Moses.

10:36:12   19              All right.     Next is No. 34, Ms. Whitehead.

10:36:13   20              JUROR WHITEHEAD:     My name is Amy Whitehead.        I

10:36:17   21   have one adult daughter.       I work at Jucy Taco here in

10:36:20   22   Marshall, Texas.     I graduated from Marshall.        Been here all

10:36:24   23   my life.

10:36:24   24              I'm recently separated.

10:36:26   25              And I have no jury experience.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 45 of 141 PageID #: 14914
                                                                                        45



10:36:28    1            THE COURT:     All right.     Thank you.

10:36:29    2            No. 35 is next, Mr. Spearman.

10:36:29    3            JUROR SPEARMAN:       My name is --

10:36:39    4            THE COURT:     Will you take --

10:36:39    5            JUROR SPEARMAN:       -- Charles Spearman.

10:36:39    6            THE COURT:     Will you take that mask down, please,

10:36:41    7   Mr. Spearman?     Thank you.

10:36:43    8            JUROR SPEARMAN:       I'm sorry.

10:36:44    9            THE COURT:     That's all right.

10:36:45   10            JUROR SPEARMAN:       My name is Charles Spearman.        I

10:36:49   11   have no children, and my place of employment is at Elara

10:36:54   12   Caring where I work there as a home health attendant.              I've

10:36:58   13   worked there for five years, and I graduated from DeVry

10:37:03   14   University with a Bachelor's degree in business

10:37:05   15   administration.

10:37:08   16            And I have no spouse.

10:37:09   17            And I did have prior jury service in Marion County

10:37:13   18   back in October of 2018.       It was a child protective --

10:37:17   19   protection case.

10:37:20   20            THE COURT:     Did you serve on the jury?

10:37:21   21            JUROR SPEARMAN:       Yes, I did.

10:37:22   22            THE COURT:     All right.     Is your place of employer

10:37:25   23   the same place Ms. Butler mentioned earlier?

10:37:29   24            JUROR SPEARMAN:       Yes, sir.

10:37:29   25            THE COURT:     Do you know Ms. Butler?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 46 of 141 PageID #: 14915
                                                                                        46



10:37:31    1            JUROR SPEARMAN:        No, sir.

10:37:32    2            THE COURT:     Okay.     Thank you very much, sir.

10:37:33    3            JUROR SPEARMAN:        You're welcome.

10:37:34    4            THE COURT:     If you'll put your mask back on and

10:37:38    5   have a seat, we'll go next to Mr. Robertson.

10:37:42    6            JUROR ROBERTSON:        All right.   Yes, I'm Richard

10:37:43    7   Robertson, and I'm from Marshall, Texas.          I got five kids.

10:37:48    8   And I worked at Harrison County Road & Bridge for about

10:37:53    9   three years.    And let's see, I finished Marshall High

10:38:02   10   School at 12th grade.

10:38:03   11            And my spouse is LaTonya, and she work at the

10:38:07   12   nursing home here off of Washington.          She's been there

10:38:11   13   about 20 years.

10:38:14   14            And I served a jury, but before we got started,

10:38:17   15   they canceled it.

10:38:20   16            THE COURT:     Where was that, sir?

10:38:23   17            JUROR ROBERTSON:        Here in Marshall.

10:38:24   18            THE COURT:     What do you do at road and bridge

10:38:28   19   department?

10:38:28   20            JUROR ROBERTSON:        Drive trucks and backhoe.

10:38:30   21            THE COURT:     Thank you very much, Mr. Robertson.

10:38:32   22            Next is Panel Member No. 37, Ms. Lange.

10:38:35   23            JUROR LANGE:     Karen Lange, and I live in Gilmer.

10:38:39   24   I have two boys.     I work for Caldwell Banker Real Estate

10:38:46   25   for 10 years.     Graduated from Gilmer High School.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 47 of 141 PageID #: 14916
                                                                                        47



10:38:50    1            My husband is Larry, and he works for CNC Oilfield

10:38:58    2   for two years.

10:38:59    3            And no prior jury.

10:39:01    4            THE COURT:     Thank you, Ms. Lange.

10:39:03    5            Next is No. 38, Ms. Hitt.

10:39:05    6            JUROR HITT:     My name is Cynthia Hitt.        I go by

10:39:09    7   Cindy.   I've recently moved to Hallsville.          Prior to that

10:39:13    8   for 18 years, I was outside of Gilmer.          I was also born in

10:39:17    9   Florida, but I got to Texas before you did.           I have no

10:39:19   10   biological kids.

10:39:21   11            I work for Texas Department of Public Safety.

10:39:24   12   I'll be there 21 years next month.         Education, high school

10:39:27   13   and specialty training primarily in police communications,

10:39:34   14   driver's license, and DOT compliance.

10:39:36   15            I'm recently divorced.

10:39:38   16            And I have been called three times but never

10:39:40   17   served on a jury.

10:39:41   18            THE COURT:     All right.     Thank you very much,

10:39:43   19   ma'am.

10:39:43   20            Next is No. 39, Ms. Scott.

10:39:47   21            JUROR SCOTT:     Good morning.      My name is Misty

10:39:49   22   Scott.   I have lived in Marshall for 14 years.           I am the

10:39:53   23   executive director at Mission Marshall, and I've been there

10:39:56   24   about eight and a half years.        I have a Bachelor's degree

10:40:00   25   from East Texas Baptist University.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 48 of 141 PageID #: 14917
                                                                                        48



10:40:04    1              My husband is Glenn.        He works at East Texas

10:40:09    2   Baptist University as a system specialist in the IT

10:40:11    3   department.    He has worked there for 14 years, and I have

10:40:15    4   never served before on a jury.

10:40:16    5              THE COURT:     Ms. Scott, I know what Mission

10:40:19    6   Marshall is, but tell everybody else what Mission Marshall

10:40:22    7   is.

10:40:23    8              JUROR SCOTT:     We're a non-profit serving Harrison

10:40:26    9   and Marion Counties that operate the local food pantry, as

10:40:28   10   well as do a lot of support services for early childhood

10:40:36   11   literacy in our community and some adult education for job

10:40:37   12   enrichment and financial literacy.

10:40:40   13              THE COURT:     Thank you.

10:40:41   14              All right.     Next is Panel Member No. 40, Ms. Pope.

10:40:45   15              JUROR POPE:     Hi, my name is Rebecca Pope, and I

10:40:49   16   live in Big Sandy, Texas.       I have one adult child.           I work

10:40:52   17   for GE Steam Power for 18 years.          I was acquired.     I

10:40:56   18   recently worked for Alstom, and GE bought them out, like I

10:41:01   19   said, for 18 years.       I have a high school diploma and some

10:41:06   20   college.

10:41:06   21              My spouse's name is Arthur Pope.        He works for

10:41:06   22   Universal Pressure Company out in Midland, Texas, right

10:41:11   23   now.   He's been there approximately 10 years.

10:41:13   24              And I have been called several times for jury

10:41:16   25   service, but I've never served.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 49 of 141 PageID #: 14918
                                                                                        49



10:41:18    1            THE COURT:     Thank you very much, ma'am.

10:41:19    2            Thank you, ladies and gentlemen.

10:41:27    3            Now, I need to say a couple more things to you

10:41:31    4   before I turn the questioning over to the lawyers.

10:41:33    5            The jurors that are selected to serve in this case

10:41:38    6   will serve in the role as the judges of the facts, and the

10:41:43    7   jury selected in this case will make the sole determination

10:41:46    8   about what the facts are in this case.

10:41:50    9            My job as the Judge is to rule on questions of

10:41:53   10   law, evidence, and procedure that arise during the trial,

10:41:56   11   to oversee the efficient flow of the evidence, and to

10:41:59   12   maintain the decorum of the courtroom.

10:42:03   13            Also, I want to say a couple things to you about

10:42:06   14   our judicial system that I hope will put things in a proper

10:42:09   15   perspective for you.

10:42:11   16            In every jury trial, besides the parties

10:42:14   17   themselves, there are always three participants, the jury,

10:42:19   18   the judge, and the lawyers.

10:42:21   19            With regard to the lawyers, ladies and gentlemen,

10:42:23   20   I think it's important for you to understand that our

10:42:26   21   judicial system is based on an adversary system, which

10:42:31   22   simply means that during the course of the trial, each of

10:42:34   23   the parties will seek to present their respective cases to

10:42:38   24   the jury in the very best light possible.

10:42:41   25            Now, it's no surprise to any of you that lawyers
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 50 of 141 PageID #: 14919
                                                                                        50



10:42:44    1   are often criticized in the media and in the press, but the

10:42:49    2   Court's recognized that, at least to some extent, that's

10:42:54    3   the result of a misunderstanding about our adversary system

10:42:57    4   of justice in which the lawyers act as competing advocates

10:43:03    5   for the parties.

10:43:04    6            As an advocate, a lawyer is ethically and legally

10:43:09    7   obligated to zealously assert his or her client's position

10:43:15    8   under the rules of our adversary system.          And by presenting

10:43:18    9   the best case possible under the rules of our system and on

10:43:21   10   behalf of their clients, the lawyers hopefully will enable

10:43:25   11   the jury to better weigh the relevant evidence, to

10:43:28   12   determine the truth, and arrive at a just verdict based on

10:43:33   13   that evidence.

10:43:33   14            This system of justice, this adversary system of

10:43:37   15   justice has served our nation well for over 200 years, and

10:43:41   16   America's lawyers have always been and will continue to be

10:43:44   17   a part -- an integral part of that process.

10:43:47   18            So as we go forward with the trial in this case,

10:43:51   19   even though I might occasionally roll my eyes or frown or

10:43:56   20   even growl a little bit at the lawyers from time to time,

10:44:00   21   it's simply because I'm trying to make sure that their

10:44:03   22   advocacy doesn't get outside the boundaries of our

10:44:07   23   adversary system.

10:44:08   24            But please keep in mind, they are simply doing

10:44:11   25   their jobs in zealously asserting -- asserting their
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 51 of 141 PageID #: 14920
                                                                                        51



10:44:14    1   client's position, and it's important for all of you to

10:44:17    2   understand that as we go forward.

10:44:19    3              Also, ladies and gentlemen, throughout the course

10:44:23    4   of this trial, if you're selected on this jury, I want you

10:44:28    5   to know that I am going to do my very best throughout the

10:44:31    6   trial to make sure that nobody on the jury has any idea

10:44:35    7   about what I think about the evidence, because determining

10:44:40    8   the facts in this case based on the evidence is the jury's

10:44:42    9   job.   It is not my job.     And those of you that are selected

10:44:46   10   to serve on this jury should not take any expressions or

10:44:50   11   comments that you see or hear as coming from me as

10:44:54   12   something for you to consider in determining what the

10:44:57   13   ultimate facts are in this case.

10:44:58   14              But I'm going to do my very best so that you don't

10:45:04   15   have any idea about what I think about the evidence,

10:45:07   16   because, as I say, as the judges of the facts, the jury

10:45:12   17   will decide what the facts are in this case.

10:45:13   18              All right.    At this time, counsel for the

10:45:18   19   competing parties are going to address the panel.

10:45:22   20              Mr. Ward, you may address the panel on behalf of

10:45:24   21   the Plaintiff.    Would you like a warning on your time?

10:45:27   22              MR. WARD:    Yes, sir.   Could I have a five-minute

10:45:30   23   warning?

10:45:30   24              THE COURT:    I'll warn you when you've used 25

10:45:33   25   minutes.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 52 of 141 PageID #: 14921
                                                                                        52



10:45:34    1            MR. WARD:    Thank you.

10:45:35    2            THE COURT:     You may proceed.

10:45:35    3            MR. WARD:    May it please the Court.

10:45:50    4            Good morning again.       My name is Johnny Ward.        I

10:45:56    5   live over in Longview, Texas.        I've lived there for about

10:46:00    6   30 years.   I practiced law -- I've been practicing law for

10:46:05    7   26 years.   I've been out in my own firm for about 20 of

10:46:09    8   those years.

10:46:10    9            I graduated from Longview High School, went to

10:46:12   10   undergrad at Oklahoma, and then law school at Texas Tech

10:46:16   11   down in Lubbock.

10:46:17   12            My wife is a school teacher.         We have three

10:46:22   13   children, two in college, one on his way to college.             So

10:46:25   14   we're about to be empty nesters, getting close.

10:46:33   15            She's taught off and on for about four years.

10:46:36   16   She's not teaching right now.

10:46:37   17            And I've had no prior jury service.

10:46:39   18            So now you all know as much about me as I know

10:46:41   19   about y'all.    Although you did fill out jury

10:46:45   20   questionnaires, and those were very helpful, and I'm going

10:46:47   21   to ask some questions and that enables us to find things

10:46:51   22   out in addition to what you've already told us.

10:46:53   23            Before I get into questioning, I'm going to give

10:46:55   24   you a real high level about what Solas, my client, that I

10:46:58   25   represent, along with Mr. Fenster and his firm, tell you
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 53 of 141 PageID #: 14922
                                                                                        53



10:47:05    1   what this case is about.

10:47:06    2             Three United States patents.        Has anyone ever seen

10:47:10    3   a patent before on the jury panel?         I hadn't either until

10:47:13    4   about 16 years ago when I was in the courtroom and I saw my

10:47:18    5   first patent, and I've been looking at them ever since.

10:47:21    6             These three patents, there's one called the '311.

10:47:24    7   As you learned on the video, the patents are referred to by

10:47:27    8   their last three digits, and you'll get used to those

10:47:28    9   numbers, those of you that make it on the panel.

10:47:29   10             The '311 deals with touch sensor panels, and we

10:47:34   11   contend that the invention in the '311 is what enables

10:47:37   12   Samsung to make these big panels that we all like.             They

10:47:42   13   get bigger and larger and wrap around the edges.

10:47:45   14             The other two patents, the '450 and the '338, deal

10:47:49   15   with something called AMOLED, active-matrix organic

10:47:57   16   light-emitting diode.      Mouthful.    Those that make it on the

10:47:57   17   panel will find out about it.

10:47:58   18             Basically, those patents enable Samsung to make

10:48:01   19   their screens brighter, the colors brighter, the darks

10:48:05   20   darker, the batteries last longer, and the screens last

10:48:09   21   longer.

10:48:10   22             Now, they don't agree with that, and we don't

10:48:12   23   claim to have invented these panels, but -- the screens, we

10:48:17   24   just claim that our inventions have made them better.

10:48:20   25             Now, they dispute all that.        They say they don't
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 54 of 141 PageID #: 14923
                                                                                        54



10:48:24    1   trespass on these patents.       They say that two of the

10:48:26    2   patents are invalid.      And there's a big dispute over

10:48:31    3   damages.    Because we say they owe over $88 million for

10:48:37    4   using this property without permission, and they say if

10:48:39    5   they owe anything, it's no more than $1.6 million, which

10:48:44    6   turns out to be what Solas actually purchased these patents

10:48:47    7   for.

10:48:48    8              And I'll talk to you about Solas's business some

10:48:50    9   in a minute.

10:48:51   10              But at a very high level, that's what the dispute

10:48:53   11   is about, and I'm not going to talk to you about any of the

10:48:56   12   evidence, because what I want to do is find out about you

10:48:58   13   all.

10:48:58   14              When you came to court, I assume that you all

10:49:05   15   wanted to be fair.     Does everyone want to be fair?          Nobody

10:49:08   16   wanted to be unfair, surely.       Anybody want to be unfair?

10:49:13   17   When they said I'm going to go to federal court, I'm going

10:49:16   18   to sit on a jury, I'm going really to stick it to somebody.

10:49:16   19   Nobody sitting out there to deliberate right now, right?

10:49:21   20              However, can you all agree that we all have

10:49:22   21   different life experiences, and our life experiences affect

10:49:25   22   us in different ways?      And I'll give you an example.

10:49:28   23              Let's say I got called to jury service and I found

10:49:31   24   out that it was a case against a teacher.           Well, my wife's

10:49:36   25   been involved in teaching for her whole life, works with
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 55 of 141 PageID #: 14924
                                                                                        55



10:49:40    1   Longview High School.      I wouldn't be a good juror.         I think

10:49:43    2   I would start out leaning in favor of the teacher.

10:49:47    3            Leaning is okay.      What's not okay is if you lean

10:49:51    4   to such an extent that you couldn't set that aside and

10:49:55    5   decide the case based upon the merits of the case.

10:49:59    6            So that's what we're trying to find out.            Do you

10:50:02    7   lean one way or the other?       And if you lean, tell us.         And

10:50:05    8   let's find out if it's something you can set aside, or will

10:50:10    9   it affect your ability to be a fair juror in this case?

10:50:12   10   Doesn't mean you're not a fair person.          Just means you

10:50:15   11   might not be the right juror for this case.

10:50:17   12            So let me start out by asking if anybody knows

10:50:22   13   Ms. Melissa Smith.     She's an attorney.       She practices here

10:50:24   14   in Marshall.    She lives in Tyler.       Does anybody know

10:50:28   15   Ms. Smith?

10:50:29   16            Anyone know her law partner, Gil Gillam, law firm

10:50:32   17   of Gillam & Smith?

10:50:34   18            Anybody know -- and when I say "know," I'm using

10:50:38   19   the broadest sense of the word; "know" means I recognize --

10:50:42   20   I recognize the name of the firm, anything like that?

10:50:45   21            Yes, ma'am?

10:50:48   22            JUROR TITTERINGTON:       Can I ask a question?

10:50:50   23            MR. WARD:     Ms. Titterington, you've got to wait on

10:50:52   24   the microphone, but, yes, you can certainly ask a question.

10:50:53   25            THE COURT:     If you'll stand up --
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 56 of 141 PageID #: 14925
                                                                                        56



10:50:53    1             JUROR TITTERINGTON:      Can I ask a question?

10:50:55    2             MR. WARD:   Certainly.

10:50:56    3             JUROR TITTERINGTON:      Has Ms. Smith ever practiced

10:50:59    4   family law?

10:51:00    5             MR. WARD:   I don't know if she's practiced family

10:51:01    6   law.    I'll let you ask her -- ask her that question when

10:51:05    7   she's up here asking questions.

10:51:05    8             JUROR TITTERINGTON:      Okay.

10:51:06    9             MR. WARD:   But do you recognize her --

10:51:09   10             JUROR TITTERINGTON:      It's just the only time I've

10:51:10   11   ever been to court was with my divorce, and that was about

10:51:13   12   10 years ago.    And I did use a lawyer from Longview, so I

10:51:16   13   don't really remember who I used, but she looked slightly

10:51:19   14   familiar when she walked into the room, but I used a female

10:51:23   15   lawyer.

10:51:24   16             MR. WARD:   So I bet it was not Mrs. Smith.

10:51:27   17             JUROR TITTERINGTON:      Probably not, but just in

10:51:28   18   case.

10:51:29   19             MR. WARD:   Okay.    I appreciate you.       That's what I

10:51:29   20   want to know.    If you think you might know somebody, then

10:51:32   21   let me know and let's find out.

10:51:34   22             So my question is:      Does anybody think they know

10:51:37   23   the law firm of Gillam & Smith, or been exposed to anybody

10:51:40   24   at that firm, have a relative or friend that worked there?

10:51:42   25   And if you do, just raise your hand.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 57 of 141 PageID #: 14926
                                                                                        57



10:51:44    1              The other law firm and lawyer that I think you'll

10:51:46    2   hear a lot from at Samsung is Mr. Bob Haslam.            He's with

10:51:50    3   the law firm of Covington & Burling.         They've got offices

10:51:54    4   all over the country.       So I can't go through all those

10:51:57    5   lawyers.

10:51:57    6              But thank you, Mr. Haslam.

10:51:59    7              What I need to know is if anyone knows or has a

10:52:03    8   relative that works for the law firm of Covington &

10:52:07    9   Burling?    I know it's a long shot, but I've got to ask.

10:52:10   10   Nobody?

10:52:11   11              Let me ask this question.      I want to talk to some

10:52:26   12   of you individually, and if many of you raise your hand, I

10:52:30   13   want to talk to you.       Several of you indicated that you had

10:52:32   14   prior jury service.     Anyone that's had prior jury service,

10:52:37   15   were you the foreperson of the jury, whether it was a

10:52:40   16   criminal case or a civil case?        Anybody?    If you were the

10:52:43   17   foreperson, raise your hand.

10:52:45   18              Okay.   Let me ask some individual questions.          I'm

10:52:48   19   going to start right up here upfront dealing with

10:52:56   20   Ms. Hirzel, Juror No. 2.       You indicated that you had worked

10:52:59   21   for Walmart, I think, for 36 years?

10:53:02   22              JUROR HIRZEL:    36.

10:53:03   23              MR. WARD:   And you retired from Walmart?

10:53:05   24              JUROR HIRZEL:    I retired.

10:53:06   25              MR. WARD:   They were a good employer to you?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 58 of 141 PageID #: 14927
                                                                                        58



10:53:07    1              JUROR HIRZEL:    They were excellent to me.

10:53:10    2              MR. WARD:   And what did you do while you were at

10:53:11    3   Walmart?

10:53:13    4              JUROR HIRZEL:    I was a department manager for all

10:53:15    5   36 years.

10:53:16    6              MR. WARD:   You started as a department manager?

10:53:16    7              JUROR HIRZEL:    Yes, and just stayed there.

10:53:17    8              MR. WARD:   Okay.      And was that locally?

10:53:17    9              JUROR HIRZEL:    No.

10:53:18   10              MR. WARD:   Okay.      Where were you located?

10:53:20   11              JUROR HIRZEL:    All over.

10:53:21   12              MR. WARD:   All over.

10:53:22   13              JUROR HIRZEL:    I started in El Paso.       That's where

10:53:25   14   I'm originally from.       But with my husband's job, for him to

10:53:30   15   climb the ladder, we moved to Arizona, Michigan, Austin,

10:53:32   16   Texarkana.

10:53:32   17              MR. WARD:   Moved all over?

10:53:33   18              JUROR HIRZEL:    All over.

10:53:34   19              MR. WARD:   All right.      Thank you, ma'am.

10:53:35   20              And then right next to you, I have to let them

10:53:39   21   give him a microphone, Mr. Preston.

10:53:42   22              I'll start my question -- oh, you've got a

10:53:44   23   microphone already.     You indicated you worked at MSC

10:53:46   24   Outside Sales, and I'm not familiar with MSC.            Tell me what

10:53:50   25   type of sales you were doing.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 59 of 141 PageID #: 14928
                                                                                        59



10:53:52    1              JUROR PRESTON:      It is industrial supplies,

10:53:54    2   everything from hydraulic systems to nuts and bolts.             We

10:53:59    3   carry a little over a million items, all related to the

10:54:03    4   industrial world.

10:54:04    5              MR. WARD:   And do you travel a lot?

10:54:06    6              JUROR PRESTON:      All in northeast Texas, no

10:54:08    7   overnight.

10:54:09    8              MR. WARD:   Okay.     You do any work for Samsung?

10:54:12    9              JUROR PRESTON:      I do not.

10:54:13   10              MR. WARD:   Okay.     Anything about your job that

10:54:15   11   causes you to lean toward Samsung before we get started?

10:54:18   12              JUROR PRESTON:      No.   But if you don't mind me

10:54:20   13   being direct and quite honest, I don't know how impartial I

10:54:27   14   can be toward Samsung.      And the reason that I say that is

10:54:31   15   because I built a home 10 years ago.         I furnished it with

10:54:37   16   Samsung appliances, all high rated.         And, conveniently,

10:54:41   17   they all went out on me right after the warranty went out.

10:54:45   18   I have replaced every piece of Samsung in my house.             And to

10:54:50   19   be quite frank with you, if they sold rocks, I would not

10:54:53   20   buy one.

10:54:53   21              MR. WARD:   All right.      Well, we're -- we're very

10:54:57   22   clear on where you stand.        And I appreciate you.      You're

10:55:00   23   not in trouble at all.

10:55:02   24              And that's a perfect example of what I talked

10:55:04   25   about, right?    You could be a fair person for maybe another
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 60 of 141 PageID #: 14929
                                                                                        60



10:55:08    1   jury, but it sounds like you might not be the right juror

10:55:12    2   for Samsung.     Fair enough?

10:55:14    3             JUROR PRESTON:      Right.

10:55:14    4             MR. WARD:   All right.       And that's all we want to

10:55:16    5   find out.     There are no wrong answers.       Mr. Preston is not

10:55:19    6   in trouble.     He'd be in trouble if he sat there and he

10:55:22    7   didn't disclose that information, okay?          So that's what we

10:55:25    8   want to find out.     Thank you, sir.

10:55:26    9             Going right on across to Ms. Skinner.

10:55:29   10             Ms. Skinner, I bet you knew I wanted to talk to

10:55:33   11   you.

10:55:33   12             JUROR SKINNER:      Yes.

10:55:33   13             MR. WARD:   On your questionnaire, you told us

10:55:35   14   about that your husband had filed for, I think, patents

10:55:38   15   related to remote control lights on a hog feeder?

10:55:43   16             JUROR SKINNER:      That's correct.

10:55:44   17             MR. WARD:   I own a remote control light on a hog

10:55:48   18   feeder.     I don't know, did he get a patent?

10:55:50   19             JUROR SKINNER:      He did not.

10:55:50   20             MR. WARD:   Okay.

10:55:51   21             JUROR SKINNER:      They got an attorney in Austin.

10:55:53   22   It was several years back and forth, and they ended up not

10:55:56   23   getting it, I believe, because a piece of their prototype

10:56:01   24   had a patent on it already, and they were not able to get

10:56:07   25   it.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 61 of 141 PageID #: 14930
                                                                                        61



10:56:08    1            MR. WARD:    Now, anything about that experience

10:56:09    2   with the Patent and Trademark Office that starts you

10:56:13    3   leaning one way or another before you hear evidence in this

10:56:15    4   case?

10:56:16    5            JUROR SKINNER:       No.    That was him and his buddies,

10:56:18    6   and I didn't really have much to do with it.

10:56:21    7            MR. WARD:    It was -- your deal, you saw the checks

10:56:23    8   going to the lawyer in Austin?

10:56:25    9            JUROR SKINNER:       Exactly.

10:56:26   10            MR. WARD:    And when it was over, you said:          Good,

10:56:29   11   it's over?

10:56:30   12            JUROR SKINNER:       Yes.

10:56:31   13            MR. WARD:    Thank you, ma'am.

10:56:33   14            Ms. Walker, right next, No. 5.         You said you work

10:56:37   15   at Republic Elite.     Is that the cabinet manufacturer?

10:56:42   16            JUROR WALKER:     Yes.

10:56:42   17            MR. WARD:    And what do you do for Republic?

10:56:45   18            JUROR WALKER:     I'm a team lead.

10:56:46   19            MR. WARD:    Okay.     All right.    Thank you.

10:56:47   20            Right next to you, Juror No. 6, Ms. Falls.            I

10:56:51   21   think you indicated you worked at Walmart in maintenance?

10:56:54   22            JUROR FALLS:     Yes, in Mt. Pleasant.

10:56:56   23            MR. WARD:    And how long did you work in

10:56:58   24   maintenance at Walmart?

10:57:00   25            JUROR FALLS:     Four years.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 62 of 141 PageID #: 14931
                                                                                        62



10:57:01    1             MR. WARD:    Four years?     All right.    Anything about

10:57:03    2   that that causes you to lean one way or the other in

10:57:05    3   this --

10:57:05    4             JUROR FALLS:     Other than I didn't get along with

10:57:09    5   some of my management.

10:57:10    6             MR. WARD:    I kind of picked up on that, that maybe

10:57:13    7   it was not the best departure.        But anything about that,

10:57:18    8   not getting along with management, that causes you to lean

10:57:18    9   one way or the other?

10:57:21   10             JUROR FALLS:     No, sir.

10:57:21   11             MR. WARD:    All right.     Thank you, ma'am.

10:57:21   12             THE COURT:     Let me interrupt for just a minute.            I

10:57:22   13   think for everybody's benefit, I'm going to ask everybody

10:57:25   14   to do two things.      Continue to hold that microphone close

10:57:29   15   so that we can hear you clearly.        It's going to be more and

10:57:32   16   more important as we work toward the back of the room.

10:57:35   17             And, also, ladies and gentlemen, please wait for

10:57:37   18   the question to be finished before you start your answer.

10:57:39   19             All right.     Please continue, Mr. Ward.

10:57:42   20             MR. WARD:    All right.     Thank you, Your Honor.

10:57:44   21             Juror No. 11, Ms. Stewart.

10:57:47   22             JUROR STEWART:     Yes.

10:57:47   23             MR. WARD:    You indicated you've been at -- you

10:57:50   24   said you have been at DFW Airport working there for 34

10:57:56   25   years.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 63 of 141 PageID #: 14932
                                                                                        63



10:57:56    1            JUROR STEWART:       Yes.

10:57:57    2            MR. WARD:    Doing a little bit of everything?

10:57:59    3            JUROR STEWART:       Yes.

10:57:59    4            MR. WARD:    Are you originally from East Texas and

10:58:01    5   you moved to the Metroplex?

10:58:03    6            JUROR STEWART:       Yes.

10:58:04    7            MR. WARD:    And then you came home?

10:58:05    8            JUROR STEWART:       Yes.

10:58:06    9            MR. WARD:    All right.       Well, welcome back.

10:58:08   10            JUROR STEWART:       Thank you.

10:58:09   11            MR. WARD:    And how long have you been back?

10:58:11   12            JUROR STEWART:       13 years.

10:58:12   13            MR. WARD:    Okay.     And you're retired?

10:58:14   14            JUROR STEWART:       Something like that.

10:58:16   15            MR. WARD:    I'm sorry.       And I just spoke over you,

10:58:18   16   and I'm sorry.

10:58:19   17            JUROR STEWART:       Sorry.    I think it's something

10:58:20   18   like that.   I came -- I retired in '09.

10:58:22   19            MR. WARD:    Okay.     And have you been working any

10:58:24   20   locally since you retired?

10:58:25   21            JUROR STEWART:       No.

10:58:26   22            MR. WARD:    Enjoying the retired life?

10:58:29   23            JUROR STEWART:       Are you kidding?     I'm sorry.

10:58:30   24            MR. WARD:    No problem.       Anything that causes you

10:58:33   25   to lean one way or the other in this case?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 64 of 141 PageID #: 14933
                                                                                        64



10:58:36    1            JUROR STEWART:       No.    But I have all of those

10:58:38    2   Samsung appliances, too.

10:58:39    3            MR. WARD:    Okay.     Well, and you know what, it

10:58:42    4   might be that you love Samsung so much that you can see

10:58:45    5   them doing no wrong --

10:58:45    6            JUROR STEWART:       Oh, they break, and I still buy

10:58:47    7   them.

10:58:47    8            MR. WARD:    Okay.     Fair enough.

10:58:48    9            Juror No. 14, Ms. Russell.         Ms. Russell, you

10:58:57   10   indicated that -- and I was taking notes down as fast as I

10:59:00   11   could -- an oil and gas company?

10:59:03   12            JUROR RUSSELL:       Yes, sir.

10:59:04   13            MR. WARD:    Is that locally?

10:59:05   14            JUROR RUSSELL:       Yes.

10:59:05   15            MR. WARD:    And you're an accountant for them.

10:59:08   16            JUROR RUSSELL:       I'm retired now.

10:59:10   17            MR. WARD:    You're retired.

10:59:11   18            JUROR RUSSELL:       Well, self-employed, retired part

10:59:12   19   time.

10:59:13   20            MR. WARD:    What are you doing part time?

10:59:16   21            JUROR RUSSELL:       Keeping books, doing accounting.

10:59:18   22            MR. WARD:    And what was the name of the company

10:59:20   23   where you were working before you retired?

10:59:23   24            JUROR RUSSELL:       Camterra Resources.

10:59:25   25            MR. WARD:    And where are they located?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 65 of 141 PageID #: 14934
                                                                                        65



10:59:27    1            JUROR RUSSELL:       In Marshall.

10:59:28    2            MR. WARD:    In Marshall.      Okay.    I didn't pick up

10:59:29    3   on that, so thank you, ma'am.

10:59:31    4            Juror No. 16, Dr. Caraway.          And you're one of

10:59:39    5   those folks who speaks pretty quick, and I was scribbling

10:59:44    6   down as fast as I could.       We got questionnaires from

10:59:47    7   everybody and some we got this morning, and I didn't get to

10:59:49    8   get all the notes of what y'all told us.          So I apologize if

10:59:52    9   you told us.

10:59:53   10            JUROR CARAWAY:       That's all right.

10:59:54   11            MR. WARD:    You said you worked as a consultant in

10:59:56   12   writing and there were a number of things --

10:59:57   13            JUROR CARAWAY:       Publishing.

10:59:58   14            MR. WARD:    Writing and publishing.        And what area

11:00:00   15   are you writing and publishing in?          Is it multiple areas?

11:00:04   16            JUROR CARAWAY:       It's typically Christian

11:00:06   17   self-help, non-fiction.

11:00:07   18            MR. WARD:    Okay.     And how long you have been doing

11:00:09   19   that?

11:00:10   20            JUROR CARAWAY:       Three years.

11:00:10   21            MR. WARD:    Enjoying it?

11:00:12   22            JUROR CARAWAY:       Yes.

11:00:13   23            MR. WARD:    All right.     All right.     Thank you.

11:00:14   24            And then Juror No. 18, Mr. Johnson.           You're a

11:00:20   25   homebuilder, custom houses and offices now?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 66 of 141 PageID #: 14935
                                                                                        66



11:00:24    1              JUROR DAVID JOHNSON:     Yes, sir.

11:00:26    2              MR. WARD:   And on your questionnaire, I think you

11:00:28    3   indicated that your uncle has a patent on some method

11:00:30    4   relating to nuclear waste.

11:00:33    5              JUROR DAVID JOHNSON:     Well, my late uncle had a

11:00:35    6   patent.     We don't know anything about it because it was

11:00:39    7   under government protection.        So we just knew it was under

11:00:43    8   nuclear waste of somehow refining nuclear waste into

11:00:47    9   something non-dangerous.      I don't know.      That's about all I

11:00:51   10   know.     I've never seen a patent number or anything like

11:00:53   11   that, and he's deceased.

11:00:55   12              MR. WARD:   All right.    Anything about that that

11:00:56   13   causes you to lean one way or another?

11:00:58   14              JUROR DAVID JOHNSON:     No, I was in high school

11:01:00   15   when I found out about that, and it was kind of a cool

11:01:03   16   thing my uncle did.

11:01:04   17              MR. WARD:   You said that you have a pilot's

11:01:07   18   license.     You were in aeronautical science, but you hadn't

11:01:10   19   used it for a long time.

11:01:10   20              JUROR DAVID JOHNSON:     Yeah, last time I flew is

11:01:14   21   when I worked for Panel Truss.        I was their company pilot

11:01:18   22   and designer.     That's been about 20 years ago.

11:01:18   23              MR. WARD:   I was going to ask you about that

11:01:19   24   because you and I have something in common.           You might know

11:01:23   25   him, Bo Powers is one of my very best friends.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 67 of 141 PageID #: 14936
                                                                                        67



11:01:25    1              JUROR DAVID JOHNSON:      Yes, I know Bo Powers.

11:01:27    2              MR. WARD:    You know Bo Powers well, don't you?

11:01:29    3              JUROR DAVID JOHNSON:      I was flying one time when

11:01:32    4   the engine went out.

11:01:33    5              MR. WARD:    You were flying one time when he was

11:01:35    6   asleep next to you and the engine sputtered.

11:01:35    7              JUROR DAVID JOHNSON:      That's right.

11:01:37    8              MR. WARD:    And you all had to do an emergency

11:01:37    9   landing.

11:01:37   10              JUROR DAVID JOHNSON:      That's right.     We did.

11:01:37   11              MR. WARD:    Now, some people might not be happy

11:01:39   12   that you saved him, but I am.

11:01:42   13              JUROR DAVID JOHNSON:      We both are.    We were both

11:01:44   14   in the plane, so...

11:01:45   15              MR. WARD:    All right.    Thank you, Mr. Johnson.

11:01:47   16              JUROR DAVID JOHNSON:      Yes, sir.

11:01:47   17              MR. WARD:    All right.    Let's talk about lawsuits.

11:01:55   18              A number of you -- I'll say Mr. Davis, Juror

11:02:00   19   No. 25, you don't need to answer this question.            You were a

11:02:03   20   Defendant in a lawsuit.      If you were, just raise your hand.

11:02:06   21   All right.

11:02:07   22              Is there anybody else on the panel that was

11:02:09   23   ever -- has ever been or currently a Defendant in a

11:02:11   24   lawsuit?

11:02:14   25              Anybody?    Let's see, Ms. Stewart, looked like you
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 68 of 141 PageID #: 14937
                                                                                        68



11:02:20    1   were -- give me the sem -- eye.           Let's -- Juror No. 11.

11:02:24    2   Have you been a Defendant in a lawsuit?

11:02:27    3              JUROR STEWART:      It depends.     A department store

11:02:31    4   sued me for an unpaid bill that wasn't mine.

11:02:34    5              MR. WARD:   Okay.     Anything about that that affects

11:02:38    6   your ability to start out equal in this case?

11:02:40    7              JUROR STEWART:      No.

11:02:41    8              MR. WARD:   Okay.     Thank you.

11:02:42    9              Anybody else?

11:02:46   10              Anybody whose employer has been a Defendant in a

11:02:50   11   lawsuit where you were called upon to offer evidence or

11:02:53   12   give a deposition, anything like that?

11:02:56   13              Yes, sir, Mr. Smigiel, Juror No. 17?

11:03:02   14              JUROR SMIGIEL:      I'm a supervisor over at -- where

11:03:04   15   I work, and I had a couple of unemployment cases that I had

11:03:12   16   worked on.

11:03:12   17              MR. WARD:   That you had to testify for the

11:03:13   18   company?

11:03:14   19              JUROR SMIGIEL:      Yes, sir.

11:03:15   20              MR. WARD:   Anything about that experience that

11:03:17   21   causes you to lean one way or the other in this patent

11:03:20   22   case?

11:03:21   23              JUROR SMIGIEL:      No, no.

11:03:21   24              MR. WARD:   All right.        We start out -- both sides

11:03:23   25   start out equal here.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 69 of 141 PageID #: 14938
                                                                                        69



11:03:24    1            JUROR SMIGIEL:       Yes.

11:03:25    2            MR. WARD:    All right.     Thank you, sir.

11:03:27    3            Now, a number of you -- we asked a question on the

11:03:35    4   questionnaire about what do you think about lawsuits.              And

11:03:37    5   there were a number of you that said:          I feel like there's

11:03:40    6   too many lawsuits.

11:03:40    7            I'm going to go through the folks that I know.             If

11:03:42    8   I skip you, I'm going to go from left to right, go back

11:03:45    9   about four rows.     If I skip you, please -- please tell me.

11:03:48   10            Let's start with Ms. Hirzel, Juror No. 2.

11:03:54   11            I think you indicated on your questionnaire that

11:03:57   12   you thought there were too many lawsuits.

11:03:59   13            JUROR HIRZEL:     I do.

11:04:00   14            MR. WARD:    Okay.     And tell me where -- why you

11:04:03   15   feel that way.

11:04:04   16            JUROR HIRZEL:     The reason I answered it that way

11:04:06   17   is because working in retail -- I've worked in retail a

11:04:10   18   total of 41 years, 36 with Walmart.         And, you know, it's --

11:04:14   19   when you've been with a company that long and the money

11:04:19   20   that that company has made, of course, everybody wants a

11:04:22   21   little bit of it.     So, you know, I've seen customers where

11:04:26   22   something would just fall on their foot, well, I'm going to

11:04:29   23   sue, you know.     And going there every day, you got tired of

11:04:33   24   hearing people say that.

11:04:34   25            MR. WARD:    Slip and falls?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 70 of 141 PageID #: 14939
                                                                                        70



11:04:36    1            JUROR HIRZEL:     Yes.

11:04:36    2            MR. WARD:    Trip and falls?

11:04:38    3            JUROR HIRZEL:     And my husband worked with a

11:04:40    4   gentleman that sued Walmart.        A can fell on his foot.        You

11:04:43    5   know, and I was just like, really?         They happen all the

11:04:47    6   time, you know.    And just like with grapes on the floor,

11:04:50    7   you've got to, you know, be mindful and watch -- watch

11:04:53    8   where you're walking when you're in the produce department.

11:04:56    9   And, you know, if you see something, pick it up.            But a lot

11:04:58   10   of people look at it like, what am I going to get out of

11:05:01   11   this?

11:05:01   12            MR. WARD:    And I understand that.        And that's why

11:05:03   13   I want to ask you, because I know you've been at Walmart,

11:05:05   14   and you've seen a lot, and folks do go up to Walmart.

11:05:09   15            JUROR HIRZEL:     Right.

11:05:10   16            MR. WARD:    And here's my concern for Solas.           Solas

11:05:13   17   obviously had to bring this lawsuit.         They say Samsung is

11:05:16   18   trespassing.    Do you start out leaning in favor of Samsung

11:05:19   19   because you relate to Walmart, having been a Defendant,

11:05:23   20   having seen and have to defend themselves, or do we start

11:05:27   21   out equal?

11:05:28   22            JUROR HIRZEL:     I would say equal.

11:05:29   23            MR. WARD:    Okay.

11:05:30   24            JUROR HIRZEL:     Because, you know, I look at it

11:05:32   25   like really two different things --
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 71 of 141 PageID #: 14940
                                                                                        71



11:05:33    1              MR. WARD:   Okay.

11:05:34    2              JUROR HIRZEL:    -- is how I look at it.

11:05:35    3              MR. WARD:   And I agree with you, but some folks

11:05:38    4   say, you know what, I've seen too much, and I can't do it.

11:05:43    5   But I appreciate you saying we're going to start out on the

11:05:46    6   same level playing field.

11:05:48    7              JUROR HIRZEL:    Exactly.

11:05:49    8              MR. WARD:   Right next to you, Mr. Preston, I saw

11:05:52    9   you nodding your head while she was talking.           Do you

11:05:54   10   feel some -- do you have some of the same opinions that

11:05:57   11   Ms. Hirzel has about lawsuits?

11:06:00   12              JUROR PRESTON:      I do.   We're not allowed to have

11:06:03   13   accidents in this country anymore.         Someone is always to

11:06:07   14   blame.

11:06:07   15              MR. WARD:   In this case, well, you told me about

11:06:10   16   Samsung.    We might not start out equal here, so let me go

11:06:14   17   on.

11:06:14   18              Ms. Skinner, Juror No. 4, I think you said on your

11:06:18   19   questionnaire that there were too many lawsuits.            You heard

11:06:20   20   my questions to Ms. Hirzel.        Do you share some of her

11:06:26   21   opinions?

11:06:27   22              JUROR SKINNER:      Exactly.   I just think -- and like

11:06:31   23   Mr. Preston said, you're not allowed to have an accident or

11:06:34   24   anything anymore.      Somebody's always at fault for something

11:06:38   25   that happened to you, and they're going to -- somebody is
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 72 of 141 PageID #: 14941
                                                                                        72



11:06:41    1   going to pay for it.

11:06:42    2            MR. WARD:    All right.     So that's my question.          Do

11:06:44    3   you feel that way about Solas?        Because Solas is a

11:06:46    4   Plaintiff in this case, they brought this lawsuit saying

11:06:49    5   Samsung is trespassing.      Do you start out leaning in favor

11:06:53    6   of Samsung before you've heard any evidence?

11:06:55    7            JUROR SKINNER:      No.

11:06:55    8            MR. WARD:    We start out on a level playing field?

11:06:59    9            JUROR SKINNER:      Absolutely.

11:06:59   10            MR. WARD:    All right.     Ms. Falls, you worked at

11:07:02   11   Walmart, too.    So I'm going to ask you the same question.

11:07:06   12   You probably saw a number of lawsuits or heard about

11:07:09   13   lawsuits.   Do we start --

11:07:11   14            JUROR FALLS:     Yes.

11:07:12   15            MR. WARD:    Is that correct?

11:07:13   16            JUROR FALLS:     Yes.

11:07:13   17            MR. WARD:    Do we start out equal, or do you start

11:07:16   18   out leaning in favor of the Defendant because of what

11:07:18   19   happened while you were at Walmart?

11:07:20   20            JUROR FALLS:     Definitely equal.

11:07:21   21            MR. WARD:    All right.     Thank you, ma'am.

11:07:26   22            Ms. Hux, Juror No. 9, same question to you.             I

11:07:32   23   think you indicated there are too many lawsuits.

11:07:33   24            JUROR HUX:     I agree with what everyone else said.

11:07:35   25   And I worked at a bank for 33 years, and we just have to do
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 73 of 141 PageID #: 14942
                                                                                        73



11:07:39    1   so much more documentation of everything than what we used

11:07:42    2   to because of the other financial institutions that have

11:07:47    3   been sued.

11:07:47    4            MR. WARD:    All right.      You've heard my questions.

11:07:48    5   Do we start out behind Samsung before you've heard any

11:07:52    6   evidence, or are we going to get to start out equal?

11:07:55    7            JUROR HUX:     Absolutely equal.

11:07:57    8            MR. WARD:    All right.      Thank you, ma'am.

11:07:59    9            And I don't know of anyone else that turned in a

11:08:04   10   jury questionnaire on the second row that indicated there

11:08:08   11   are too many lawsuits.      If you did, would you raise your

11:08:11   12   hand?

11:08:11   13            All right.     Then I'll go to the third row.

11:08:14   14            Dr. Caraway, I think you had the same answer, that

11:08:16   15   you felt like there were too many lawsuits?

11:08:19   16            JUROR CARAWAY:      I do, but it's based on the

11:08:22   17   premise that it's a slip and fall.

11:08:25   18            MR. WARD:    All right.      This is obviously a

11:08:26   19   property dispute.

11:08:28   20            JUROR CARAWAY:      Right.

11:08:28   21            MR. WARD:    Do we start out equal or we start

11:08:31   22   out --

11:08:31   23            JUROR CARAWAY:      An intellectual property situation

11:08:33   24   is completely different.

11:08:33   25            MR. WARD:    All right.      Thank you, ma'am.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 74 of 141 PageID #: 14943
                                                                                        74



11:08:34    1            Let me shift gears a little bit and talk to you

11:08:48    2   about Solas.

11:08:48    3            Solas is in the business -- and Mr. Padian, he'll

11:08:52    4   tell you about this.      He's going to be our first witness.

11:08:55    5   He'll tell you about his practice, his business, and how he

11:08:59    6   got into the business of purchasing patents, licensing

11:09:01    7   those patents, and licensing -- licensing those patents,

11:09:05    8   includes sometimes filing lawsuits and taking folks to

11:09:11    9   Court, like Samsung.

11:09:12   10            So purchasing, licensing, and enforcing.            You want

11:09:17   11   to remember three things about Solas, that's what they do.

11:09:21   12            Here's my question:       Some of you might say,

11:09:24   13   Mr. Ward, that might be perfectly legal, and what

11:09:27   14   Mr. Padian has chosen to do, but just based on what you've

11:09:31   15   told me, I'm leaning away from Solas.          I'm leaning in favor

11:09:35   16   of Samsung.

11:09:35   17            Anybody on the first row have that feeling?             If

11:09:39   18   you do, I want you to raise your hand.          No wrong answers.

11:09:43   19   Just like Mr. Preston told us about his feelings about

11:09:47   20   Samsung, this is your chance to tell me about your feelings

11:09:49   21   about Solas if you have any.

11:09:50   22            Second row?     And let's start with

11:09:55   23   Ms. Titterington, all the way, Carpenter, Hux, Anderson,

11:09:57   24   Stewart, anybody feel that way?

11:09:59   25            All right.     Third row, Ms. Russell's row, anybody
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 75 of 141 PageID #: 14944
                                                                                        75



11:10:05    1   feel that way?

11:10:06    2            Does anybody on the panel work for a business that

11:10:12    3   has been sued for patent infringement?

11:10:23    4            Dr. Caraway, you indicated -- No. 16, you

11:10:26    5   indicated that you owned a number of Samsung products.

11:10:29    6   They make some good products, and they make some that are

11:10:32    7   not so good.     But have you had a good experience with their

11:10:36    8   products?

11:10:39    9            JUROR CARAWAY:      I have had a good experience with

11:10:42   10   Samsung products.

11:10:42   11            MR. WARD:    All right.       And so my question to you

11:10:44   12   is -- I know you have a number of Samsung products -- do

11:10:47   13   you start out leaning in favor of Samsung before you hear

11:10:50   14   any evidence because you like their products?

11:10:52   15            JUROR CARAWAY:      No, no.

11:10:53   16            MR. WARD:    All right.       I know a number of you have

11:10:56   17   Samsung products.     Does anyone feel differently than

11:10:59   18   Dr. Caraway and that you start out leaning in favor of

11:11:01   19   Samsung because you have their products and you like their

11:11:01   20   products?

11:11:02   21            THE COURT:     You have five minutes remaining,

11:11:04   22   Mr. Ward.

11:11:05   23            MR. WARD:    Anybody on the panel own a Samsung --

11:11:11   24   Samsung stock?     Anybody have stock in Samsung?

11:11:28   25            The evidence in this case will be that Solas paid
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 76 of 141 PageID #: 14945
                                                                                        76



11:11:32    1   under $2 million for these patents.         I told you they seek

11:11:35    2   to recover $88 million from just Samsung.           And the

11:11:40    3   patents -- there were a number of them.          They were over 700

11:11:44    4   that they purchased.      This lawsuit is about three of them.

11:11:47    5            Without hearing any other evidence, is there

11:11:48    6   anyone sitting there going, you know what, if you only paid

11:11:52    7   less than $2 million for these patents, a family of

11:11:56    8   patents, I could never consider an award of more than you

11:12:00    9   paid for them, I could never consider an award of tens of

11:12:04   10   millions of dollars?

11:12:05   11            Anyone in the first three rows that feels that

11:12:09   12   way?

11:12:09   13            At the end of this case, His Honor is going to

11:12:15   14   instruct you on damages, and I want to find out if you can

11:12:17   15   follow this law relating to damages if you answer that

11:12:20   16   question.

11:12:20   17            Upon a finding of infringement, the Court, could

11:12:25   18   be the jury rendering a verdict, shall award the claimant

11:12:29   19   damages adequate to compensate for the infringement, but in

11:12:32   20   no event less than a reasonable royalty for the use made of

11:12:35   21   the invention -- for the use made of the invention.

11:12:41   22            Is there anybody on the panel who feels like they

11:12:43   23   can't follow that law?

11:12:45   24            Ms. Russell, let me ask you.         You worked in oil

11:12:49   25   and gas for a number of years.        Let me get -- they're going
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 77 of 141 PageID #: 14946
                                                                                        77



11:12:52    1   to bring you a microphone.          Juror No. 14.

11:12:55    2            Did you do a lot of accounting for mineral

11:13:00    3   interest holders where you have to keep track of what

11:13:03    4   interests they had and what property?

11:13:04    5            JUROR RUSSELL:       Yes.

11:13:05    6            MR. WARD:    How are -- how are royalties paid on

11:13:11    7   oil?   Is it on -- per barrel?

11:13:14    8            JUROR RUSSELL:       On the gross amount of sales, yes.

11:13:17    9            MR. WARD:    Okay.     And is there -- however many

11:13:22   10   barrels are produced, if it's a million, if it's 10

11:13:25   11   million, there's a percent, depending upon what the

11:13:28   12   contract says, that's applied to each one of those barrels

11:13:30   13   of oil, and the landowner gets their percentage, correct?

11:13:34   14            JUROR RUSSELL:       Yes.

11:13:34   15            MR. WARD:    And how long were you in the oil and

11:13:37   16   gas business?

11:13:38   17            JUROR RUSSELL:       30 years.

11:13:39   18            MR. WARD:    All right.       In your 30 years in the oil

11:13:41   19   and gas business, did you ever see either your employer or

11:13:47   20   another oil and gas company say, well, we understand we owe

11:13:52   21   you for maybe a million barrels of oil, but we're only

11:13:55   22   going to pay you for how much you spent to purchase your

11:13:58   23   mineral acres?    Did you ever see that happen?

11:14:01   24            JUROR RUSSELL:       No.

11:14:01   25            MR. WARD:    The oil and gas company had to pay for
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 78 of 141 PageID #: 14947
                                                                                        78



11:14:06    1   how much oil they used, correct?

11:14:09    2            JUROR RUSSELL:      Yes.

11:14:10    3            MR. WARD:    Thank you.

11:14:11    4            I've had to flip through my notes.          Y'all gave us

11:14:18    5   a lot of information.      I'd like to sit up here and I'd talk

11:14:21    6   to every one of you, but I don't have time to do that.

11:14:23    7   You're going to see throughout this trial, His Honor is

11:14:25    8   going to keep us on the clock, and that's why you all get

11:14:28    9   out of here.    We've done a lot of work.        We do a lot of

11:14:32   10   work every night to run this trial smoothly.

11:14:35   11            So here's my last question to you:          Is there

11:14:37   12   anyone sitting there right now that says, if Mr. Ward had

11:14:40   13   only asked me this question, he's hopped around a lot, if

11:14:44   14   he had only asked me one of the questions he asked somebody

11:14:48   15   else or if he asked the right question, he would know that

11:14:53   16   I'm leaning in favor of Samsung before we get started?              Is

11:14:56   17   there anyone sitting there right now -- and if you want to

11:14:58   18   talk privately, we can do it privately, or we can talk

11:14:59   19   right now -- but is there anyone sitting there right now

11:15:01   20   who feels that way?     If you do, just raise your hand.

11:15:07   21            All right.     No hands raised.

11:15:09   22            For those eight of you that are selected for this

11:15:12   23   jury, we look forward to presenting this case.            We waited

11:15:15   24   awhile to do it.     We're looking forward to presenting our

11:15:19   25   evidence, and I thank you for your time.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 79 of 141 PageID #: 14948
                                                                                        79



11:15:28    1             THE COURT:    Ms. Smith, you may address the panel

11:15:30    2   on behalf of the Defendants.

11:15:34    3             Would you like a warning on your time?

11:15:37    4             MS. SMITH:    Your Honor, I'd like five minutes,

11:15:40    5   please.

11:15:40    6             THE COURT:    All right.     I will warn you when you

11:15:41    7   have five minutes remaining.       You may proceed when you're

11:15:44    8   ready.

11:15:44    9             MS. SMITH:    Thank you, Your Honor.

11:15:45   10             Good morning, everybody.       In the way of a

11:15:59   11   reintroduction, my name is Melissa Smith.           And I, along

11:16:03   12   with my co-counsel and frankly, my friends and most

11:16:08   13   importantly, my -- my mentor, as well, I'm joined by

11:16:12   14   Mr. Bob Haslam, and we represent Samsung.

11:16:14   15             I'm going to start where Mr. Ward left off, and

11:16:18   16   that's doing the most important thing I'll do all day, and

11:16:21   17   that's to thank you.      We've been preparing, as Mr. Ward

11:16:25   18   said, for a long time for this case.         And I guess about a

11:16:30   19   week and a half ago, we were preparing in the snow.             And

11:16:33   20   then last night, we were getting ready to -- to finally get

11:16:37   21   to the courthouse, and we had this awesome power outage and

11:16:41   22   rainstorm.

11:16:42   23             So on behalf of Samsung, I can tell you, I know

11:16:45   24   it's not easy to get here.       I know it means time away from

11:16:49   25   your work, from your friends, and from your family, but on
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 80 of 141 PageID #: 14949
                                                                                        80



11:16:52    1   behalf of Samsung, we appreciate you showing up.            So thank

11:16:55    2   you.

11:16:55    3             Now, I'm going to answer the same questions as

11:17:01    4   Judge answered about himself and Mr. Ward answered, as

11:17:04    5   well.    I went to the University of Texas at Austin

11:17:07    6   undergrad.

11:17:08    7             So, Ms. Titterington, you don't know me from

11:17:11    8   there, but I share that with you.

11:17:14    9             And as well as I share my Baylor Law School degree

11:17:17   10   with the Court.    I also went to Baylor Law School.

11:17:21   11             That was about 24 years ago.        About a week after I

11:17:25   12   graduated from Baylor, I moved down the road to Jefferson,

11:17:30   13   Texas.    I started practicing here on the Marshall

11:17:33   14   Courthouse Square.

11:17:33   15             My now partner Gil Gillam, who Mr. Ward mentioned,

11:17:37   16   was my first boss.     And after about eight years, he made me

11:17:41   17   his partner.    Some of you probably drove by our old yellow

11:17:41   18   house.    It sits right behind the courthouse.         It's called

11:17:44   19   Gillam & Smith.    So we've been together for each of my 24

11:17:47   20   years of practice.

11:17:47   21             Personally, I am married.       We have two children.

11:17:50   22   We have a nine-year-old boy, and a seven-year-old little

11:17:54   23   girl.    So when I'm not working hard at the law, I spend

11:17:59   24   just about every minute I can with those two.

11:18:01   25             Now, it's an easy task -- it's an easy task to
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 81 of 141 PageID #: 14950
                                                                                        81



11:18:07    1   introduce the Samsung family of companies.           I mean, they

11:18:09    2   got started back in the tech business doing computers when

11:18:12    3   none of us were thinking about computers.

11:18:15    4            And the first cell phone that Samsung actually

11:18:18    5   released was back in 1988.       And I know I for one didn't

11:18:21    6   have a cell phone back in 1988.

11:18:24    7            Today, you know, Samsung's releasing phones every

11:18:27    8   year, or even more often.       And across the three companies

11:18:31    9   that if you're lucky enough to serve on this jury you'll

11:18:35   10   hear about, Samsung employs tens of thousands of inventors.

11:18:40   11            Now, all day every day Samsung is inventing, it's

11:18:44   12   making products.     It's figuring out what customers want,

11:18:48   13   not just right now, but it's figuring out what customers

11:18:50   14   want next.   And so inventing is what Samsung does.

11:18:55   15            The employees that actually are behind the

11:18:58   16   inventions in this case are going to come a long distance,

11:19:02   17   and they're the employees that, you know, manufactured and

11:19:06   18   came up with the idea for the specific accused devices that

11:19:10   19   we're here to talk about.       And they're going to tell you

11:19:12   20   exactly how those screens came to be.

11:19:15   21            Now, as Mr. Ward did, I'm going to tell you, real

11:19:23   22   briefly, what you're going to hear on the Samsung side of

11:19:27   23   this case and something I already touched on first.

11:19:30   24            Samsung uses new and cutting-edge technology to

11:19:34   25   keep up with how quickly technology is advancing and to
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 82 of 141 PageID #: 14951
                                                                                        82



11:19:39    1   remain competitive.

11:19:41    2            Two, what you're going to hear is Samsung does

11:19:45    3   things differently, and they do things differently to be

11:19:49    4   successful.

11:19:51    5            And, most importantly, number three, and

11:19:54    6   Judge Gilstrap hinted at this when he was visiting with

11:19:57    7   you, Samsung's position is that it does not use -- it

11:20:01    8   absolutely does not use the patents that these folks bought

11:20:05    9   and are now using to sue us.

11:20:08   10            Now, Mr. Ward introduced himself and his team.              He

11:20:18   11   practices over in Longview, Texas, at a firm called Ward

11:20:23   12   Smith & Hill.    He practices with his dad, also by the same

11:20:28   13   name, John Ward.     A pretty long list of lawyers over there.

11:20:32   14   Let's see, Claire Henry, Andrea Fair, Chad Everingham, Wes

11:20:38   15   Hill, Brett Miller, and Bruce Smith.

11:20:41   16            Is anybody familiar with any of the lawyers over

11:20:43   17   at Ward Smith & Hill in Longview?

11:20:46   18            I don't see any hands.

11:20:48   19            He's joined by some other lawyers who he

11:20:51   20   introduced from a law firm called Russ August & Kabat, and

11:20:56   21   that's a law firm out of Los Angeles, California.             Does

11:20:59   22   anyone -- I don't think you'll be familiar with that firm,

11:21:03   23   but is anyone familiar with the Russ August & Kabat firm

11:21:05   24   out of Los Angeles, California?

11:21:08   25            I don't see any hands.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 83 of 141 PageID #: 14952
                                                                                        83



11:21:09    1            Now, as Mr. Ward kind of hinted at, Solas doesn't

11:21:13    2   make any products, they don't manufacture anything.              So I

11:21:16    3   don't think you would have heard about them.           But has

11:21:19    4   anybody, before coming to the courthouse today, heard of a

11:21:21    5   company called Solas?      I see a lot of heads nodding no.

11:21:26    6   Thank you.

11:21:26    7            Solas -- and the patents that Mr. Ward held up,

11:21:31    8   again, those aren't -- those aren't Solas's inventions.

11:21:34    9   They purchased them from two companies, the first company

11:21:37   10   being Casio.     Has anyone heard of a company called Casio, a

11:21:42   11   tech company?

11:21:42   12            Okay.    Ms. Titterington, Juror No. 7.

11:21:51   13            JUROR TITTERINGTON:       I think they made my

11:21:53   14   calculator for math class a long time ago.

11:21:56   15            MS. SMITH:     Okay.   And you say a long time ago.

11:21:58   16   That's pretty old technology, you'd say?

11:22:01   17            JUROR TITTERINGTON:       My dad was military.       We were

11:22:05   18   stationed overseas, so England was about 50 years behind.

11:22:08   19            MS. SMITH:     All right.     Have you seen any new

11:22:10   20   late-breaking technology come from Casio?

11:22:14   21            JUROR TITTERINGTON:       No, but I watch Stranger

11:22:17   22   Things, and I think they had a Casio calculator on there.

11:22:20   23            MS. SMITH:     Okay.   Thank you, ma'am.       Thank you,

11:22:22   24   ma'am.

11:22:22   25            I believe, as well, Juror No. 21, Mr. Wentzell, do
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 84 of 141 PageID #: 14953
                                                                                        84



11:22:30    1   you have some experience with Casio?

11:22:31    2              JUROR WENTZELL:      Just calculator, watches, things

11:22:34    3   like that, years ago.

11:22:35    4              MS. SMITH:   Years ago.        So that Casio watch you

11:22:37    5   have, did it look anything like new technology, like an

11:22:40    6   Apple Watch or Samsung watch or anything like that?

11:22:44    7              JUROR WENTZELL:      No, no.     We're talking 40 years

11:22:44    8   ago.

11:22:45    9              MS. SMITH:   We're talking old technology.

11:22:48   10              JUROR WENTZELL:      Yeah.

11:22:49   11              MS. SMITH:   Thank you, sir.

11:22:50   12              Was there someone else, Juror No. 16, I -- I

11:22:55   13   believe?     Dr. Caraway, some experience with Casio?

11:22:59   14              JUROR CARAWAY:    Calculators.

11:23:00   15              MS. SMITH:   Okay.     Recent -- recent experience --

11:23:02   16              JUROR CARAWAY:    Do I have to say how long ago that

11:23:02   17   was?

11:23:05   18              MS. SMITH:   I'm not going to make you.

11:23:05   19              JUROR CARAWAY:    Thank you.

11:23:05   20              MS. SMITH:   You're welcome.

11:23:06   21              JUROR CARAWAY:    It was long, long ago.

11:23:08   22              MS. SMITH:   Understood, Doctor.        Understood.

11:23:11   23   Thank you.

11:23:11   24              Atmel -- Atmel is another company where Plaintiff

11:23:16   25   bought some of their patents.           Has anyone heard of a
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 85 of 141 PageID #: 14954
                                                                                        85



11:23:19    1   company called Atmel?

11:23:20    2            I don't see any hands.

11:23:22    3            Now, I want to talk to Juror No. 11.           It's going

11:23:34    4   to be an easy question.

11:23:35    5            Now, you told us that you had been on kind of the

11:23:40    6   wrong side of -- or involved in a disagreement about an

11:23:44    7   unpaid bill; is that correct?

11:23:47    8            JUROR STEWART:      Yes.

11:23:47    9            MS. SMITH:     And you said that you've been accused

11:23:49   10   and wrongly so; is that correct?

11:23:52   11            JUROR STEWART:      Yes.

11:23:53   12            MS. SMITH:     How did that make you feel?

11:23:55   13            JUROR STEWART:      Bad.

11:23:56   14            MS. SMITH:     All right.      And did you feel -- did

11:23:58   15   you tell them:    I didn't do this?

11:24:00   16            JUROR STEWART:      Yes, I took them to court.

11:24:01   17            MS. SMITH:     Okay.   Okay.     And how did that turn

11:24:04   18   out for you?

11:24:04   19            JUROR STEWART:      Great.     I didn't pay the bill.

11:24:06   20            MS. SMITH:     So you understand -- you understand

11:24:10   21   that Samsung is here also not wanting to pay the bill.

11:24:16   22   Samsung is here because we believe in our heart of hearts

11:24:19   23   that we've been wrongly accused of using the patents that

11:24:23   24   these folks had purchased and sued us with.

11:24:25   25            JUROR STEWART:      Yeah, but I was the little company
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 86 of 141 PageID #: 14955
                                                                                        86



11:24:27    1   and they were the big company.

11:24:30    2              MS. SMITH:   Let's talk about that.       So

11:24:31    3   Judge Gilstrap showed you Lady Justice, and he said,

11:24:35    4   everyone starts out on even grounds.         Do you think Samsung

11:24:38    5   is going to start out on even ground in this case?

11:24:41    6              JUROR STEWART:    They can start on even ground, but

11:24:44    7   I wasn't on even ground.

11:24:46    8              MS. SMITH:   Okay.

11:24:47    9              JUROR STEWART:    That was a big company that gave

11:24:50   10   advantage to someone, that gave them the wrong information,

11:24:53   11   then accused me, the little person that was not involved in

11:24:57   12   it at all, of something that I didn't do.

11:25:01   13              MS. SMITH:   Well, in this case --

11:25:04   14              JUROR STEWART:    See, that's different.

11:25:05   15              MS. SMITH:   It is a little bit different.         But in

11:25:07   16   this case, what I am looking for is a commitment from you

11:25:13   17   all that no one's going to hold it against Samsung, big or

11:25:18   18   small --

11:25:19   19              JUROR STEWART:    Right.

11:25:19   20              MS. SMITH:   -- for coming in here and defending

11:25:22   21   ourselves for something that we've been wrongly accused of.

11:25:27   22              JUROR STEWART:    That is true.

11:25:28   23              MS. SMITH:   We can have that agreement -- that

11:25:30   24   commitment?

11:25:33   25              JUROR STEWART:    Yes.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 87 of 141 PageID #: 14956
                                                                                        87



11:25:33    1            MS. SMITH:     Thank you, ma'am.

11:25:33    2            Is there anybody who shares a view with Juror

11:25:36    3   No. 11 about the size of the company?

11:25:37    4            So let's go down the road a little bit on that.

11:25:40    5   I'm not here to tell you that Samsung isn't a big company.

11:25:44    6   We're embracing that.      All those inventors I talked about,

11:25:47    7   that's what comes with a big company, lots of innovation,

11:25:53    8   lots of invention.

11:25:54    9            So Samsung is a big company.         And I don't know

11:25:56   10   what we're going to hear about Solas.          They may have an

11:25:59   11   employee.     They may have no employees.       I don't know what

11:26:02   12   the evidence is going to show.        But the companies are not

11:26:04   13   the same size.

11:26:05   14            So there was a question on your questionnaire -- I

11:26:08   15   think it was Question 19, and I appreciate you guys

11:26:11   16   answering those questionnaires.

11:26:13   17            Mr. Sellers, let's -- I want to talk to you a

11:26:16   18   little bit.

11:26:18   19            Juror No. 1, I apologize.

11:26:20   20            Mr. Sellers, I read your questionnaire, and

11:26:26   21   representing Samsung, the bigger company, I got a little

11:26:29   22   bit worried because you said that you strongly kind of

11:26:32   23   agreed with the fact that an individual or a smaller

11:26:35   24   company doesn't have a chance against a bigger company.

11:26:38   25            JUROR SELLERS:      It's been my experience that if
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 88 of 141 PageID #: 14957
                                                                                        88



11:26:40    1   you don't have the money and the big money, you're going to

11:26:43    2   lose.   That's the way I've always seen and the way I feel

11:26:47    3   about it.

11:26:47    4            MS. SMITH:     So -- so knowing -- and that's been --

11:26:49    5   you said that's how you've always felt about it -- it's a

11:26:53    6   long-held belief?

11:26:54    7            JUROR SELLERS:      Yes, ma'am.

11:26:55    8            MS. SMITH:     So knowing how you feel, do you think

11:26:58    9   it might be a better fit for a jury where the companies at

11:27:02   10   war with each other are about the same size?

11:27:05   11            JUROR SELLERS:      Yes, definitely.

11:27:06   12            MS. SMITH:     And you think, Mr. Sellers, that

11:27:10   13   Samsung is starting out kind of behind the start line, not

11:27:13   14   in the same place --

11:27:13   15            JUROR SELLERS:      Probably, yes.

11:27:14   16            MS. SMITH:     I appreciate your honesty,

11:27:16   17   Mr. Sellers.    Thank you.

11:27:18   18            Is there anyone else on the first row -- I

11:27:20   19   probably don't need to talk to you, Juror No. 3, but --

11:27:24   20   respectfully, that feels like Mr. Sellers, that, you know,

11:27:27   21   just by virtue of Samsung being a big company, we start out

11:27:31   22   with an advantage or the Plaintiff starts out, you know,

11:27:33   23   with a disadvantage in this case?

11:27:36   24            Anybody agree with Mr. Sellers on

11:27:40   25   Ms. Titterington's row, the second row, all the way across?
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 89 of 141 PageID #: 14958
                                                                                        89



11:27:42    1              Anyone on the third row feel that way?

11:27:45    2              Thank you.

11:27:52    3              Now, Mr. Wentzell, you have seven kids; is that

11:27:57    4   correct?

11:27:59    5              JUROR WENTZELL:     Yes, ma'am.

11:28:00    6              MS. SMITH:   This is a perfect, perfect question

11:28:02    7   for you, then.    I think you had more than anyone else.

11:28:05    8              You know, when your kids are growing up -- how old

11:28:07    9   are they now --

11:28:09   10              JUROR BUTLER:     They're all grown now.      My youngest

11:28:11   11   is 19, and they go on up to 40-something.

11:28:13   12              MS. SMITH:   Now, when your kids were growing up, I

11:28:16   13   assume they were like mine, they get in fights sometimes?

11:28:21   14              JUROR WENTZELL:     Sure.   That's children, kids.

11:28:23   15              MS. SMITH:   Right.    And there's something

11:28:25   16   instinctive, whether it's children or whether it's adults,

11:28:28   17   that we want to get the first word in.          Would you agree

11:28:32   18   with that?

11:28:32   19              JUROR WENTZELL:     Repeat that.

11:28:34   20              MS. SMITH:   If there's a fight amongst your kids,

11:28:37   21   they kind of run to you to try to get the first word.

11:28:41   22              JUROR WENTZELL:     Sure.

11:28:42   23              MS. SMITH:   And as a good daddy to seven kids, did

11:28:46   24   you always, you know, hear the story of the first one that

11:28:48   25   reaches you first and tells their side of the story, and
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 90 of 141 PageID #: 14959
                                                                                        90



11:28:51    1   did you make a decision?      Or did you wait to hear the other

11:28:54    2   side of the story from the other kiddo?

11:28:56    3            JUROR WENTZELL:      Well, I tried to wait and hear

11:28:57    4   the whole story.

11:28:58    5            MS. SMITH:     And here's where I'm going with this,

11:29:01    6   and we've seen a little bit of this in the courtroom

11:29:03    7   already today, Mr. Ward is going to stand up, and he's

11:29:05    8   going to tell his side of the story, and Samsung always has

11:29:09    9   to wait and go second every time.

11:29:11   10            So can I have a commitment from you that you won't

11:29:14   11   make up your mind after Mr. Ward and his team speak in this

11:29:19   12   trial, but you'll wait to hear the whole story?

11:29:23   13            JUROR WENTZELL:      Sure.

11:29:23   14            MS. SMITH:     Thank you.

11:29:24   15            JUROR WENTZELL:      I think you have to hear both

11:29:26   16   sides.

11:29:27   17            MS. SMITH:     I appreciate that.      Thank you.

11:29:29   18            Is there anyone that disagrees with that?

11:29:32   19   Everyone can commit by a showing of hands that you can wait

11:29:36   20   to hear both sides of the story before making your mind up,

11:29:39   21   if you're lucky enough to serve on this jury?            Showing of

11:29:45   22   hands.   I appreciate it.

11:29:48   23            Let's talk a little bit about Samsung products.

11:29:52   24            Talked to Dr. Caraway.        She was the owner of

11:29:56   25   Samsung products.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 91 of 141 PageID #: 14960
                                                                                        91



11:29:57    1             Who else currently, other than maybe Mr. Preston

11:30:01    2   and Ms. Caraway, owns a Samsung product, by raising your

11:30:06    3   hands?    A lot.

11:30:07    4             All right.    If you have been mostly -- can you

11:30:10    5   keep your hands up?     If you have been mostly satisfied with

11:30:13    6   those Samsung products, will you keep your hand up?

11:30:17    7             Okay.    Thank you.     You can put your hands down.

11:30:19    8             Now, Juror No. 10, we have not heard a lot from

11:30:22    9   you today.    Ms. Anderson.

11:30:25   10             What kind of products do you have?

11:30:28   11             JUROR ANDERSON:       The cell phone.

11:30:30   12             MS. SMITH:    Okay.     Good experience with the cell

11:30:32   13   phone?

11:30:32   14             JUROR ANDERSON:       Uh-huh.

11:30:33   15             MS. SMITH:    When you bought that cell phone, did

11:30:35   16   you buy it because it kind of had the latest, greatest

11:30:40   17   technology?    Or what drove your purchase?

11:30:43   18             JUROR ANDERSON:       I'm team Android.    I don't like

11:30:46   19   iPhone.    So Samsung has been the phone that I chose for the

11:30:49   20   last, I think, 10 years now.

11:30:50   21             MS. SMITH:    And have you found that -- that your

11:30:53   22   phone has, whether it's 4G or 5G and the latest, greatest

11:30:58   23   features and things of that nature?

11:31:00   24             JUROR ANDERSON:       Yeah.

11:31:01   25             MS. SMITH:    If Samsung came up and said, you
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 92 of 141 PageID #: 14961
                                                                                        92



11:31:04    1   know -- you know, Ms. Anderson, we're going to put

11:31:09    2   20-year-old technology in your phone, would that have a

11:31:11    3   whole lot of appeal?

11:31:12    4              JUROR ANDERSON:      No.

11:31:13    5              MS. SMITH:   Okay.     Thank you, ma'am.

11:31:14    6              Again, we've heard Mr. Preston on his experience

11:31:23    7   with Samsung.

11:31:23    8              Does anyone have a similar negative experience

11:31:27    9   with Samsung?    And I -- you know, I smiled at Mr. Preston

11:31:31   10   when he was talking.      I didn't like it, but I wanted to

11:31:33   11   hear it, and I appreciate it.

11:31:34   12              So if anyone shares Mr. Preston's view about

11:31:38   13   either Samsung as a company or they've had an unfortunate

11:31:42   14   experience with a Samsung product, can you let me know now

11:31:45   15   by a showing of hands?

11:31:46   16              All right.   Way in the back.      Yes, sir?

11:32:01   17              JUROR SPEARMAN:      Well, I used to have a Samsung

11:32:05   18   phone a few years ago, and I tried it out, and I found that

11:32:09   19   it doesn't work so well for me because I have to install

11:32:13   20   antivirus software on it, whereas with Apple's phone, it's

11:32:16   21   already pre-installed on there.        So I tend to prefer Apple

11:32:20   22   phones over Samsung phones just because of that security

11:32:23   23   feature.

11:32:23   24              MS. SMITH:   Thank -- thank you, sir.        I appreciate

11:32:25   25   that.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 93 of 141 PageID #: 14962
                                                                                        93



11:32:25    1            Now, when I was preparing to come visit with you,

11:32:30    2   you might not think lawyers get nervous, but we get nervous

11:32:33    3   because we -- our job is to -- you know, to meet you and

11:32:37    4   understand you and figure out who's the best fit for our

11:32:41    5   panel in a very precious few minutes, in 30 minutes.             So I

11:32:47    6   asked Mr. Haslam, I said:       How am I going to do this?         You

11:32:50    7   know, how am I going to -- how should I visit with them?

11:32:52    8            And he said:     You know, the best way to figure

11:32:55    9   people out is to ask a question about how they see

11:32:58   10   themselves.   I thought, well, I think there may be

11:33:03   11   something to that.     So I have two questions that I want all

11:33:05   12   of you to answer by a showing of hands.

11:33:06   13            There are people in this world that are quick

11:33:08   14   decisionmakers, maybe bad decisions, maybe good decisions

11:33:13   15   but they can make a quick decision.         And then there are

11:33:16   16   people that, you know, take their time, and they give

11:33:19   17   thoughtful consideration to every little detail.

11:33:22   18            So what I'd like to do is divide you into those

11:33:24   19   two camps about how you see yourself.          By a showing of

11:33:28   20   hands, who would describe themselves as a quick

11:33:30   21   decisionmaker?

11:33:32   22            Okay.   Mr. Sellers.      Ms. Hirzel, No. 2.       Got a few

11:33:37   23   in back, No. 38.     I may need my glasses.       And the last

11:33:43   24   juror over there on the right.        Thank you, ma'am.

11:33:45   25            So can I assume by a showing of hands that the
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 94 of 141 PageID #: 14963
                                                                                        94



11:33:48    1   rest of you would describe yourselves as people that take a

11:33:51    2   little time, pay attention to details; is that correct?

11:33:55    3   Thank you.

11:33:56    4            All right.     Some people -- some people look for

11:34:02    5   opportunities to be leaders.       Some people are just the guys

11:34:05    6   and women that are always kind of elected as leaders, but

11:34:08    7   you find yourself in leadership positions.

11:34:12    8            So, again, this is a question about how you see

11:34:16    9   yourself.    Who sees themselves or often finds themselves in

11:34:20   10   a role of a leader, by raising hands?

11:34:23   11            All right.     We've got 1, 2, 3 across the first

11:34:26   12   row.   No. 5.     Ms. Falls, is that -- No. 6?       And the second,

11:34:32   13   Ms. Titterington?      Let's see, Juror No. 17, 18, and No. 25,

11:34:38   14   Mr. Davis.      Thank you.   Thank you.

11:34:40   15            Ms. Skinner, Mr. Ward said that you knew it was

11:34:50   16   coming, and you've got a husband that was trying to get a

11:34:53   17   patent, so I have a few questions for you.

11:34:55   18            You said it was a -- kind of more about the guys.

11:34:58   19   But why, in your view, was your husband interested in

11:35:01   20   getting a patent?

11:35:02   21            JUROR SKINNER:      He just thought it was a way that

11:35:06   22   he could -- he thought he had a good idea, he could make

11:35:11   23   money off of it, and he could help people who were in his

11:35:16   24   same situation.

11:35:16   25            MS. SMITH:     And when you say he could make money
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 95 of 141 PageID #: 14964
                                                                                        95



11:35:20    1   off of it, which is certainly fair, did he have plans of

11:35:25    2   maybe making a product, selling it to the Cabelas of the

11:35:28    3   world --

11:35:29    4              JUROR SKINNER:    Yes.

11:35:29    5              MS. SMITH:   -- something of that nature?

11:35:31    6              JUROR SKINNER:    Yes.

11:35:31    7              MS. SMITH:   Okay.      And helping people -- when you

11:35:32    8   say helping other hunters?

11:35:35    9              JUROR SKINNER:    Yes.

11:35:35   10              MS. SMITH:   Okay.      Did he have any plan as he

11:35:39   11   was -- when he came up with his idea and went through

11:35:42   12   everything to patent it, did he think, gosh, you know, I

11:35:45   13   want to file -- I want to take this and file lawsuits with

11:35:48   14   it?

11:35:49   15              JUROR SKINNER:    No.

11:35:49   16              MS. SMITH:   Is that something you think he'd have

11:35:51   17   the appetite for if someone came and said, well, you know,

11:35:54   18   this might make a good product, but if you give me your

11:35:58   19   patent, we can go file lawsuits and sue people with it?                 Do

11:36:02   20   you think he'd have an appetite for that at all?

11:36:04   21              JUROR SKINNER:    I don't guess I understand.         I

11:36:06   22   mean, if somebody -- if he had gotten the patent and then

11:36:10   23   somebody used his idea to do something with his idea, yes,

11:36:15   24   he would have.

11:36:16   25              MS. SMITH:   But his primary goal here was to make
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 96 of 141 PageID #: 14965
                                                                                        96



11:36:20    1   a product?

11:36:21    2            JUROR SKINNER:      Correct.

11:36:22    3            MS. SMITH:     Thank you, ma'am.

11:36:22    4            Now, is there anyone sitting out there -- and

11:36:29    5   we've heard a little bit about the technology you're going

11:36:32    6   to hear about, but is there anybody that's sitting out

11:36:35    7   there that says, you know, I consider myself to have maybe

11:36:40    8   more than the average person's knowledge or some special

11:36:46    9   training or certifications in technology generally, not

11:36:49   10   just cell phone technology, but whether it be software or

11:36:52   11   hardware, does anyone have some special training or

11:36:56   12   knowledge in that area?

11:36:57   13            Nobody?    Lots of heads shaking no.

11:37:02   14            Well, who fixes your phones and who fixes -- who

11:37:06   15   fixes things in your household when it breaks?            Anybody out

11:37:09   16   there that's the go-to in the household?

11:37:13   17            Juror No. 31, yes, ma'am?

11:37:16   18            JUROR BUTLER:     My husband -- oh, I'm sorry.

11:37:18   19            My husband works in telecommunications in IT, so I

11:37:22   20   go to him.

11:37:24   21            MS. SMITH:     You go to him?

11:37:27   22            JUROR BUTLER:     Absolutely.

11:37:29   23            MS. SMITH:     Fair enough.     So you don't have to

11:37:31   24   know anything about technology?

11:37:31   25            JUROR BUTLER:     No.
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 97 of 141 PageID #: 14966
                                                                                        97



11:37:32    1            MS. SMITH:     Okay.   Anybody else that has any

11:37:33    2   special interest, I'll say it that way, any special

11:37:36    3   interest in technology?

11:37:38    4            Ms. Titterington?

11:37:41    5            JUROR TITTERINGTON:       Back when it was cool, I did

11:37:44    6   play video games.     World of Warcraft, I'm sorry.

11:37:51    7            MS. SMITH:     Thank you, ma'am.      Appreciate it.

11:37:53    8            Now, Judge Gilstrap showed you all a video.             And

11:37:56    9   in the video, the judge, who is an actual judge, talked

11:38:00   10   about invalidity.     Was anybody out there surprised to know

11:38:04   11   that your role as a juror in a case like this involved

11:38:10   12   perhaps invalidating a patent, that you had the ability to

11:38:15   13   invalidate a patent that the PTO issued?          Did everybody

11:38:20   14   already know that, or was there anybody that was a little

11:38:23   15   bit surprised about that?

11:38:24   16            We have one person, No. 13, No. 20, and No. 18.

11:38:28   17   You guys know a lot more about patents than I ever did

11:38:30   18   before I got this job, I'll say that.

11:38:31   19            Doctor, No. 13, please.

11:38:36   20            You said you were surprised to learn that a jury

11:38:42   21   could -- could invalidate a patent; is that correct?

11:38:46   22            JUROR HOOVER:     Yes, ma'am.

11:38:48   23            MS. SMITH:     Are you a little hesitant in any way

11:38:50   24   with that role that you might be asked to fill?

11:38:53   25            JUROR HOOVER:     Not if that's our responsibility
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 98 of 141 PageID #: 14967
                                                                                        98



11:38:55    1   and we have the information we need to do it.

11:38:59    2            MS. SMITH:     I appreciate that, Doctor.        Thank you.

11:39:01    3            Juror No. 20, you had raised your hand that you

11:39:05    4   were a little bit surprised that jurors had the ability to

11:39:09    5   invalidate a patent.

11:39:11    6            JUROR GIBSON:     Yes, I was surprised.

11:39:12    7            MS. SMITH:     All right.     Any hesitation at all in

11:39:16    8   your mind that you may or may not be the right person to

11:39:19    9   fulfill that kind of job?

11:39:22   10            JUROR GIBSON:     Not if you'll present the right

11:39:24   11   evidence, I can -- I think I can cipher through it enough.

11:39:27   12            MS. SMITH:     Okay.   I appreciate that.

11:39:28   13            And this is interesting because in this case, I

11:39:31   14   might make it a little bit easier for you, Juror No. 20.

11:39:38   15            JUROR GIBSON:     I'm sorry?

11:39:39   16            MS. SMITH:     I may make it a little bit easier for

11:39:41   17   you because in this case, as you heard in the video,

11:39:45   18   there's times when there's evidence that you as a juror

11:39:48   19   would get, that the PTO examiners never got.           And so you'll

11:39:52   20   actually -- you'll actually get to -- get to sift through

11:39:56   21   evidence and look through evidence that the Patent Office

11:40:03   22   didn't have.    Did you hear that in the video?

11:40:05   23            JUROR GIBSON:     No, I didn't really -- didn't grasp

11:40:08   24   all of it, but --

11:40:09   25            MS. SMITH:     Well, sometimes people say that that
    Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 99 of 141 PageID #: 14968
                                                                                        99



11:40:11    1   makes them feel a little bit better about doing the job

11:40:14    2   when they find out that they're not second-guessing the

11:40:16    3   Patent Office, but they're getting entirely different

11:40:19    4   evidence than the Patent Office had.

11:40:20    5              JUROR GIBSON:     Well, yeah.      I didn't figure

11:40:22    6   everything was going to be straight cut across the Patent

11:40:25    7   Office and the lawyers.

11:40:25    8              MS. SMITH:     Thank you, sir.      I appreciate it.

11:40:30    9              And now knowing that many of you have heard about

11:40:35   10   the invalidity process, but knowing that that would be your

11:40:38   11   role if you make it on this panel, is there anybody that's

11:40:43   12   slightly hesitant, anybody on the left side of the

11:40:45   13   courtroom, about taking a patent away or invalidating a

11:40:49   14   patent?    I don't see any hands.

11:40:52   15              On the right side of the room, anyone that would

11:40:56   16   be a little hesitant in that role?

11:40:58   17              THE COURT:     You have five minutes remaining,

11:41:00   18   counsel.

11:41:00   19              MS. SMITH:     Thank you, Your Honor.

11:41:01   20              Now, let's see, Mr. Davis, do you have -- do you

11:41:09   21   have cows or critters or --

11:41:12   22              JUROR DAVIS:     Horses.

11:41:12   23              MS. SMITH:     Horses.     Okay.   All right.

11:41:14   24              JUROR DAVIS:     I have had some cows in the past.

11:41:16   25              MS. SMITH:     Okay.     I'm a horse person, so this --
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 100 of 141 PageID #: 14969
                                                                                    100



11:41:16    1              JUROR DAVIS:     Good.

11:41:18    2              MS. SMITH:     -- will work.

11:41:19    3              JUROR DAVIS:     Good.

11:41:20    4              MS. SMITH:     This will work.

11:41:21    5              We're going to go to an auction together, okay?

11:41:24    6   And we're sitting at an auction, and they're trotting the

11:41:28    7   horses out -- I actually just went to a horse auction at

11:41:31    8   Billy Bob's, of all places, in Fort Worth, an unusual place

11:41:35    9   to have an auction, but nonetheless.

11:41:37   10              So you and I are sitting there, and we've got the

11:41:40   11   fanciest horse you've ever seen that goes across in front

11:41:43   12   of all the people at that auction, but we've got a

11:41:47   13   high-dollar horse owner sitting on each side of -- of us.

11:41:50   14   What do you think the chances are that we're going to get

11:41:53   15   that fancy, high-dollar horse for next to nothing when we

11:41:56   16   have all these sophisticated horse owners sitting by us?

11:42:00   17              JUROR DAVIS:     Chances are pretty slim.

11:42:03   18              MS. SMITH:     Okay.     All right.   And you and I are

11:42:03   19   still sitting at that auction --

11:42:03   20              JUROR DAVIS:     Okay.

11:42:03   21              MS. SMITH:     -- and we see the mangiest group of

11:42:06   22   horses.    Let's say there's a herd of horses.         There's 700

11:42:09   23   of them.    And they're mangy.        And all these fancy horse

11:42:12   24   owners on both sides of us are sitting on their hands, and

11:42:18   25   they're not bidding.       And you and I look at each other and
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 101 of 141 PageID #: 14970
                                                                                    101



11:42:22    1   say:   Well, maybe we can buy low and sell high.          Right?

11:42:28    2              JUROR DAVIS:     Yes, correct.

11:42:29    3              MS. SMITH:     We could fatten them up, we could

11:42:33    4   shine them up, and so we bid on them.         And lo and behold,

11:42:34    5   we win.     Okay?   Now, if we aren't able to fatten those

11:42:37    6   horses up and shine them up and resell them at a profit, do

11:42:43    7   you think -- do you think that -- that's just kind of how

11:42:44    8   an auction goes, isn't it?

11:42:45    9              JUROR DAVIS:     That's the chance you take.

11:42:48   10              MS. SMITH:     Yeah, it's the risk you take, right?

11:42:50   11              JUROR DAVIS:     I believe that, yes.

11:42:51   12              MS. SMITH:     And you don't go back.    You can't go

11:42:53   13   sue somebody because the risk you took didn't pan out, can

11:42:56   14   you?

11:42:56   15              JUROR DAVIS:     I believe that's correct.     Uh-huh,

11:42:58   16   correct.

11:42:58   17              MS. SMITH:     Thank you, Mr. Davis.

11:43:01   18              Now, as -- I'm going to probably end the same

11:43:12   19   place that Mr. Ward did.       You know, we -- we work really,

11:43:17   20   really hard to think of every question we could possibly

11:43:21   21   ask you.     Some of you are shaking your head.       But we always

11:43:25   22   miss one.

11:43:26   23              So if there's anybody out there saying, you know,

11:43:29   24   if she would have just asked this one question, I would

11:43:32   25   have told her that I'm not the best fit.          I'm joining
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 102 of 141 PageID #: 14971
                                                                                    102



11:43:37    1   Mr. Preston, and I'm not the best fit for this Samsung

11:43:41    2   case?   Is there anyone that has that thought by a showing

11:43:46    3   of hands?

11:43:47    4            Final question:     Is there anything that Mr. Ward

11:43:51    5   said or that you heard in the questioning, you may have a

11:43:58    6   hunch of which direction this case is going, anything that

11:44:01    7   causes you to start out leaning towards Solas and kind of

11:44:06    8   favoring Solas in this case?      Showing of hands.       Anything I

11:44:10    9   need to know about?

11:44:12   10            Well, once again, I'll finish where I started.            On

11:44:19   11   behalf of Samsung and Mr. Haslam and our entire trial team,

11:44:23   12   we thank you for your time this morning.         And for the eight

11:44:26   13   lucky -- eight of you who are very lucky and get chosen to

11:44:31   14   serve on this case, we will get to spend about a week with

11:44:36   15   you, and we look forward to it.       And we thank you in

11:44:39   16   advance for your service.

11:44:40   17            Thank you, Your Honor.

11:44:41   18            THE COURT:    Ladies and gentlemen, at this

11:44:43   19   juncture, there's some certain matters I need to discuss

11:44:45   20   with counsel outside of your presence.         But I can't let you

11:44:52   21   all recess and go outside the courtroom, or we'll destroy

11:44:56   22   the social distancing and the precautions that we've taken

11:44:59   23   great pains to preserve.

11:45:00   24            So I'm going to ask the court reporter, Mr. Ward,

11:45:04   25   and Ms. Smith to meet me in the jury room, and we'll
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 103 of 141 PageID #: 14972
                                                                                    103



11:45:07    1   discuss those matters outside of your presence by us

11:45:09    2   leaving the courtroom rather than you leaving the

11:45:12    3   courtroom.

11:45:12    4            Also, while I'm out of the courtroom, I may need

11:45:17    5   to talk to one or more of you individually, and if that's

11:45:20    6   the case, I'll send one of the Court Security Officers into

11:45:24    7   the courtroom to get you and to bring you in one at a time

11:45:27    8   where I can talk with you in the jury room outside of the

11:45:30    9   presence of the rest of the panel.

11:45:31   10            Now, while I'm off the bench, you need to stay

11:45:36   11   where you are.     I am going to ask the Court Security

11:45:40   12   Officers who are here in the courtroom, if anybody needs a

11:45:43   13   restroom break, one at a time they can be escorted in and

11:45:48   14   out of the courtroom, but we can't let people move in big

11:45:52   15   groups for reasons that you all understand.

11:45:53   16            If you need a restroom break while I'm out of the

11:45:56   17   courtroom, let the Court Security Officer know one at a

11:45:59   18   time.   They can try to address that with you.

11:46:01   19            Also, ladies and gentlemen, while I'm out of the

11:46:04   20   courtroom, if you'd like to talk to the person next to you

11:46:07   21   quietly, there's no problem with that.         If you'd like to

11:46:10   22   sit there and not talk to anybody, there's no problem with

11:46:13   23   that either.     If you do elect to have a conversation with

11:46:18   24   anybody while I'm out of the courtroom, don't discuss

11:46:20   25   anything that's happened in the courtroom today.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 104 of 141 PageID #: 14973
                                                                                    104



11:46:23    1           Let me remind all of you, you have not heard any

11:46:26    2   evidence in this case at all at this point.

11:46:30    3           So talk about how you got through the -- I'm

11:46:34    4   hearing people call it Snowmageddon of 2021 and the ice and

11:46:41    5   the snow and the lack of water and the iced-over roads,

11:46:46    6   talk to them about what's happened to all the shrubbery at

11:46:50    7   your house, like mine, where all the leaves are dead and

11:46:51    8   falling off now because it got down below zero.           Talk about

11:46:51    9   your grandchildren, talk about any topic you'd like to talk

11:46:55   10   about, but don't talk about anything that's happened while

11:46:58   11   we've been in the courtroom today because that's -- again,

11:47:01   12   you have not heard any evidence in this case whatsoever.

11:47:04   13           So, with that, Mr. Ward, if you and Ms. Smith will

11:47:09   14   meet me in the jury room along with the court reporter.

11:47:13   15           COURT SECURITY OFFICER:        All rise.

11:47:15   16           (Recess.)

11:48:40   17           (Outside the presence of the venire panel.)

11:48:40   18           THE COURT:     Mr. Ward, do you have any challenges

11:48:45   19   for cause on behalf of Plaintiff?

11:48:48   20           MR. WARD:     I don't, Your Honor.       I have one

11:48:51   21   follow-up based upon the juror questionnaire, and I did

11:48:54   22   want to ask Juror No. 16, Dr. Caraway, on her

11:48:57   23   questionnaire, she -- Question No. 42, she said, I base all

11:49:00   24   decisions on the Word of God, no exceptions.          I want to ask

11:49:04   25   her if she's going to be, you know, praying about this case
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 105 of 141 PageID #: 14974
                                                                                    105



11:49:06    1   and taking what God tells her to do in the case, or is she

11:49:12    2   going to be able to base the decision upon the evidence

11:49:15    3   that she hears.   And I just did not feel comfortable asking

11:49:18    4   that question in front of the panel.        But that's the only

11:49:20    5   juror I want to follow up with.

11:49:22    6           THE COURT:     Well, challenges for cause are a

11:49:33    7   product of the voir dire process with the panel in the

11:49:36    8   courtroom on the record.      I don't think it's appropriate

11:49:40    9   for you to challenge a witness for cause for something you

11:49:43   10   didn't raise with them or didn't discuss with them.            So I

11:49:46   11   don't consider it a challenge for cause.

11:49:48   12           MR. WARD:     It's not a challenge for cause.         I

11:49:49   13   would like to question -- before I tell you whether or not

11:49:51   14   I would challenge her for cause, I would like to question

11:49:54   15   her outside the presence of the jury.         I figured there was

11:49:57   16   going to be some follow-up with a couple of these jurors,

11:50:02   17   and I would like to question her outside the presence of

11:50:04   18   the jury.

11:50:04   19           THE COURT:     Do you have any objection to that,

11:50:06   20   Ms. Smith?

11:50:07   21           MS. SMITH:     No, Your Honor.

11:50:08   22           THE COURT:     All right.     Other than Dr. Caraway, is

11:50:11   23   there anybody else on the panel that you are challenging

11:50:14   24   for cause at this point?

11:50:16   25           MR. WARD:     No, Your Honor.     And I'm not
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 106 of 141 PageID #: 14975
                                                                                    106



11:50:18    1   challenging her for cause, just to be clear.          I just wanted

11:50:21    2   you to know that I might.

11:50:23    3           THE COURT:     I understand that.      I understand that.

11:50:26    4           MR. WARD:     Correct.

11:50:26    5           THE COURT:     At this point you're not challenging

11:50:26    6   for cause.

11:50:27    7           MR. WARD:     Correct.

11:50:27    8           THE COURT:     Okay.     Ms. Smith, does Defendant have

11:50:29    9   challenges for cause?

11:50:29   10           MS. SMITH:     No. 1 and No. 3.

11:50:40   11           THE COURT:     All right.     And my notes show that

11:50:45   12   No. 6, Ms. Falls, raised her hand about a scheduling

11:50:49   13   possibility or problem.

11:50:50   14           MS. SMITH:     Yes.

11:50:50   15           THE COURT:     I didn't see anybody other than

11:50:52   16   Ms. Falls.   If either of you did, please tell me.

11:50:54   17           MS. SMITH:     I just had No. 6 down.

11:50:56   18           MR. WARD:     No. 6.

11:50:57   19           THE COURT:     Okay.

11:50:57   20           MR. WARD:     And I don't know if you want a response

11:50:59   21   to 1 or 3 -- I agree, No. 3 is disqualified.

11:51:06   22           MS. SMITH:     I agree with that.

11:51:08   23           THE COURT:     All right.     Without objection from

11:51:11   24   Defendant, I'll excuse No. 3.

11:51:15   25           You're not offering the same agreement with regard
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 107 of 141 PageID #: 14976
                                                                                    107



11:51:17    1   to No. 1?

11:51:19    2           MR. WARD:     No, sir.        I do not think he's

11:51:26    3   disqualified for cause.

11:51:27    4           THE COURT:     Okay.     I'll question him in here.

11:51:29    5           MR. WARD:     Okay.     All right.

11:51:31    6           THE COURT:     Anything else from either of you

11:51:33    7   before I bring in the first venire member?

11:51:35    8           MS. SMITH:     No, Your Honor.

11:51:36    9           MR. WARD:     No, Your Honor.

11:51:36   10           THE COURT:     Okay.     Would you ask the Court

11:51:39   11   Security Officer to bring in No. 16, Dr. Caraway?

11:52:30   12           (Juror brought into jury room.)

11:52:30   13           THE COURT:     Please come in, Dr. Caraway.         And

11:52:34   14   please have a seat right there if you don't mind.

11:52:36   15           JUROR CARAWAY:        Sure.

11:52:37   16           THE COURT:     Thank you.

11:52:38   17           JUROR CARAWAY:        Hello.

11:52:39   18           MS. SMITH:     Hello.

11:52:40   19           MR. WARD:     Hello.

11:52:41   20           THE COURT:     Mr. Ward, you had a question for

11:52:44   21   Dr. Caraway?

11:52:45   22           MR. WARD:     I did.     Dr. Caraway, on the

11:52:49   23   questionnaire, I didn't want to ask you this in front of

11:52:50   24   the panel, you indicated that you base all decisions on the

11:52:52   25   Word of God, no exceptions.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 108 of 141 PageID #: 14977
                                                                                    108



11:52:55    1              JUROR CARAWAY:      That's correct.   It wasn't a

11:52:57    2   mistake.

11:52:57    3              MR. WARD:   No, I didn't think it was.       Here's my

11:53:00    4   question, though.      This case obviously is going to have to

11:53:02    5   have decisions based upon the evidence and the evidence

11:53:05    6   will be documents and testimony.        And I met folks that pray

11:53:09    7   about everything, pray about, you know, the decisions that

11:53:13    8   they might make in a lawsuit.

11:53:14    9              What I wonder is will you make this decision based

11:53:18   10   upon the evidence that is presented, or will you base your

11:53:22   11   decision upon what you think God wants you to do?

11:53:26   12              JUROR CARAWAY:      No, it's not a theological

11:53:29   13   argument.     It's -- it's the truth.     It's a right and wrong

11:53:33   14   argument.     And so I believe God reveals right and wrong.

11:53:37   15              MR. WARD:   Okay.     And do you feel like God will

11:53:39   16   reveal to you what's right and wrong outside of the

11:53:42   17   evidence that you are presented?        You think you might

11:53:44   18   have some --

11:53:44   19              JUROR CARAWAY:      No, I think that the law is of a

11:53:48   20   nature that God allows us to see things within the auspices

11:53:53   21   of the law.

11:53:53   22              MR. WARD:   Okay.     And so will you base your

11:53:55   23   decision upon the evidence and --

11:53:59   24              JUROR CARAWAY:      Yes --

11:53:59   25              MR. WARD:   -- only the evidence.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 109 of 141 PageID #: 14978
                                                                                    109



11:54:02    1           JUROR CARAWAY:      -- yes.

11:54:03    2           THE COURT:     Ms. Smith, do you have any questions?

11:54:04    3           MS. SMITH:     I don't.

11:54:05    4           JUROR CARAWAY:      Okay.

11:54:06    5           THE COURT:     Dr. Caraway, thank you very much.

11:54:09    6           JUROR CARAWAY:      Absolutely.

11:54:10    7           THE COURT:     I'm going to let you take your seat

11:54:10    8   back in the courtroom.

11:54:10    9           Don't discuss anything we talked about in here.

11:54:13   10           JUROR CARAWAY:      They said I could use the restroom

11:54:16   11   back here.   Is that correct?       Or do you want me to go back

11:54:18   12   out there?   I don't mind going back out there.

11:54:21   13           THE COURT:     Just let the Court Security Officer

11:54:23   14   know that you need a restroom break, please.

11:54:27   15           JUROR CARAWAY:      Okay.     Thank you.

11:54:28   16           THE COURT:     Thank you.

11:54:28   17           (Juror excused to return to courtroom.)

11:54:28   18           THE COURT:     I'm not going to excuse Dr. Caraway.

11:54:34   19   You haven't challenged her yet.        Do you challenge her?

11:54:38   20           MR. WARD:     No, I'm not challenging.

11:54:40   21           THE COURT:     Okay.   So she's not challenged, and

11:54:48   22   she stays on the panel.

11:54:50   23           Okay.    Let's bring in Panel Member No. 1,

11:54:58   24   Mr. Sellers, please.

11:55:09   25           Let's go off the record.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 110 of 141 PageID #: 14979
                                                                                    110



11:55:15    1           (Off-the-record discussion.)

11:55:20    2           THE COURT:     Let's go back on the record.

11:55:43    3           (Juror brought into jury room.)

11:55:43    4           THE COURT:     Hello, Mr. Sellers.       Would you come on

11:55:49    5   in and have a seat right there, please?

11:55:51    6           How are you, sir?      Are you all right today?

11:55:56    7           JUROR SELLERS:      Yes, sir.    Cold weather bothers

11:56:00    8   me.

11:56:00    9           THE COURT:     Let me ask a question, Mr. Sellers,

11:56:03   10   and then I'm going to let these lawyers ask you a

11:56:06   11   follow-up.

11:56:07   12           I have in my notes, while they were asking you

11:56:09   13   questions out there or asking everybody questions out

11:56:11   14   there, that you believe Samsung was starting out a little

11:56:15   15   bit behind Solas here just because Samsung is a big global

11:56:22   16   company and Solas is not.      Did I understand you correctly?

11:56:24   17           JUROR SELLERS:      Yes, sir.

11:56:27   18           THE COURT:     So you're telling me that if you're

11:56:29   19   selected to serve on this jury, the Plaintiff and the

11:56:32   20   Defendant won't be starting out at the same place?            The

11:56:34   21   Plaintiff will be a little bit ahead and the Defendant will

11:56:37   22   be a little bit behind because that's the way you look at

11:56:40   23   these things?

11:56:41   24           JUROR SELLERS:      Yes, sir, probably.

11:56:42   25           THE COURT:     Okay.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 111 of 141 PageID #: 14980
                                                                                    111



11:56:42    1            JUROR SELLERS:     I'll be honest and say that --

11:56:44    2   that's the way I am.

11:56:45    3            THE COURT:    I want you to be honest.        That's fine.

11:56:49    4   And, again, I just need to know how you feel and what

11:56:51    5   you're willing to tell the Court what you will do and can

11:56:57    6   do and can't do.

11:56:58    7            Ms. Smith, do you have questions for Mr. Sellers?

11:57:01    8            MS. SMITH:    Mr. -- do you want the mask on or off?

11:57:04    9            THE COURT:    Whichever you prefer as long as we can

11:57:08   10   hear each other.

11:57:09   11            MS. SMITH:    Thank you.     Mr. Sellers, the beliefs

11:57:13   12   you just shared with Judge Gilstrap, those are long-held

11:57:18   13   beliefs, are they not?

11:57:19   14            JUROR SELLERS:     Yes, ma'am.

11:57:20   15            MS. SMITH:    And it's not a situation where a judge

11:57:20   16   could give you some type of instruction and tell you not to

11:57:20   17   think that way and have you, you know, do an about-face; is

11:57:26   18   that correct?

11:57:26   19            JUROR SELLERS:     No, ma'am.    I would be

11:57:28   20   hard-pressed to change anything.

11:57:28   21            MS. SMITH:    Okay.

11:57:30   22            JUROR SELLERS:     I went in the military at 17 years

11:57:32   23   old, put 20 in, and retired, and I was told not to do this,

11:57:38   24   do that, and it's a very deep, built-in habit of what I've

11:57:41   25   seen.   It's --
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 112 of 141 PageID #: 14981
                                                                                    112



11:57:41    1           MS. SMITH:     And no doubt in your mind.

11:57:43    2           JUROR SELLERS:        That's probably the way I feel,

11:57:45    3   and I'll probably feel that way whenever I die.

11:57:47    4           MS. SMITH:     Thank you, sir.

11:57:47    5           THE COURT:     Mr. Ward, do you have any questions?

11:57:49    6           MR. WARD:     I do.

11:57:49    7           Mr. Sellers, you've heard nothing about the size

11:57:52    8   of Solas, have you?    You don't know if they're a

11:57:55    9   billion-dollar company or --

11:57:56   10           JUROR SELLERS:        Not right offhand, no, sir.

11:58:00   11           MR. WARD:     All right.     That's your -- it's your

11:58:00   12   speculation that they're a small company.

11:58:02   13           JUROR SELLERS:        From what I've heard in there,

11:58:04   14   yes.

11:58:04   15           MR. WARD:     All right.

11:58:04   16           JUROR SELLERS:        If I was in -- y'all would tell me

11:58:07   17   later in court, and if it turned out that way, I feel like

11:58:12   18   I would be in the wrong for being there.         That's why I

11:58:14   19   spoke up.

11:58:15   20           MR. WARD:     And there's no wrong answers.         If

11:58:19   21   His Honor were to instruct you that all parties are to be

11:58:21   22   treated equally in your courtroom, regardless of the size,

11:58:25   23   and you think Samsung is big, but you don't know how big or

11:58:30   24   small Solas is, do you, sir?

11:58:32   25           JUROR SELLERS:        No, sir.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 113 of 141 PageID #: 14982
                                                                                    113



11:58:34    1           MR. WARD:     If His Honor were to instruct you that

11:58:36    2   all parties are to be treated equal regardless of the size,

11:58:40    3   are you telling Judge Gilstrap and me that you would be

11:58:42    4   unable to follow that instruction?

11:58:43    5           JUROR SELLERS:        In this particular situation?

11:58:46    6           MR. WARD:     Yes, sir.

11:58:47    7           JUROR SELLERS:        Not until I found out different if

11:58:47    8   they were smaller than Samsung.       That would be the

11:58:53    9   difference.

11:58:53   10           MR. WARD:     Okay.

11:58:53   11           JUROR SELLERS:        And I'd already be involved

11:58:53   12   because we ain't been told that information yet.

11:58:53   13           MR. WARD:     So if it's not -- if they're not the

11:58:54   14   same size as Samsung, we're not going to start out the

11:58:57   15   same?

11:58:58   16           JUROR SELLERS:        Probably not.    That's just --

11:59:00   17           MR. WARD:     I appreciate it.

11:59:01   18           JUROR SELLERS:        Like I say, I'd rather say it now

11:59:03   19   than be sitting in there with that jury of eight and find

11:59:07   20   out, oops.

11:59:07   21           MR. WARD:     I agree with you.       That's the right

11:59:09   22   thing to do.   So thank you.

11:59:10   23           MS. SMITH:     Thank you, sir.

11:59:11   24           THE COURT:     Where in Harleton do you live,

11:59:14   25   Mr. Sellers?
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 114 of 141 PageID #: 14983
                                                                                    114



11:59:15    1           JUROR SELLERS:      On Oscar Reagan Road, almost at

11:59:18    2   the end of it.

11:59:19    3           THE COURT:     Yes, sir.    I know right where it is.

11:59:21    4           JUROR SELLERS:      Bought the old JD -- what's the

11:59:24    5   last name?   I can't remember the last name.         Anyway, it's

11:59:30    6   the last -- it's almost at the end of Oscar Road.

11:59:30    7           THE COURT:     Okay.   That's pretty country up there.

11:59:35    8           JUROR SELLERS:      JD Ray place.

11:59:35    9           THE COURT:     Yes, sir.

11:59:38   10           JUROR SELLERS:      That's what it was.

11:59:39   11           THE COURT:     Okay.   I'm going to let you rejoin the

11:59:41   12   group in the courtroom, Mr. Sellers.        Just don't discuss

11:59:44   13   anything we've talked about in here, okay?

11:59:47   14           JUROR SELLERS:      Thank you.

11:59:48   15           THE COURT:     Thank you very much.

11:59:49   16           (Juror excused to return to courtroom.)

11:59:49   17           THE COURT:     I'm going to excuse Mr. Sellers.

11:59:54   18           MS. SMITH:     Thank you, Your Honor.

11:59:54   19           THE COURT:     Because he's going to find out Solas

11:59:57   20   and Samsung are drastically different in size.

11:59:59   21           Okay.    Let's bring in No. 6, please.

12:00:39   22           MR. WARD:     Are we off the record?

12:00:41   23           THE COURT:     Off the record.

12:00:43   24           (Off-the-record discussion.)

12:00:45   25           THE COURT:     Now we're back on the record.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 115 of 141 PageID #: 14984
                                                                                    115



12:00:53    1            (Juror brought into jury room.)

12:00:53    2            THE COURT:     Come in, Ms. Falls.      If you'd have a

12:00:57    3   seat right there, please, ma'am.

12:00:58    4            JUROR FALLS:     Sure.

12:01:00    5            THE COURT:     Thank you.

12:01:00    6            When we started out today, Ms. Falls, I talked

12:01:03    7   about the fact that we were going to pick the jury today

12:01:05    8   and start the trial today and would go straight through

12:01:08    9   until we finished, and I thought it would take -- I thought

12:01:11   10   we'd be through by the end of the week.         There was an

12:01:13   11   outside chance -- small chance we might go over into the

12:01:17   12   following Monday, but I thought we could get the case tried

12:01:20   13   and finished this week.     And I asked if there were any

12:01:23   14   members out there who potentially had a problem being

12:01:25   15   available to be here if they were selected during that

12:01:27   16   entire time, and you raised your hand.

12:01:29   17            JUROR FALLS:     Yes.

12:01:30   18            THE COURT:     Tell me what you had in your mind when

12:01:33   19   you raised your hand.

12:01:33   20            JUROR FALLS:     My husband works the night shift

12:01:35   21   this week, and he starts his shift tomorrow.          We have one

12:01:38   22   car.   I don't know how I'd get here.

12:01:40   23            THE COURT:     Okay.     And did you say you lived in

12:01:48   24   rural Jefferson?

12:01:50   25            JUROR FALLS:     Yes.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 116 of 141 PageID #: 14985
                                                                                    116



12:01:51    1           THE COURT:     I understand what that means.         How far

12:01:53    2   out of the city of Jefferson do you live?

12:01:56    3           JUROR FALLS:     Four miles west and about two miles

12:01:59    4   in on a private road.

12:01:59    5           THE COURT:     Okay.

12:02:01    6           JUROR FALLS:     You can imagine what that was like

12:02:04    7   during the Snowmageddon.

12:02:06    8           THE COURT:     Yes, ma'am.     Yes, ma'am.     Remind me

12:02:08    9   who your husband works for.

12:02:10   10           JUROR FALLS:     Texarkana Aluminum.       I can't say

12:02:14   11   that word.

12:02:15   12           THE COURT:     Okay.   When you say he starts the

12:02:17   13   night shift, when would he be leaving and when would he be

12:02:21   14   coming --

12:02:21   15           JUROR FALLS:     He would have to leave at 4:00.

12:02:24   16           THE COURT:     And when would he get home?

12:02:27   17           JUROR FALLS:     7:00 in the morning.

12:02:28   18           THE COURT:     Okay.

12:02:29   19           JUROR FALLS:     It takes him about two and a half

12:02:30   20   hours to get there.     And if he has to stop for anything,

12:02:34   21   you know, gas, whatever.

12:02:35   22           THE COURT:     Now, you don't know this yet because I

12:02:38   23   haven't told everybody, but except for today, once we

12:02:43   24   recess this evening and start back Tuesday morning, I'm

12:02:46   25   going to tell the jury that's selected to be here and be
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 117 of 141 PageID #: 14986
                                                                                    117



12:02:50    1   ready to go by 8:30.

12:02:52    2           Now, if he gets home at 7:00 in the morning, I

12:02:55    3   would assume it's about a 25, 30-minute drive from your

12:02:59    4   house to the courthouse?

12:03:00    5           JUROR FALLS:     Right.

12:03:01    6           THE COURT:     Would you have a problem being able to

12:03:03    7   take the car and get here by 8:30?

12:03:05    8           JUROR FALLS:     If I was out of here in time to get

12:03:07    9   home at 4:00.

12:03:11   10           THE COURT:     Ah, that's true.        We're not going to

12:03:16   11   be out of here at 4:00.     We're going to be probably 5:30

12:03:20   12   and some days 6:00 o'clock getting out of here.

12:03:25   13           Okay.    So we've got to worry about you coming and

12:03:28   14   going, not just you getting here.        I see that.     Okay.

12:03:31   15           And I assume there's not a neighbor with an extra

12:03:36   16   vehicle or some other way you could easily fill the gap

12:03:39   17   here that you haven't told me about.

12:03:41   18           JUROR FALLS:     I don't even know the neighbors.

12:03:43   19           THE COURT:     Okay.

12:03:44   20           JUROR FALLS:     We're just recently here, you know.

12:03:46   21           THE COURT:     Right.     All right.     I think you've

12:03:47   22   told me everything I need to know, Ms. Falls.          I'm going to

12:03:50   23   let you rejoin everybody in the courtroom.

12:03:53   24           JUROR FALLS:     Thank you.

12:03:53   25           THE COURT:     Just don't discuss anything we've
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 118 of 141 PageID #: 14987
                                                                                    118



12:03:55    1   talked about in here.

12:03:56    2           JUROR FALLS:     Sure.

12:03:57    3           THE COURT:     Thank you, ma'am.

12:03:57    4           (Juror excused to return to courtroom.)

12:03:57    5           THE COURT:     I'm going to excuse Ms. Falls.         I

12:04:08    6   don't see how she can make that work with her husband.

12:04:10    7           In almost 10 years, I've never had anybody tell me

12:04:17    8   they've only had one vehicle.       First time that's ever

12:04:20    9   happened.

12:04:21   10           Okay.    I'm excusing No. 1, No. 3, and No. 6.            And

12:04:25   11   there are no other challenges that have been raised.              So

12:04:29   12   that means we're going to seat eight jurors, four strikes

12:04:34   13   per side.

12:04:36   14           MR. WARD:     Go to 19.

12:04:37   15           THE COURT:     16, 17, 18, strike through 19?

12:04:40   16           MR. WARD:     I believe so.

12:04:42   17           THE COURT:     All right.     Five minutes after 12:00.

12:04:49   18   I'll give y'all 20 minutes to strike your list.

12:04:52   19           Let's go back in the courtroom, and then I'll

12:04:54   20   instruct you from there on the record.

12:04:55   21           MR. WARD:     Okay.

12:04:56   22           MS. SMITH:     Thank you.

12:04:58   23           Can one team use this room, Your Honor, and the

12:05:02   24   other the attorney conference room?

12:05:03   25           THE COURT:     I think that's fine.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 119 of 141 PageID #: 14988
                                                                                    119



12:05:05    1             MS. SMITH:   Thank you.

12:05:05    2             (Recess.)

12:05:05    3             (Proceedings in the courtroom, venire panel.

12:05:09    4             present.)

12:05:09    5             COURT SECURITY OFFICER:      All rise.

12:06:18    6             THE COURT:   Ladies and gentlemen, I thank you for

12:06:20    7   your cooperation and patience while I took care of that

12:06:24    8   outside of your presence.

12:06:25    9             I'm now going to need to give the attorneys in the

12:06:28   10   case about 25 minutes or so -- 20 minutes or so to strike

12:06:32   11   their lists and turn in their peremptory challenges.            I'll

12:06:37   12   also need some time to go over those and compare them and

12:06:40   13   make sure they're completely accurate and what they should

12:06:44   14   be so that there's no question about which of the eight of

12:06:47   15   you have been selected to serve on this jury.

12:06:49   16             While I'm out of the courtroom and while counsel

12:06:54   17   are out of the courtroom, I'm going to ask you to stay

12:06:56   18   seated.   Again, if you need a restroom break, raise your

12:06:59   19   hand, motion to one of these two Court Security Officers,

12:07:02   20   and they'll come to you, and you can ask them to

12:07:04   21   accommodate you in that regard.       We'll just have to do that

12:07:07   22   one at a time or in small groups.

12:07:09   23             Also, I know we're past the noon hour by just a

12:07:13   24   little bit now.   I'm going to ask the clerk's office to

12:07:16   25   bring in some bottled water, and I think there are peanut
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 120 of 141 PageID #: 14989
                                                                                    120



12:07:22    1   butter crackers, something to nibble on.

12:07:27    2             And any of you -- and most of you don't know me,

12:07:30    3   but it's a real stretch for me to let people bring water

12:07:33    4   and crackers to eat into a courtroom, but I'm not going to

12:07:37    5   make you sit here past the noon hour and not have something

12:07:40    6   to drink and something in your stomach.

12:07:43    7             So the clerk's office will bring those in.          If you

12:07:45    8   want some of that, either water, crackers, or both, raise

12:07:49    9   your hand, let the clerk's office know, and they'll make

12:07:51   10   that available to you.

12:07:52   11             Again, feel free to have a quiet, discreet

12:07:56   12   discussion with your neighbors if you want to.           But don't

12:08:01   13   talk about anything that's happened today since you got to

12:08:03   14   the courthouse here in Marshall.       Again, you haven't heard

12:08:05   15   any evidence in this case whatsoever.

12:08:08   16             But with those instructions, counsel, I'm going to

12:08:11   17   afford you -- it's eight minutes after 12:00, I'll give you

12:08:14   18   until 12:30 to turn in your strike lists to the courtroom

12:08:18   19   deputy.

12:08:18   20             And the Court will stand in recess until I'm back

12:08:22   21   after those have been turned in.

12:08:23   22             The Court's in recess.

12:08:25   23             COURT SECURITY OFFICER:      All rise.

12:08:25   24             (Recess.)

12:35:50   25             (Venire panel in.)
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 121 of 141 PageID #: 14990
                                                                                    121



12:36:00    1            COURT SECURITY OFFICER:       All rise.

12:36:01    2            THE COURT:    Be seated, please.

12:37:03    3            Ladies and gentlemen, if you will listen carefully

12:37:16    4   as your name is called.     And if your name is called, if

12:37:19    5   you'll come forward and take a seat in the jury box.

12:37:23    6            I'm going to ask that the first person called go

12:37:29    7   down to the end of the front row, the first row on the jury

12:37:33    8   box.   And if you will, there may be something in that

12:37:41    9   furthest seat.    There may be a mask or a face shield or

12:37:44   10   something.    Pick that up or stand in front of that.          I'm

12:37:47   11   going to have everybody in the box before I seat you.

12:37:49   12            But if the first person will stand in front of the

12:37:52   13   furthest chair on the front row, the one closest to you

12:37:55   14   all, and then the second person will leave a vacant chair

12:38:00   15   and stand in front of the next one, and the third person

12:38:03   16   will leave a vacant chair and stand in front of the next

12:38:06   17   one, and the fourth person leave a vacant chair, and that

12:38:09   18   will put them on the end of the first row closest to me.

12:38:12   19            Then on the second row, whoever is going to be

12:38:16   20   Juror No. 5, if you will leave the last chair on the second

12:38:20   21   row closest to the gallery where you are vacant and stand

12:38:24   22   in front of the second chair.       And then the next one,

12:38:29   23   No. 6, will leave a vacant chair and stand in front of the

12:38:33   24   next one.    That way the four of you on the back row will be

12:38:37   25   looking across the vacant chair of the person on the front
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 122 of 141 PageID #: 14991
                                                                                    122



12:38:40    1   row, and you won't be directly behind each other, and there

12:38:44    2   won't be any risk that somebody short sitting in front of

12:38:49    3   somebody tall will have problem seeing things over the

12:38:53    4   course of the trial.     I hope that's clear.

12:38:56    5           So with those instructions, I'm going to ask

12:38:58    6   Ms. Lockhart to call the names of the eight members of the

12:39:02    7   panel that have been selected to serve as jurors in this

12:39:05    8   case.

12:39:06    9           COURTROOM DEPUTY:      Linda Hirzel, Eric Walker,

12:39:19   10   Brenda Carpenter, Felicia Hux, Shani Anderson, Ervin

12:39:52   11   Talton, Richard Storey, and William Smigiel -- Smigiel.

12:40:29   12           Sorry about that.

12:40:40   13           THE COURT:     Thank you, ladies and gentlemen.

12:40:50   14           If you would make sure there's a seat vacant

12:40:53   15   between you and the closest person to you, and then if you

12:40:55   16   would pick up anything that's in the seat directly behind

12:40:59   17   you, and then have a seat, please.

12:41:00   18           All right.     Those of you that were not selected to

12:41:17   19   serve in this case, I'm about to excuse you, but I'd like

12:41:23   20   to -- before I formally excuse you, I'd like to tell you

12:41:28   21   very sincerely how much the Court appreciates your presence

12:41:32   22   here this morning -- your presence here this morning, your

12:41:36   23   willingness to serve.

12:41:37   24           I am well aware, ladies and gentlemen, that every

12:41:40   25   one of you had other places to be today and other things to
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 123 of 141 PageID #: 14992
                                                                                    123



12:41:43    1   do this morning that were important and significant in your

12:41:47    2   lives, and you set those aside, and you made the sacrifice

12:41:51    3   to be here as summoned and present yourself for jury duty.

12:41:56    4           That is a very real and important public service,

12:41:59    5   notwithstanding the fact that you were not actually

12:42:02    6   selected to serve on this jury.       And the Court wants to

12:42:04    7   thank you publicly and acknowledge the importance of what

12:42:08    8   you've done by being here this morning.

12:42:10    9           Let me make it clear, the Court could not

12:42:12   10   discharge its obligations under the Constitution if

12:42:17   11   ordinary citizens, such as yourselves, did not come

12:42:20   12   forward, as you have, and present yourself when summonsed

12:42:23   13   to appear for jury duty.

12:42:24   14           Even though you weren't selected, you have

12:42:27   15   performed a very real and important public service.            You

12:42:31   16   have helped protect, defend -- protect, preserve, and

12:42:35   17   defend our Constitution by being here.         It is no small

12:42:38   18   thing, ladies and gentlemen.      And I want you to know, I am

12:42:41   19   well aware of that.     These lawyers on both sides are well

12:42:44   20   aware of that.   Everyone thanks you for the sacrifices

12:42:47   21   you've made by being here this morning and presenting

12:42:50   22   yourselves.

12:42:50   23           I'm going to excuse you in just a second.            As I

12:42:55   24   do, if you would exit through the double doors in the back

12:42:58   25   of the courtroom.     If you will make sure you see the
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 124 of 141 PageID #: 14993
                                                                                    124



12:43:00    1   clerk's office as you turn to the right and go out.            If you

12:43:03    2   need a restroom and you didn't get a chance earlier, take a

12:43:06    3   left going outside those double doors, and right around the

12:43:10    4   corner are the public restrooms for men and women.

12:43:13    5            If you're ready to leave the building, if you'll

12:43:16    6   turn to the right going out these double doors, you'll go

12:43:19    7   right past the clerk's office and the main entrance to the

12:43:23    8   courthouse.

12:43:23    9            Please stop at the clerk's office.         Make sure they

12:43:28   10   get these very expensive numbers you've been wearing on

12:43:30   11   your garments' back.     We like to keep those.       Those are not

12:43:35   12   souvenirs.

12:43:36   13            Also, if you have any questions or you need any

12:43:37   14   documentation for an employer of where you've been this

12:43:40   15   morning, the clerk's office will be more than happy to help

12:43:44   16   you.   If you have any questions at all, please present them

12:43:46   17   to the clerk's office as you leave the building.

12:43:50   18            Again, ladies and gentlemen, thank you so much for

12:43:52   19   your presence, for your willingness to serve, and for what

12:43:55   20   you've done by being good citizens to be here this morning.

12:43:59   21            With that, those of you not selected to serve on

12:44:02   22   this jury are now excused.

12:44:03   23            COURT SECURITY OFFICER:       All rise.

12:44:07   24            (Unselected venire panel members out.)

12:44:31   25            THE COURT:    I'm going to ask everybody but the
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 125 of 141 PageID #: 14994
                                                                                    125



12:45:17    1   jury to be seated, please.

12:45:19    2            Ladies and gentlemen of the jury, if you'd remain

12:45:22    3   standing.

12:45:22    4            And at this time, I'm going to ask Ms. Lockhart,

12:45:25    5   our courtroom deputy, to administer the oath to the members

12:45:29    6   of the jury.

12:45:30    7            (Jurors sworn.)

12:45:34    8            THE COURT:    Please be seated.

12:45:46    9            Ladies and gentlemen, I'm about to excuse you for

12:45:56   10   a late lunch, and it should be waiting for you in the jury

12:46:00   11   room when I release you in just a few minutes.           But before

12:46:04   12   I do, I need to cover a couple important instructions to

12:46:07   13   you.

12:46:08   14            You've found either in your chair or the chair

12:46:12   15   next to you a plastic face shield and a plastic mask that's

12:46:17   16   clear and transparent.     Take those with you when you go to

12:46:20   17   the jury room for lunch.      And if you will, look at them,

12:46:23   18   decide which of those or both of them you'd like to use,

12:46:27   19   but if you would replace your existing masks over the lunch

12:46:30   20   break with either the face shield or the plastic mask or

12:46:34   21   both.   But if you would, don't open them now, just take

12:46:39   22   them with you when you go to lunch.

12:46:40   23            And one thing I will tell you from past experience

12:46:43   24   with regard to these, there's film on the front that you

12:46:47   25   have to peel off.     Otherwise, if you do like I did and put
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 126 of 141 PageID #: 14995
                                                                                    126



12:46:51    1   it on without that, everything looks blurry.          So make sure

12:46:54    2   if you're going to use the face shield, that you peel off

12:46:56    3   the plastic film, and then you'll have a clear

12:46:59    4   line-of-sight through that.

12:47:00    5           But make that decision, if you will, over the

12:47:03    6   lunch break.   And when you come back in after lunch, if you

12:47:06    7   would have either or both that you're comfortable with

12:47:11    8   wearing in lieu of those obstructive masks that we can't

12:47:16    9   see around now that you all have on.

12:47:18   10           Also, ladies and gentlemen, I told everybody that

12:47:20   11   I wanted everybody to keep their same seats throughout the

12:47:24   12   process, but I'm going to change that rule just a little

12:47:26   13   bit because I didn't understand Mr. Talton had a cane and

12:47:30   14   had some difficulty walking.

12:47:32   15           So I'm going to ask Mr. Smigiel and Mr. Talton to

12:47:38   16   switch over the lunch hour, so that when you come back,

12:47:41   17   Mr. Smigiel will be in the middle of the back row and

12:47:44   18   Mr. Talton will be on the end, and that will make it easier

12:47:46   19   for him, and then we'll just keep that order throughout the

12:47:48   20   process as we go forward, all right?

12:47:50   21           Now, let me give you a few instructions on the

12:47:54   22   record that are very important.       I'll try to go through

12:47:57   23   these quickly and then let you go to lunch.

12:47:59   24           While you're over -- while you're having a lunch

12:48:03   25   break, I'm going to ask Ms. Clendening or her staff in the
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 127 of 141 PageID #: 14996
                                                                                    127



12:48:07    1   clerk's office to come in and check on you.          When they do,

12:48:10    2   please give the clerk's office a good working cell phone

12:48:13    3   number for each of you.

12:48:15    4           It is possible over the course of this trial that

12:48:18    5   we might need to reach you after-hours while you're away

12:48:22    6   from the courthouse.     And given the world in which we live,

12:48:25    7   the best way to do that is if you would give a good,

12:48:29    8   accurate cell phone number to the clerk's office so they

12:48:31    9   can write that down and have it.

12:48:33   10           It probably won't happen, but just as a

12:48:37   11   precaution, please make sure when they check on you over

12:48:41   12   the lunch break that you give the clerk's office a good

12:48:43   13   working cell phone number for you.

12:48:45   14           Also, speaking of cell phones, over the course of

12:48:48   15   the trial, you're going to see these lawyers out here with

12:48:51   16   laptops and iPads and smartphones and all kinds of

12:48:56   17   electronic devices.    Those are now the legal pads and pens

12:49:01   18   that we used to use when I got out of law school.           They're

12:49:06   19   tools of the trade and they're entitled to have them and

12:49:07   20   they're entitled to use them throughout the trial process.

12:49:10   21           However, they're under strict requirements of me

12:49:14   22   to keep them silent and not to allow them make any kind of

12:49:17   23   noise or distract from the proceeding.

12:49:19   24           However, I'm going to ask with regard to the eight

12:49:21   25   of you that if you have a smartphone or any kind of
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 128 of 141 PageID #: 14997
                                                                                    128



12:49:25    1   electronic tablet that you usually carry with you, that you

12:49:29    2   either leave that at home or you leave it in your vehicle

12:49:32    3   when you come back tomorrow.      If you have it with you now,

12:49:37    4   leave it in the court -- in the jury room and don't bring

12:49:41    5   it back into the courtroom.

12:49:43    6            There are two reasons for this.         Number one,

12:49:46    7   invariably, if you're like me, you think it's on silent and

12:49:48    8   it's not and it rings in the middle of something important

12:49:50    9   going on and creates a very negative distraction.

12:49:54   10            But also, ladies and gentlemen, one of the things

12:49:57   11   I'm going to tell you about your job as jurors during this

12:50:00   12   trial is that you are not to research anything about this

12:50:04   13   case.   You're not to have any outside information about

12:50:07   14   this process.

12:50:09   15            And as we all know, smartphones, whether it's an

12:50:13   16   Apple phone or an Android phone, they are basically small

12:50:16   17   computers that you carry with you.        And the temptation to

12:50:19   18   do a online search about one of these lawyers or one of

12:50:23   19   these products you're going to hear about or one of these

12:50:26   20   parties or anything related to this trial, sometimes is

12:50:29   21   tempting.   And I don't want you to be tempted to do

12:50:33   22   anything that would violate the instructions I'm going to

12:50:35   23   give you.

12:50:35   24            So, please, don't bring your cell phones back into

12:50:40   25   the courtroom.   Leave them in the jury room if you have
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 129 of 141 PageID #: 14998
                                                                                    129



12:50:43    1   them with you today.     And starting tomorrow, either leave

12:50:45    2   them in your car, and if you need to check an important

12:50:48    3   email or something related to your work, there will be

12:50:53    4   recesses and lunch breaks where you can run to your vehicle

12:50:57    5   and do that, if that's important.        But either leave them in

12:51:00    6   your vehicle or leave them at home and don't bring them

12:51:03    7   back to the courthouse tomorrow.

12:51:04    8             Also, ladies and gentlemen, and this may be the

12:51:06    9   most important instruction I give you throughout the entire

12:51:09   10   trial.    They're all important, but this one, at least in my

12:51:12   11   view, is right up there at the top.        Do not communicate

12:51:15   12   with anyone about this case.      Do not discuss this case with

12:51:18   13   anyone.

12:51:20   14             Once you've heard all the evidence -- and the

12:51:23   15   evidence in this case will be the sworn testimony that's

12:51:25   16   presented under oath and subject to cross-examination by

12:51:30   17   the witnesses from the witness stand and the documents and

12:51:33   18   other tangible things that the Court has already reviewed

12:51:36   19   and examined and has determined comply with the Rules of

12:51:41   20   Evidence and are fully admissible as exhibits.           Those two

12:51:45   21   categories of information are the only information that you

12:51:49   22   should have before you as a part of this trial and at the

12:51:53   23   time that I instruct you to retire to the jury room to

12:51:57   24   consider the questions set forth in the verdict form and to

12:52:00   25   render your verdict in this case.
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 130 of 141 PageID #: 14999
                                                                                    130



12:52:02    1           It must be at that point, when I ask you to answer

12:52:07    2   those questions that are in the verdict form after the

12:52:09    3   trial is at an end and you've heard all the evidence in

12:52:12    4   this case, that the sole universe of the information you

12:52:16    5   have to draw on must be limited to and confined to the

12:52:21    6   sworn testimony that's presented in court and the exhibits

12:52:24    7   that I have introduced and I have permitted to be

12:52:28    8   introduced into evidence.      That's it.     It can't be anything

12:52:31    9   else.

12:52:31   10           And if there is any outside information that is

12:52:36   11   before you other than the sworn testimony of the witnesses

12:52:40   12   and the admitted -- the admitted exhibits in the case, then

12:52:45   13   it jeopardizes the entire process, and it may very well

12:52:49   14   require me to start the entire trial over with a brand-new

12:52:53   15   jury and waste hundreds and thousands of hours of work and

12:52:58   16   thousands and thousands of dollars of expense and a lot of

12:53:01   17   your time and attention and energy.

12:53:04   18           So, please, it is a fundamental rule that you must

12:53:08   19   not communicate with anyone about this case, you must not

12:53:12   20   discuss this case in any way.

12:53:15   21           And I will tell you, as I tell every jury, unless

12:53:18   22   you live alone, when you get home tonight, I don't care

12:53:22   23   where it is or who you live with, whoever is there to meet

12:53:26   24   you when you walk in the door, the first question out of

12:53:29   25   their mouth is going to be:      Well, what happened in federal
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 131 of 141 PageID #: 15000
                                                                                    131



12:53:32    1   court in Marshall today?

12:53:34    2           Don't even try to answer that question.           Just

12:53:37    3   smile and say, that very stern Federal Judge told me not to

12:53:42    4   talk about the case with anyone until the trial was over

12:53:45    5   and he had released me as being a juror in the case, and I

12:53:50    6   can't discuss it now.

12:53:52    7           Just make sure you give that answer, because if

12:53:54    8   you even try to answer the question, and you will get the

12:53:57    9   question unless you live alone, you're going to almost

12:54:00   10   invariably violate the instruction I've given you.

12:54:02   11           And when I say, ladies and gentlemen, don't --

12:54:06   12   don't communicate about the case in any way, that means not

12:54:10   13   only speaking back and forth to another human, that means

12:54:16   14   for any of you that are users of social media and social

12:54:20   15   media platforms, do not post on Facebook, do not tweet on

12:54:26   16   Twitter, do not use Instagram or any of the other myriad of

12:54:31   17   social networks -- social media networks out there or other

12:54:36   18   electronic means of communication.        Those are just as much

12:54:38   19   communication as you talking to whoever meets you at home

12:54:42   20   and asks you about your day in Marshall today.           Do not

12:54:45   21   discuss the case with anyone in any way.

12:54:48   22           Also, when I say, don't discuss the case with

12:54:53   23   anyone, I also mean the eight of you.         When you're at

12:54:56   24   lunch, when you're on a recess, when you're coming and

12:54:59   25   going, certainly be friendly, speak to each other, but
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 132 of 141 PageID #: 15001
                                                                                    132



12:55:02    1   don't discuss the testimony, the exhibits, the evidence,

12:55:04    2   the arguments.   Don't discuss anything that's happened with

12:55:08    3   this trial.

12:55:10    4           That is reserved until all the evidence is in and

12:55:16    5   you've heard the Plaintiff's evidence, you've heard the

12:55:19    6   Defendants' evidence, and you've heard any rebuttal

12:55:20    7   evidence the Plaintiff may put on.        That's what the rules

12:55:23    8   of procedure allow.

12:55:24    9           And when all the evidence has been presented, then

12:55:28   10   I will instruct you to retire to the jury room after I've

12:55:32   11   given you specific instructions on how to answer the

12:55:35   12   verdict form and the questions set forth in it.

12:55:39   13           And when that happens, ladies and gentlemen, when

12:55:42   14   you've heard all the evidence and I've instructed you to

12:55:45   15   retire to the jury room and consider your verdict, then the

12:55:49   16   light switches, and everything turns 180 degrees.           Then you

12:55:54   17   go from you are prohibited from discussing the case with

12:55:56   18   each other to you are required to discuss the case with

12:56:00   19   each other and discuss the evidence and discuss the

12:56:04   20   evidence in light of the instructions I've given you and

12:56:07   21   the questions that are in the verdict form for you to

12:56:10   22   answer so that you can answer those questions, and answer

12:56:16   23   them unanimously.

12:56:17   24           So until all the evidence has been presented and I

12:56:19   25   tell you to retire and deliberate on your verdict, you must
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 133 of 141 PageID #: 15002
                                                                                    133



12:56:21    1   not discuss the case among the eight of yourselves, and you

12:56:24    2   must not discuss or communicate in any way with anyone

12:56:28    3   about this case.

12:56:30    4              But once you've heard all the evidence, once I've

12:56:33    5   given you my final instructions on the law to apply, once

12:56:36    6   counsel have presented their closing arguments to you, and

12:56:40    7   I say, ladies and gentlemen, you may now retire to the jury

12:56:44    8   room to consider and act upon your verdict, at that point,

12:56:48    9   that magic point, you go from being prohibited to discuss

12:56:52   10   the case among each other to required to discuss the

12:56:55   11   evidence and the case amongst each other in an attempt to

12:56:59   12   answer those questions in that verdict form in a unanimous

12:57:03   13   fashion.

12:57:03   14              So don't discuss the case with anyone.        Don't

12:57:07   15   communicate about the case with anyone.         Don't post on any

12:57:11   16   electronic media.    Don't email.     Don't text.     Don't instant

12:57:16   17   message.

12:57:16   18              Also, don't do any research about anything.           Don't

12:57:19   19   go home on your family computer and Google Solas or Samsung

12:57:24   20   or anything about any of these lawyers or me or anything

12:57:29   21   about this case.    Don't do any outside research whatsoever

12:57:34   22   of any kind, whether it's at home on your computer or in

12:57:37   23   the public library with an encyclopedia.         Just don't do any

12:57:41   24   outside research of any kind.

12:57:42   25              Again, the fundamental foundational rule is that
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 134 of 141 PageID #: 15003
                                                                                    134



12:57:47    1   you must base the decisions you make in this case solely

12:57:51    2   and only on the evidence that comes in during the trial

12:57:56    3   under oath from the witnesses subject to cross-examination

12:58:00    4   and the exhibits that the Court and only the Court has

12:58:04    5   admitted into evidence.     That is the entirety, the sole

12:58:08    6   universe of the information that you must have before you.

12:58:12    7   And if you have any other information from any other

12:58:14    8   source, it jeopardizes the entire process.

12:58:17    9           So that's why I say this may be the most important

12:58:21   10   instruction I give you.     They're all important.        I expect

12:58:24   11   you to follow all of them.      But I start with this one

12:58:26   12   because it is so significant.

12:58:28   13           As a matter of fact, ladies and gentlemen, anybody

12:58:32   14   that's been in a trial with me before will tell you it's so

12:58:38   15   important that I'm going to probably, just out of habit,

12:58:42   16   instruct you again and again and again on this.           Pretty

12:58:45   17   much any time you get out of those chairs and you walk to

12:58:48   18   this jury room, whether it's for a recess or a lunch break

12:58:51   19   or to go home at the end of the day, you're going to hear

12:58:54   20   me say, do not discuss or communicate with anyone about

12:58:57   21   this case in any way.     You're going to hear it over and

12:59:00   22   over -- you're going to be tired of hearing it by the time

12:59:03   23   this trial is over.

12:59:04   24           But it is absolutely fundamental, and it is

12:59:08   25   critically important, and that's why I'm going to
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 135 of 141 PageID #: 15004
                                                                                    135



12:59:10    1   repetitively remind you of this instruction throughout the

12:59:13    2   process.

12:59:14    3              Also, ladies and gentlemen, I don't think this is

12:59:18    4   likely to happen, but I want you to understand there is a

12:59:22    5   lot on the line for both the Plaintiffs and the Defendants

12:59:24    6   in this case.    And there are no small cases that get to

12:59:28    7   trial before a jury in a United States District Court.

12:59:32    8   This is an important trial.

12:59:33    9              It is possible -- I don't think it's likely, but

12:59:37   10   it is possible some outside source might try to contact you

12:59:42   11   during the trial of this case and approach you about how

12:59:46   12   you will vote to decide the issues in this case.

12:59:49   13              That is absolutely improper.      It is in almost

12:59:55   14   every circumstance a crime, and I don't think it will

12:59:58   15   happen.    But if it should, because this is an important

01:00:02   16   trial, if you are approached by anyone in any way during

01:00:07   17   your service as jurors that you feel the least bit awkward

01:00:11   18   about or it seems out of place or not right in any way,

01:00:16   19   then you should immediately tell Ms. Clendening in the

01:00:19   20   clerk's office, she will tell me, and the Court will

01:00:22   21   address it.

01:00:23   22              I don't think it's likely, but I have to tell you

01:00:26   23   it's within the realm of possibility.         So be aware of that

01:00:32   24   as we go forward.

01:00:32   25              Also, over the course of the trial, you'll be
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 136 of 141 PageID #: 15005
                                                                                    136



01:00:37    1   coming in in the mornings and leaving in the evenings,

01:00:41    2   there'll be breaks for lunch, et cetera.         There may well be

01:00:45    3   times that you pass one or more of these lawyers or

01:00:48    4   witnesses or company representatives on the sidewalk out

01:00:52    5   front, on the stairs, somewhere in the public spaces in and

01:00:56    6   around this courthouse.

01:00:56    7           I want you to understand when you do, they're not

01:00:59    8   going to talk to you.     They're not going to say, good

01:01:02    9   morning, how are you?     Did you have a good night?        They're

01:01:05   10   not going to be friendly and outgoing and gregarious as we

01:01:09   11   always are in East Texas because I have instructed them not

01:01:13   12   to, because the only communication that you should have

01:01:16   13   before you when you decide this case is the sworn testimony

01:01:21   14   from the witness stand and the exhibits admitted over the

01:01:23   15   course of the trial by the Court.

01:01:24   16           So if that happens, or I should say when that

01:01:29   17   happens, and one of the lawyers, one of the witnesses, one

01:01:32   18   of the people associated with either or both sides of this

01:01:34   19   case walks right by you on the front sidewalk or steps,

01:01:38   20   right past you on the stairs, and they don't speak and

01:01:42   21   they're not friendly, don't hold that against them.            They

01:01:46   22   are not being rude.     They are not being unfriendly.         They

01:01:49   23   are simply doing what the Court instructs them to do.

01:01:52   24           Also, ladies and gentlemen, I want you to have

01:01:57   25   some general idea of how the trial is going to run over the
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 137 of 141 PageID #: 15006
                                                                                    137



01:02:00    1   course of this week.

01:02:03    2            It has been my experience on the bench, and it

01:02:05    3   will soon be 10 years that I've been a United States

01:02:10    4   District Judge, it has been my experience over my entire

01:02:13    5   time on the bench that jurors in East Texas tell me over

01:02:16    6   and over again, we would rather start early and go late and

01:02:19    7   be away from our homes, our work, and our family a shorter

01:02:24    8   and fewer number of days than if we started late and quit

01:02:27    9   early and were away from our homes and our work and our

01:02:31   10   families a longer number of days.

01:02:32   11            So we will typically start each morning about

01:02:36   12   8:30.   And I'm going to ask you each day to be in the jury

01:02:40   13   room, assembled, and ready to go in advance of 8:30.            You

01:02:44   14   don't need to be getting here any later than about 8:15 or

01:02:49   15   8:20.

01:02:50   16            And there will be coffee and there will be snacks

01:02:52   17   provided for you in the jury room before we start each day.

01:02:55   18   But be prepared to come into the courtroom and start at

01:02:58   19   8:30 each morning.

01:02:59   20            Now, that said, you may have to wait on me some

01:03:04   21   mornings.   There are things that come up that I might not

01:03:07   22   expect that I may have to take up with the lawyers outside

01:03:09   23   of yours presence.

01:03:11   24            So I won't promise you that 8:30 on the dot the

01:03:16   25   door is going to open and you're going to come in and we'll
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 138 of 141 PageID #: 15007
                                                                                    138



01:03:19    1   start.   But I need you there so that we can start that

01:03:22    2   early unless there's a reason not to.

01:03:24    3            Trials are not science.       They're not predictable

01:03:30    4   in every regard.     And there are sometimes things that arise

01:03:34    5   that I have to deal with that you're not aware of.

01:03:36    6            But I promise you, unless there's a reason not to

01:03:39    7   start right on time at 8:30, I will bring you in, and we'll

01:03:41    8   start at 8:30.

01:03:42    9            We'll take a recess each morning.         We'll take two

01:03:46   10   recesses each afternoon.      We'll take a lunch break usually

01:03:52   11   about 45 minutes because lunch is going to be on the table

01:03:55   12   waiting for you as soon as you leave this room and go into

01:03:59   13   the jury room.

01:03:59   14            And that's the general time frame.         You should

01:04:01   15   know, we're not going to stop at 5:00 o'clock.           I'm looking

01:04:07   16   at Juror No. 4.     We're not going to operate on bankers'

01:04:11   17   hours here, as they say.      And I know bankers work a lot

01:04:15   18   more hours when the bank's closed than they do when the

01:04:20   19   bank is open.     But we'll probably go each day at least to

01:04:24   20   5:30, maybe to 6:00 o'clock.      I want you to understand

01:04:28   21   trials are not a precise thing.

01:04:34   22            For example, some of these witnesses may be on the

01:04:37   23   witness stand 20 minutes, and they're off.          Some of them

01:04:40   24   may be on the witness stand two hours or longer, and then

01:04:42   25   they're off.     If we have a witness on the witness stand
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 139 of 141 PageID #: 15008
                                                                                    139



01:04:45    1   who's finishing or close to finishing their testimony and

01:04:47    2   it's 5:45 and there's another 20 minutes or 30 minutes to

01:04:54    3   go, I may let that witness finish and let that be the place

01:04:57    4   we stop for the day.

01:04:58    5           If there's a witness that's going to be on there

01:05:00    6   three hours and the witness before steps off the witness

01:05:04    7   stand about 5:45, I'm not going to put a three-hour witness

01:05:09    8   on at 5:45 in the afternoon.

01:05:12    9           So it's not a perfect science.         I'm going to have

01:05:14   10   the best calls that I can, but you should not plan on

01:05:18   11   leaving here at 4:30 or 5:00 o'clock.         I hope we won't be

01:05:22   12   much later than 6:00 during the week.         We might.    But

01:05:25   13   somewhere in that 5:30 to 6:30 hour range, it's -- that's

01:05:30   14   usually where we stop for the day.

01:05:32   15           And, again, I do that because I don't want to

01:05:34   16   bring you back next week, and I don't want you to have to

01:05:37   17   go longer than a week to hear all this evidence and be away

01:05:40   18   from your homes and your work and your family more days

01:05:44   19   than it will take for us to get this case tried.

01:05:48   20           So plan on roughly 8:30 to about 5:30 or 6:00

01:05:53   21   o'clock in general terms.      And, remember, it's not an exact

01:05:56   22   science, but that's my best estimate so you'll have some

01:05:59   23   idea about how to plan your travel each day back and forth

01:06:02   24   to the courthouse.

01:06:03   25           All right.     Ladies and gentlemen, I'm going --
   Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 140 of 141 PageID #: 15009
                                                                                    140



01:06:06    1   with those instructions, I'm going to excuse you for lunch.

01:06:09    2   It should be either in there or right with you shortly in

01:06:14    3   the jury room.

01:06:15    4            It is -- I've got about five minutes after 1:00.

01:06:19    5   We'll start -- I'll start about 2:00 o'clock, which should

01:06:25    6   give you 55 minutes.     Use that time, as I mentioned, to

01:06:29    7   make sure the clerk's office has a good cell phone number.

01:06:32    8            Decide which of these devices so that I can see

01:06:34    9   your faces and the lawyers can see your faces you want to

01:06:38   10   use during the trial.     And open them up and figure that out

01:06:42   11   over the course of the lunch break.        Enjoy your lunch.

01:06:44   12            Follow all the instructions I've given you,

01:06:46   13   including, of course, not to discuss the case with each

01:06:48   14   other.   And we'll have you back about 2:00 o'clock to

01:06:52   15   continue.

01:06:53   16            With that, the jury's excused for lunch.

01:06:56   17            COURT SECURITY OFFICER:       All rise.

01:06:58   18            (Jury out.)

01:06:58   19            THE COURT:    The Court stands in recess.

01:08:06   20            (Recess.)

           21

           22

           23

           24

           25
Case 2:19-cv-00152-JRG Document 343 Filed 03/08/21 Page 141 of 141 PageID #: 15010
                                                                                 141



       1                             CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              3/1/2021
           SHELLY HOLMES, CSR, TCRR                        Date
      10   FEDERAL OFFICIAL REPORTER

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
